January 16, 2014




                               14-15-00054-CV
                     CASE NO. ______________
__________________________________________________________________

                   IN THE COURT OF APPEALS
            FOR THE FOURTEENTH DISTRICT OF TEXAS

_________________________________________________________________

                    IN RE CONNIE V. HARRISON
__________________________________________________________________

         RELATOR’S PETITION FOR WRIT OF MANDAMUS
__________________________________________________________________



                              The Medina Law Firm
                              David M. Medina
                              State Bar No. 00000088
                              5300 Memorial Drive, Suite 890
                              Houston, Texas 77007
                              Telephone: (713) 653-3147
                              Telecopier: (713) 862-1002
                              davidmedina@justicedavidmedina.com

                              ATTORNEY FOR THE RELATOR
                              CONNIE V. HARRISON
                   IDENTITY OF PARTIES AND COUNSEL

      Pursuant to Tex. R. App. Pro. 52.2, the Relator identifies the following persons

as being parties to, attorneys in, or otherwise involved with this case:

Relator:
Connie V. Harrison
5773 Woodway, Suite 156
Houston, Texas 77057
Telephone: (713) 444-7873
Email: connie.harrison84@gmail.com

Attorney for Relator:
David M. Medina
The Medina Law Firm
State Bar No. 00000088
5300 Memorial Drive, Suite 890
Houston, Texas 77007
Telephone: (713) 653-3147
Telecopier: (713) 862-1002
davidmedina@justicedavidmedina.com

Respondent:
Honorable Judge Alicia K. Franklin
Presiding Judge, 311th District Court
Harris County Civil Courthouse
201 Caroline, 8th Floor
Houston, Texas 77002
Telephone: (713) 274-4580

Real Parties in Interest:
Clifford Harrison
J.E.L.H., minor child
V.M.H., minor child



                                          ii
Attorneys for Clifford Harrison:
Patricia A. Wicoff
State Bar No. 21422500
Amy Harris
SBOT No. 24041057
Schlanger, Silver, Barg & Paine, L.L.P.
109 North Post Oak Lane, Suite 300
Houston, Texas 77024
Telephone: (713) 735-8514
Facsimile: (713) 351-4514

Amicus Attorney for the Minor Children:
Heather Hughes
SBOT No. 00796794
952 Echo Lane, Suite 475
Houston, Texas 77024
Telephone: (713) 463-5505
Amicus Attorney for the Minor Children




                                          iii
                                       TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

TABLE OF CONTENTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

INDEX OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vii

STATEMENT OF THE CASE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

STATEMENT OF JURISDICTION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

STANDARD FOR ISSUANCE OF WRIT OF MANDAMUS. . . . . . . . . . . . . . . . 2

ISSUES PRESENTED. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

STATEMENT OF FACTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

A.      Clifford Filed Two Motions for Enforcement. . . . . . . . . . . . . . . . . . . . . . . . 4

        1.       First Motion for Enforcement.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

        2.       Second Motion for Enforcement. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

B.      Hearing on Clifford’s Motions for Enforcement. . . . . . . . . . . . . . . . . . . . . . 7

        1.       Connie’s Counsel Submitted an Oral Motion to Dismiss
                 Clifford’s Motions for Enforcement for Insufficient Pleading. . . . . . 8

        2.       The Court Found the Motions for Enforcement Deficient But
                 Denied the Motion to Dismiss and Gave Clifford Another Bite
                 at the Apple. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

        3.       Clifford Amended his Motions for Enforcement. . . . . . . . . . . . . . . . 10




                                                          iv
SUMMARY OF THE ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

ARGUMENTS AND AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

FIRST ISSUE

Judge Franklin abused her discretion in denying Relator’s
motion to dismiss.

A.       The Statutory Requirements for the Contents of a Motion for Enforcement
         are Mandatory and Specific. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

B.       Clifford Failed to Follow the Statutory Requirements. . . . . . . . . . . . . . . . . 13

SECOND ISSUE

Judge Franklin acted beyond the court’s authority in sua sponte
changing Relator’s request for dismissal into special exceptions
allowing Clifford to replead his Motions for Enforcement.

A.       Connie Was Entitled to Move for Dismissal of Clifford’s Motions for
         Enforcement. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

B.       The Court was Without Authority to Sua Sponte Specially Except to
         Clifford’s Motions for Enforcement and Allow Him to Replead.. . . . . . . . 15

         1.       An Order Entered Without the Court’s Authority is Void. . . . . . . . . 15

         2.       The Court Did Not Have the Power or Authority to Transform
                  Connie’s Motion to Dismiss into Special Exceptions. . . . . . . . . . . . 16

         3.       Connie Has No Other Remedy at Law. . . . . . . . . . . . . . . . . . . . . . . . 17

PRAYER. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19



                                                            v
CERTIFICATE OF COMPLIANCE.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

APPENDIX




                                                vi
                                  INDEX OF AUTHORITIES

TEXAS CASES

SUPREME COURT

Cire v. Cummings,
      134 S.W.3d 835, 838-39 (Tex. 2004). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

City of San Benito v. Rio Grande Valley Gas Co.,
      109 S.W.3d 750 (Tex. 2003).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Eichelberger v. Eichelberger,
      582 S.W.2d 395 (Tex. 1979).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16, 17

Ex parte Edgerly,
      441 S.W.2d 514 (Tex. 1969) (orig. proceeding).. . . . . . . . . . . . . . . . . . . . . 13

In re Columbia Med. Ctr. of Las Colinas, Subsidiary, L.P.,
       290 S.W.3d 204 (Tex. 2009) (orig. proceeding).. . . . . . . . . . . . . . . . . . . . . . 2

In re CSX Corp.,
124 S.W.3d 149 (Tex. 2003) (orig. proceeding).. . . . . . . . . . . . . . . . . . . . . . . . . . . 3

In re Derzapf,
       219 S.W.3d 327 (Tex. 2007) (orig. proceeding).. . . . . . . . . . . . . . . . . . . . . . 3

In re First Meritbank, N.A.,
       52 S.W.3d 749 (Tex. 2001) (orig. proceeding).. . . . . . . . . . . . . . . . . . . . . . . 2

In re Prudential Ins. Co. of Am.,
       148 S.W.3d 124 (Tex. 2004) (orig. proceeding).. . . . . . . . . . . . . . . . . . . . 2, 3

In re Van Waters & Rogers, Inc.,
       145 S.W.3d 203 (Tex. 2004) (orig. proceeding).. . . . . . . . . . . . . . . . . . . . . . 3



                                                    vii
Johnson v. Fourth Court of Appeals,
     700 S.W.2d 916 (Tex. 1985) (orig. proceeding).. . . . . . . . . . . . . . . . . . . . . . 2

Liberty Nat’l Fire Ins. Co. v. Akin,
      927 S.W.2d 627, 630 (Tex. 1996) (orig. proceeding). . . . . . . . . . . . . . . . . . 3

Rivercenter Associates v. Rivera,
      858 S.W.2d 366 (Tex. 1993) (orig. proceeding).. . . . . . . . . . . . . . . . . . . . . . 2

State v. Morales,
       869 S.W.2d 941 (Tex. 1994).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

Travelers Indem. Co. of Conn. v. Mayfield,
      923 S.W.2d 590 (Tex. 1996) (orig. proceeding).. . . . . . . . . . . . . . . . . . . . . 16

Urbish v. 127th Judicial Dist. Court,
      708 S.W.2d 429 (Tex. 1986).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16


COURTS OF APPEAL

In re Barlow,
       899 S.W.2d 791 (Tex. App. — Houston [14th Dist.] 1995,
       orig. proceeding). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14, 15, 16

In re Mann,
      162 S.W.3d 429 (Tex. App. — Fort Worth 2005, orig. proceeding). . . . . . 15

In re Maxwell,
      970 S.W.2d 70 (Tex. App. — Houston [14th Dist.] 1998, no writ).. . . . . . 16

In re Rogers,
       43 S.W.3d 20 (Tex. App. — Amarillo 2001, orig. proceeding).. . . . . . . . . . 3

Faherty v. Knize,
     764 S.W.2d 922 (Tex. App. — Waco 1989, no writ) . . . . . . . . . . . . . . . . . 16



                                                       viii
TEXAS CONSTITUTION AND STATUTES

Tex. Const. art. V, § 6. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Tex. Gov’t Code § 22.221(b)(1). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Tex. Fam. Code § 157.001(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

Tex. Fam. Code § 157.002(a), (c). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

Tex. Fam. Code § 157.061(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Tex. Fam. Code § 157.062(a), (c). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Tex. Fam. Code § 157.064(a), (b). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14, 15

RULES OF PROCEDURE

Tex. R. Civ. P. 90. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Tex. R. Civ. P. 91. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Tex. R. App. Pro. 9.4(i)(3). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

Tex. R. App. Pro. 9.5(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

Tex. R. App. Pro. 52.2.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii




                                                          ix
TO THE HONORABLE COURT OF APPEALS:

      Connie V. Harrison, Relator (hereinafter “Relator” or “Connie”), hereby makes

and files this, her Petition for Writ of Mandamus, complaining of the order of the

Honorable Judge Alicia K. Franklin, presiding judge of the 311th Judicial District

Court of Harris County, Texas (hereinafter “Respondent” or “Judge Franklin”), and

would respectfully show unto the Honorable Court as follows:

                         STATEMENT OF THE CASE

Nature of the
Underlying Case: The underlying suit for divorce and custody of the minor children
                 was filed in 2006. The suit was tried to a jury and a decree was
                 entered in June 2010. Connie appealed the decree to the
                 Fourteenth Court of Appeals, and the decree was reversed and
                 remanded to the trial court with the exception of the affirmation
                 of the divorce. The Order of Dismissal at issue in this proceeding
                 was entered on December 15, 2014 (“Order”). R. at 1; App. at 1.

Trial Court:       311th Judicial District Court of Harris County, Texas, Judge
                   Franklin presiding.

Disposition:       Real Party in Interest, Clifford Harrison (hereinafter “Clifford”)
                   was granted leave to replead his Motions for Enforcement against
                   Connie to conform to Chapter 157 of the Texas Family Code.

                      STATEMENT OF JURISDICTION

      The Honorable Court has jurisdiction to issue a writ of mandamus pursuant to

Tex. Const. art. V, § 6, and Tex. Gov’t Code § 22.221(b)(1).




                                         1
         STANDARD FOR ISSUANCE OF WRIT OF MANDAMUS

A.    Mandamus Generally

      “Mandamus is an extraordinary remedy, available only in limited

circumstances.” In re First Meritbank, N.A., 52 S.W.3d 749, 753 (Tex. 2001) (orig.

proceeding); accord, In re Columbia Med. Ctr. of Las Colinas, Subsidiary, L.P., 290
S.W.3d 204, 209 (Tex. 2009) (orig. proceeding). As such, mandamus does not issue

as a matter of right. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 138 (Tex.

2004) (orig. proceeding); Rivercenter Associates v. Rivera, 858 S.W.2d 366, 367

(Tex. 1993) (orig. proceeding). Instead, a writ of mandamus will issue only if a trial

court: (1a) violates a duty imposed by law; or (1b) clearly abuses its discretion; and

(2) there is no other adequate legal remedy. Columbia Med. Ctr., 290 S.W.3d at 207;

First Meritbank, 52 S.W.3d at 753.

B.    Abuse of Discretion Defined

      In order to show mandamus is proper, the Realtor must prove the trial court

abused its discretion. A trial court abuses its discretion only if its decision is so

arbitrary and unreasonable that it constitutes a clear and prejudicial error of law.

Johnson v. Fourth Court of Appeals, 700 S.W.2d 916, 917 (Tex. 1985) (orig.

proceeding). This requires the Connie to do more than show that the court below

could have reached a different conclusion; instead, they must prove it “acted without

                                          2
reference to any guiding rules or principles,” Cire v. Cummings, 134 S.W.3d 835,

838-39 (Tex. 2004), and its decision is arbitrary and unreasonable. City of San Benito

v. Rio Grande Valley Gas Co., 109 S.W.3d 750, 757 (Tex. 2003). The burden of

showing an abuse of discretion occurred is a heavy one, In re CSX Corp., 124 S.W.3d
149, 152 (Tex. 2003) (orig. proceeding), requiring the Realtor to prove the trial court

could have only reached one decision, but failed to do so. Liberty Nat’l Fire Ins. Co.

v. Akin, 927 S.W.2d 627, 630 (Tex. 1996) (orig. proceeding).

C.    Adequacy of Remedy at Law

      In addition to proving there is an abuse of discretion, the Realtor must also

prove they have no remedy at law. Generally, this requires showing the only remedy

available to the Connie is mandamus. In re Rogers, 43 S.W.3d 20, 24 (Tex. App. —

Amarillo 2001, orig. proceeding). In deciding whether this is the case, the Court must

balance the benefits and detriments of mandamus review, In re Derzapf, 219 S.W.3d
327, 334 (Tex. 2007) (orig. proceeding); Prudential Ins. Co., 148 S.W.3d at 136, and

if the benefits are found to outweigh the detriments, go further and find that refusing

mandamus will either cause a party to permanently lose valuable rights or preclude

it from presenting its claims. In re Van Waters & Rogers, Inc., 145 S.W.3d 203, 210-

11 (Tex. 2004) (orig. proceeding).




                                           3
                              ISSUES PRESENTED

                                   FIRST ISSUE

             Judge Franklin abused her discretion in denying Relator’s motion
             to dismiss.

                                 SECOND ISSUE

             Judge Franklin acted beyond the court’s authority in sua sponte
             changing Relator’s request for dismissal into special exceptions
             allowing Clifford to replead his Motions for Enforcement.

                            STATEMENT OF FACTS

      This proceeding arises because of an Order of Dismissal entered by Judge

Franklin in the underlying suit affecting the parent child relationship denying

Connie’s motion to dismiss two Motions for Enforcement filed by Clifford and Judge

Franklin’s sua sponte interpretation of the motion to dismiss as special exceptions in

order to allow Clifford to replead his Motions for Enforcement. R. tab 1; App. tab

1.

A.    Clifford Filed Two Motions for Enforcement

      1.     First Motion for Enforcement

      On September 2, 2014, Clifford filed a Motion for Enforcement of Possession

and Access and Order to Appear (hereinafter, “First Motion”). R. tab 3. In the First

Motion, Clifford pleaded Connie’s non-compliance with a previous permanent



                                          4
injunction entered by the trial court as follows:

      9.     Violations

              Violation No. 1: On or about July 28, 2014 CONNIE VASQUEZ
      HARRISON failed to comply with terms of this order by failing to
      adhere to the permanent injunctions relating to discussing the divorce
      litigation, or issues surrounding the litigation with children, see letter
      from J.E.H. attached hereto Exhibit C and is fully incorporated herein
      for all purposes;

            Violation No. 2: On or about August 15, 2014, CLIFFORD
      LAYNE HARRISON was denied access to the minor children, J.E.H.
      and V.M.H., for the weekend period of possession;

            Violation No. 3: On or about August 27, 2014, CLIFFORD
      LAYNE HARRISON was denied access to the minor children, J.E.H.
      and V.M.H. at the time the children were dismissed from school for the
      Thursday overnight possession period and weekend extended by the
      holiday;

      Relating to the terms and provisions of the Additional Temporary Orders

             Violation No. 4: CONNIE VASQUEZ HARRISON has
      intentionally and willfully failed to adhere to the court’s order pertaining
      to the children’s enrollment in school. CONNIE VASQUEZ
      HARRISON has facilitated the enrollment of J.E.H. in a school other
      than Grady Middle School.

R. tab 3. As for relief, Clifford plead the following:

      10. Movant requests that Respondent be held in contempt, jailed, and
      fined for the violations alleged above.

      11. Movant believes, based on the Respondent’s conduct, the repeated
      and ongoing history of Respondent’s conduct, and the history of the
      willful failure to comply with Court orders, that Respondent will

                                           5
      continue to fail to comply with the orders of the Court. Therefore,
      Movant requests that Respondent be held in contempt, jailed, and fined
      for each failure to comply with the order of the Court from the date of
      this filing to the date of the hearing on this motion.

      12. Movant requests that Respondent be confined in a county jail for
      ninety (90) days.

R. tab 3.

      2.     Second Motion for Enforcement

      On October 13, 2014, Clifford filed a Motion for Enforcement and Order to

Appear (hereinafter, “Second Motion”). R. tab 4. In the Second Motion, Clifford

pleaded Connie’s non-compliance with a previous permanent injunction entered

by the trial court as follows:

      7.     Violations

            Violation No. 1: On September 15, 2014 CONNIE VASQUEZ
      HARRISON intentionally and knowingly appeared at the boy scout
      meeting where J.H. was in attendance and spoke with J.H. and V.H.
      including taking V.H. into the women’s restroom to have a private
      conversation with her;

             Violation No. 2: On September 22, 2014,CONNIE VASQUEZ
      HARRISON intentionally and knowingly appeared at the boy scout
      meeting where J.H. was in attendance and spoke with J.H. and gave J.H.
      a letter to give to V.H;

          Violation No. 3: On or about October 8, 2014,2014, CONNIE
      VASQUEZ HARRISON communicated with J.H. in writing;




                                        6
          Violation No. 4: On or about October 10, 2014, CONNIE
      VASQUEZ HARRISON communicated with V.H. in writing;

         In addition to the above violations, CONNIE VASQUEZ
      HARRISON has repeatedly contacted the children by phone and text.

R. tab 4. As for relief, Clifford plead the following:

      8.     Movant requests that Respondent be held in contempt, jailed, and
      fined for the violations alleged above.

      9.      Movant believes, based on the Respondent’s conduct, the repeated
      and ongoing history of Respondent’s conduct, and the history of the
      willful failure to comply with Court orders, that Respondent will
      continue to fail to comply with the orders of the Court. Therefore,
      Movant requests that Respondent be held in contempt, jailed, and fined
      for each failure to comply with the order of the Court from the date of
      this filing to the date of the hearing on this motion.

      10. Movant requests that Respondent be confined in a county jail for
      ninety (120) days.

R. tab 4.

B.    Hearing on Clifford’s Motions for Enforcement

      On December 4, 2014, the hearing was held on, inter alia, Clifford’s two

Motions for Enforcement. R. tab 2. Clifford and his attorney, Patricia A. Wicoff

(“Wicoff”) appeared and Connie and her attorney at the time, Sara Razavi Zand

(“Zand”) appeared. Id. Also, the amicus attorney for the minor children, Heather

Hughes was in attendance. Id.




                                          7
      After both Clifford and Connie were sworn in as witnesses to testify at the

hearing, R. tab 2, 15:1-7, 16:13-24, Wicoff requested the court begin with Clifford’s

Motions for Enforcement. R. tab 2, 17:2-23.

      1.     Connie’s Counsel Submitted an Oral Motion to Dismiss Clifford’s
             Motions for Enforcement for Insufficient Pleading

      At such time, Zand lodged an oral motion to dismiss for procedural reasons she

requested be heard prior to the merits of the Motions. R. tab 2, 18:1-7. Then, Zand

proceeded to move through each of the violations alleged in the First Motion and

explain how Clifford’s pleading was insufficiently specific pursuant to Section

157.007(a)(2) and (c) of the Texas Family Code. R. tab 2, 18:13-21:7. Clifford had

failed to plead specifically in each instance how Connie had violated the court’s order

as required by statute.1 Further, Zand argued that Sections 10-12 of the First Motion

regarding Clifford’s requested relief were inadequate. R. tab 2, 21:8-7. The Sections

fail to state whether Clifford was seeking civil or criminal contempt, the amount of

the fine sought, whether the jail time requested was to be concurrent or consecutive

and whether Connie had the right to invoke a jury to hear the Motion. R. tab 2,



      1
        With regard to Violation No. 3, Clifford set forth the wrong date. August 27,
2014 was a Wednesday and not a Thursday, and thus, was not a proper period of
possession for Clifford under the prior order. R. tab 2, 20:9-18. In response to this
allegation, Clifford withdrew his request for enforcement with regard to Violation No. 3.
R. tab 2, 28:6-9.

                                            8
21:24-7. Next, Zand presented the same insufficiency arguments with regard to the

violations and relief sought in the Second Motion.2 R. tab 2, 22:8-25:14. At the

conclusion of her argument, Zand asked that her oral motion to dismiss be granted as

to both the First and Second Motions. R. tab 2, 26:1-2. In response to Zand’s

argument, Wicoff argued that the Motions were sufficiently plead. R. tab 2, 26:6-

31:9.

        2.    The Court Found the Motions for Enforcement Deficient But Denied the
              Motion to Dismiss and Gave Clifford Another Bite at the Apple

        After having heard both counsel’s argument regarding Connie’s oral motion

to dismiss, Judge Franklin denied Connie’s motion to dismiss despite finding

Clifford’s pleadings deficient. R. tab 2, 40:1-3, 42:8-11. The Court sua sponte

decided to “perceive” Connie’s oral motion to dismiss as a filing of special

exceptions. R. tab 2, 40:4-7. Then, Judge Franklin went on to sustain the majority

of Connie’s “perceived” special exceptions because Clifford’s pleadings were

insufficient. R. tab 2, 40:15-44:3, 42:12-15. Judge Franklin ordered Clifford to

replead violations 1, 2, and 3 for the First Motion.3 R. tab 2, 40:15-41:9. With

        2
       With regard to the requested jail time in the Second Motion, Clifford confusingly
sought both 90 days and 120 days of jail time. R. tab 2, 20:9-18. In response, Clifford
waived the request for 120 days and requested 90 days. R. tab 2, 31:5-9.
        3
        Judge Franklin even allows Clifford to replead violation no. 3 despite Wicoff’s
clear testimony at the hearing that the violation was being withdrawn due to the failure to
include the correct date. R. tab 2, 28:6-9, 41:3-4; Order of Dismissal, R. tab 1; App. tab

                                             9
regard to the Second Motion, Judge Franklin ordered Clifford to replead violations

1, 2, 3, and 4. R. tab 2, 42:16-43:15. Judge Franklin also ordered Clifford to replead

the relief in both Motions. R. tab 2, 41:10-22, 43:16-44:3.

      3.     Clifford Amended his Motions for Enforcement

      On December 8, 2014, Clifford filed a First Amended Motion for Enforcement

of Possession and Access and Order to Appear and a First Amended Motion for

Enforcement and Order to Appear repleading the alleged violations and requested

relief. R. tab 5; R. tab 6. On December 15, 2014, the court entered an erroneously

entitled “Order of Dismissal,” formally denying Connie’s oral motion to dismiss and

sustaining and overruling Connie’s perceived special exceptions in conformity with

the court’s ruling at the hearing. R. tab 1, App. at 1. On December 22, 2014, the

court entered an order granting the withdrawal of Zand as Connie’s counsel and she

is now pro se in the underlying matter. The new hearing on Clifford’s First Amended

Motions for Enforcement is set for January 16, 2015. Accordingly, Connie files this,

her Petition for a Writ of Mandamus to ask the Court of Appeals to order Judge

Franklin to vacate her Order of Dismissal and dismiss Clifford’s Motions for

Enforcement prior to the hearing on the Motions for Enforcement.




1.

                                         10
                       SUMMARY OF THE ARGUMENT

      Connie requests the Court issue a writ of mandamus to compel the trial court

to vacate its Order of Dismissal and dismiss Clifford’s two Motions for Enforcement.

Connie appeared at the first hearing on the two Motions for Enforcement and properly

requested the trial court dismiss Clifford’s Motions for Enforcement based on his

failure to comply with provisions of the Texas Family Code. Despite having

determined that the Motions for Enforcement were in fact deficient, the trial court

denied Connie’s motion to dismiss and sua sponte changed her complaints into

special exceptions. By changing Connie’s challenge to Clifford’s Motions into

special exceptions, the trial court gave Clifford the opportunity to replead his Motions

without having to dismiss them. This amounted to an unfair and unjust second bite

at the apple. As shown below, it was an abuse of discretion for the trial court to deny

Connie’s motion to dismiss. Further, the trial court was without express or implied

authority to enter special exceptions and allow Clifford to amend his Motions for

Enforcement.




                                          11
                      ARGUMENTS AND AUTHORITIES

                            FIRST ISSUE PRESENTED
                                  (RESTATED)

      Judge Franklin abused her discretion in denying Relator’s motion to
      dismiss.

A.    The Statutory Requirements for the Contents of a Motion for Enforcement are
      Mandatory and Specific

      A motion for enforcement to enforce a final order of conservatorship, child

support, possession of or access to a child or other provisions of a final order are

governed by Chapter 157 of the Texas Family Code. Tex. Fam. Code § 157.001(a).

A motion to enforce must give the respondent, in ordinary and concise language,

notice of the provisions of the final order, decree or judgment sought to be enforced,

the manner of the noncompliance, and the relief sought by the movant. Id. at

157.002(a); Appx. tab 2. Further, the motion for enforcement of the terms of a

conservatorship or possession of or access to a child must include the date, place, and

if applicable the time of each occasion of the respondent’s failure to comply with the

order. Id. at 157.002(c); Appx. tab 2. Due process of law demands that before a court

may punish for a contempt, the accused must have full and complete notification of

the subject matter, and show cause order or other means of notification must state



                                          12
when, how, and by what means the defendant has been guilty of the alleged contempt.

Ex parte Edgerly, 441 S.W.2d 514, 516 (Tex. 1969) (orig. proceeding).

B.    Clifford Failed to Follow the Statutory Requirements

      In both of his Motions for Enforcement, Clifford failed to specifically provide

Connie with the manner of her alleged noncompliance under each violation alleged.

R. tab 3; R. tab 4. Further, Clifford failed to provide Connie with the necessary

specificity required in requesting relief in both Motions for Enforcement. R. tab 3;

R. tab 4. By ordering Clifford to replead all but one of his alleged violations and all

of his requests for relief, Judge Franklin made a judicial determination that the

violations alleged in the Motions for Enforcement were deficient. R. tab 1: Appx. tab

1. Thus, it is clear from the documents and the Judge Franklin’s own findings in the

Order of Dismissal that Clifford’s Motions for Enforcement did not comply with the

express requirements set forth in Section 157.002(a) and (c) of the Texas Family

Code. As a result, it was a clear abuse of discretion for Judge Franklin to deny

Connie’s motion for dismissal for failure to comply with Section 157.002 of the

Texas Family Code.




                                          13
                           SECOND ISSUE PRESENTED
                                (RESTATED)

      Judge Franklin acted beyond the court’s authority in sua sponte
      changing Relator’s request for dismissal into special exceptions
      allowing Clifford to replead his Motions for Enforcement.

A.    Connie Was Entitled to Move for Dismissal of Clifford’s Motions for
      Enforcement

      There is no question that the statutory requirements for the contents of a motion

for enforcement are mandatory. In re Barlow, 899 S.W.2d 791, 796(Tex. App. —

Houston [14th Dist.] 1995, orig. proceeding).4 Further, there is no requirement under

Chapter 157 that Connie first file special exceptions before moving to dismiss

Clifford’s Motions for Enforcement. Procedurally, a movant must set the motion for

enforcement for hearing if contempt is sought as part of the relief and notice must be

personally served on the respondent. Tex. Fam. Code §§ 157.061(a), 157.062(a),(c).

Further and importantly, if a respondent specially excepts or moves to strike the

motion for enforcement, the court must rule on the exception or the motion to strike

before it hears the motion for enforcement. Id. at § 157.064(a) (emphasis added). If

the court sustains the special exceptions, the court shall give the movant an



      4
       The Fourteenth Court of Appeals interpreted Section 14.311(f) of the Texas
Family Code but Section 14.311(f) was the predecessor statute to Section 157.064(a) and
no changes were made when Section 14.311(f) was recodifed into Section 157.064(a) of
the Texas Family Code.

                                          14
opportunity to replead and continue the hearing with no requirement of additional

service. Id. at § 157.064(b) (emphasis added).

      As the Fourteenth Court of Appeals stated in Barlow, “[t]he motion to enforce

and motion for contempt either comply with the requirements of the Texas Family

Code or they do not.” Barlow, 899 S.W.2d at 795. Although the Texas Rules of

Civil Procedure do require the filing of special exceptions and an opportunity to

replead, see Tex. R. Civ. P. 90 & 91, the Texas Legislature purposefully used

precatory language in Section 157.064. Barlow, 899 S.W.2d at 797. If the Texas

Legislature had desired to make Section 157.064 mandatory, it could have easily done

so. Id. The Texas Family Code does not require special exceptions or other

objections, but rather it requires that a specific type of notice be given to enforcement

and contempt motions. Id.; In re Mann, 162 S.W.3d 429, 433 (Tex. App. — Fort

Worth 2005, orig. proceeding).

B.    The Court was Without Authority to Sua Sponte Specially Except to
      Clifford’s Motions for Enforcement and Allow Him to Replead

      1.     An Order Entered Without the Court’s Authority is Void

      Since Connie was not required to file special exceptions and was entitled to the

dismissal of Clifford’s claims, the trial court was without authority to transform

Connie’s oral motion to dismiss into special exceptions. An order is void permitting



                                           15
mandamus to issue if it is beyond the power of the court to enter it. Barlow, 899
S.W.2d at 794. An order is void when a court has no power or jurisdiction to render

it. Urbish v. 127th Judicial Dist. Court, 708 S.W.2d 429, 431 (Tex. 1986); Faherty

v. Knize, 764 S.W.2d 922, 924 (Tex. App. — Waco 1989, no writ) (“mandamus will

issue to nullify an order entered without legal authority”); In re Maxwell, 970 S.W.2d
70, 72 (Tex. App. — Houston [14th Dist.] 1998, no writ) (orig.

proceeding)(characterizing order issued without authority as an abuse of discretion).

2.    The Court Did Not Have the Power or Authority to Transform Connie’s
      Motion to Dismiss into Special Exceptions

      In order to justify its actions, the trial court must have had some express or

implied authority to act on its own in changing the motion to dismiss into special

exceptions. Chapter 157 does not provide the Court with express authority to change

Connie’s filing.   Further, although courts also have inherent powers to act,

Eichelberger v. Eichelberger , 582 S.W.2d 395, 398 (Tex. 1979), the trial court went

beyond any recognized inherent power to act in this case.

      A court’s inherent power is derived from its very existence, and allows it to act

in aid of its jurisdiction, administer justice, and preserve its independence and

integrity. Travelers Indem. Co. of Conn. v. Mayfield, 923 S.W.2d 590, 594 (Tex.

1996) (orig. proceeding). A Texas court may use its inherent power to: (1) change,



                                          16
set aside or otherwise control its judgments; (2) summon and compel the attendance

of witnesses; (3) to sanction and to punish by contempt; (4) to regulate the practice

of law; and (5) provide personnel to aid the court in the exercise of its judicial

function. Eichelberger, 582 S.W.2d at 398-99 n. 1. None of these examples of

proper uses of a court’s inherent power are present in this case nor analogous to how

the court sided with Clifford and allowed a remedy that was not requested. “Equity

jurisdiction does not flow merely from the alleged inadequacy of a remedy at law, nor

can it originate sole from a court’s good intentions to do what seems ‘just’ or ‘right;’

the jurisdiction of Texas courts — the very authority to decide cases — is conferred

solely by the constitution and the statutes of the state.” State v. Morales, 869 S.W.2d
941, 942 (Tex. 1994).

      3.     Connie Has No Other Remedy at Law

      Connie has no other remedy at law but to request this Court issue a writ of

mandamus to vacate the trial court’s previous order and dismiss Clifford’s Motions

for Enforcement. Connie was entitled to a dismissal of Clifford’s Motions for

Enforcement based on the trial court’s finding that the Motions for Enforcement were

deficient. Instead, the trial court allowed Clifford to replead his Motions with the

benefit of hearing Connie’s counsel explain how his Motions were deficient. Now,




                                          17
Connie must defend against First Amended Motions for Enforcement that should

have been dismissed.

      Further, Connie runs the risk of being incarcerated and fined if she loses at the

hearing. A risk she should not have to take since the Motions should have been

dismissed. Because the trial court had no authority to disregard Connie’s motion to

dismiss and insert its own special exceptions in its place to allow for Clifford to

amend his Motions for Enforcement, the Order for Dismissal is void and should be

withdrawn and a new order should be entered dismissing Clifford’s Motions for

Enforcement for failing to comply with Section 157.002 of the Texas Family Code.

                                     PRAYER

      Connie prays that the Honorable Court issue a writ of mandamus directing

Judge Franklin to vacate her Order of Dismissal and enter an order dismissing the

claims brought in Clifford’s Motions for Enforcement and First Amended Motions

for Enforcement.




                                          18
      Further, Connie prays for any other and further relief, general or special, in law

or in equity, to which she may show herself to be justly entitled.

                                        Respectfully submitted,

                                        The Medina Law Firm


                                        By: /s/ David M. Medina
                                          David M. Medina
                                          State Bar No. 00000088
                                          5300 Memorial Drive, Suite 890
                                          Houston, Texas 77007
                                          Telephone: (713) 653-3147
                                          Telecopier: (713) 862-1002
                                          davidmedina@justicedavidmedina.com

                                        ATTORNEY FOR RELATOR CONNIE V.
                                        HARRISON


                          CERTIFICATE OF SERVICE

        In accordance with Tex. R. App. Pro. 9.5(a), the undersigned hereby certifies
that a true and correct copy of the foregoing Petition for Writ of Mandamus has been
sent by e-service and certified mail, return receipt requested, on this the 15th day of
January, 2015 to the following parties:

Honorable Judge Alicia K. Franklin
Presiding Judge, 311th District Court
Harris County Civil Courthouse
201 Caroline, 8th Floor
Houston, Texas 77002
Telephone: (713) 274-4580
Respondent



                                          19
Patricia A. Wicoff
SBOT No. 21422500
Amy Harris
SBOT No. 24041057
Schlanger, Silver, Barg & Paine, L.L.P.
109 North Post Oak Lane, Suite 300
Houston, Texas 77024
Telephone: (713) 735-8514
Facsimile: (713) 351-4514
Attorney for Clifford Harrison

Heather Hughes
SBOT No. 00796794
952 Echo Lane, Suite 475
Houston, Texas 77024
Telephone: (713) 463-5505
Amicus Attorney for the Minor Children


                                               /s/ David M. Medina


                   CERTIFICATE OF COMPLIANCE

      The undersigned hereby certifies that, pursuant to Tex. R. App. Pro. 9.4(i)(3),
the number of words in this document are 3,895 based upon the word counter of
Microsoft Word.

                                               /s/ David M. Medina




                                          20
                     CASE NO. ______________
__________________________________________________________________

                   IN THE COURT OF APPEALS
            FOR THE FOURTEENTH DISTRICT OF TEXAS

_________________________________________________________________

                    IN RE CONNIE V. HARRISON
__________________________________________________________________

                      RELATOR’S APPENDIX
__________________________________________________________________
                               APPENDIX TABLE OF CONTENTS

Document                                                                                                          Tab

Order of Dismissal.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Tex. Fam. Code § 157.002. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Tex. Fam. Code § 157.064. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
V.T.C.A., Family Code § 157.002                                                                              Page 1




                                       Effective:[See Text Amendments]

Vernon's Texas Statutes and Codes Annotated Currentness
 Family Code (Refs & Annos)
    Title 5. The Parent-Child Relationship and the Suit Affecting the Parent-Child Relationship (Refs & Annos)
      Subtitle B. Suits Affecting the Parent-Child Relationship
            Chapter 157. Enforcement (Refs & Annos)
              Subchapter A. Pleadings and Defenses (Refs & Annos)
                  § 157.002. Contents of Motion


(a) A motion for enforcement must, in ordinary and concise language:



  (1) identify the provision of the order allegedly violated and sought to be enforced;


  (2) state the manner of the respondent's alleged noncompliance;


  (3) state the relief requested by the movant; and


  (4) contain the signature of the movant or the movant's attorney.


(b) A motion for enforcement of child support:


  (1) must include the amount owed as provided in the order, the amount paid, and the amount of arrearages;


  (2) if contempt is requested, must include the portion of the order allegedly violated and, for each date of al-
  leged contempt, the amount due and the amount paid, if any;


  (3) may include as an attachment a copy of a record of child support payments maintained by the Title IV-D
  registry or a local registry; and


  (4) if the obligor owes arrearages for a child receiving assistance under Part A of Title IV of the federal Social
  Security Act (42 U.S.C. Section 601 et seq.), may include a request that:


    (A) the obligor pay the arrearages in accordance with a plan approved by the court; or




                          © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
V.T.C.A., Family Code § 157.002                                                                                Page 2




    (B) if the obligor is already subject to a plan and is not incapacitated, the obligor participate in work activit-
    ies, as defined under 42 U.S.C. Section 607(d), that the court determines appropriate.


(c) A motion for enforcement of the terms and conditions of conservatorship or possession of or access to a child
must include the date, place, and, if applicable, the time of each occasion of the respondent's failure to comply
with the order.


(d) The movant is not required to plead that the underlying order is enforceable by contempt to obtain other ap-
propriate enforcement remedies.


(e) The movant may allege repeated past violations of the order and that future violations of a similar nature may
occur before the date of the hearing.



CREDIT(S)

Added by Acts 1995, 74th Leg., ch. 20, § 1, eff. April 20, 1995. Amended by Acts 1997, 75th Leg., ch. 911, §
17, eff. Sept. 1, 1997.


Current through the end of the 2013 Third Called Session of the 83rd Legislature

(C) 2014 Thomson Reuters. No Claim to Orig. US Gov. Works.

END OF DOCUMENT




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
V.T.C.A., Family Code § 157.064                                                                             Page 1




                                       Effective:[See Text Amendments]

Vernon's Texas Statutes and Codes Annotated Currentness
 Family Code (Refs & Annos)
    Title 5. The Parent-Child Relationship and the Suit Affecting the Parent-Child Relationship (Refs & Annos)
      Subtitle B. Suits Affecting the Parent-Child Relationship
            Chapter 157. Enforcement (Refs & Annos)
              Subchapter B. Procedure
                  § 157.064. Special Exception


(a) If a respondent specially excepts to the motion for enforcement or moves to strike, the court shall rule on the
exception or the motion to strike before it hears the motion for enforcement.



(b) If an exception is sustained, the court shall give the movant an opportunity to replead and continue the hear-
ing to a designated date and time without the requirement of additional service.



CREDIT(S)

Added by Acts 1995, 74th Leg., ch. 20, § 1, eff. April 20, 1995.


Current through the end of the 2013 Third Called Session of the 83rd Legislature

(C) 2014 Thomson Reuters. No Claim to Orig. US Gov. Works.

END OF DOCUMENT




                          © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
                    CASE NO. ______________

             *EXPEDITED RULING REQUESTED*

_____________________________________________________________

                   IN THE COURT OF APPEALS
           FOR THE FOURTEENTH DISTRICT OF TEXAS
_____________________________________________________________

               IN RE CONNIE V. HARRISON
_____________________________________________________________

         EMERGENCY MOTION TO STAY PROCEEDINGS
_____________________________________________________________

   From the 311th Judicial District Court of Harris County, Texas
                     Cause No. 2006-68864
         EMERGENCY MOTION TO STAY PROCEEDINGS


    Appellant Connie Vazquez Harrison, files this Emergency

Motion To Stay the Motion For Enforcement hearings scheduled

for Friday, January 16, 2015 at 10:30 a.m. and to Stay any related

proceedings in this litigation.

    Clifford Harrison’s attorneys are asking for immediate

incarceration of Ms. Harrison. Connie Harrison respectfully

requests this Honorable Court to stay the hearing and any related

proceeding until the mandamus is decided.
Respectfully submitted,

\s\ David M. Medina
David M. Medina
The Medina Law Firm
5300 Memorial Drive, Suite 890
Houston, Texas 77007



                   CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the

foregoing instrument was forwarded to all attorneys of record on the 16th

day of January, 2015.



                                            \s\ David
Medina____________
                                            David M. Medina
                        CASE NO. ______________
   __________________________________________________________________

                          IN THE COURT OF APPEALS
                   FOR THE FOURTEENTH DISTRICT OF TEXAS

    _________________________________________________________________

                       IN RE CONNIE V. HARRISON
   __________________________________________________________________

                      NOTICE OF RELATED FILING
__________________________________________________________________

TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW CONNIE V. HARRISON, Relator in the above-referenced cause, who

makes and files this, her Notice of Related Filing pursuant to the Local Rule 1.3(a), and in

support whereof would respectfully show unto the Honorable Court as follows:

                                             I.

       A related appeal was previously filed in the Fourteenth Court of Appeals involving

the same parties and the same underlying suit. The caption of the previous appeal was

Harrison v. Harrison, it was appealed from the 311th Judicial District Civil Court in Harris

County, Texas and the trial court cause no. is 2006-68864 and the cause no. for the previous

appeal was 14-14-00915-CV.
                                            II.
       Pursuant to Local Rule, 1.2(d) Relator requests the intake clerk to assign this original

proceeding to the Fourteenth Court of Appeals, the same court of appeals that heard the

previous related matter.


                                           Respectfully submitted,


                                           The Medina Law Firm


                                           By: /s/ David M. Medina
                                              David M. Medina
                                              State Bar No. 00000088
                                              5300 Memorial Drive, Suite 890
                                              Houston, Texas 77007
                                              Telephone: (713) 653-3147
                                             Telecopier: (713) 862-1002
                                             davidmedina@justicedavidmedina.com

                                           ATTORNEY FOR RELATOR CONNIE V.
                                           HARRISON



                             CERTIFICATE OF SERVICE

        In accordance with Tex. R. App. Pro. 9.5(a), the undersigned hereby certifies that a
true and correct copy of the foregoing Petition for Writ of Mandamus has been sent by e-
service and certified mail, return receipt requested, on this the 15th day of January, 2015 to
the following parties:

Honorable Judge Alicia K. Franklin
Presiding Judge, 311th District Court
Harris County Civil Courthouse
201 Caroline, 8th Floor
Houston, Texas 77002

                                              2
Telephone: (713) 274-4580
Respondent

Patricia A. Wicoff
SBOT No. 21422500
Amy Harris
SBOT No. 24041057
Schlanger, Silver, Barg & Paine, L.L.P.
109 North Post Oak Lane, Suite 300
Houston, Texas 77024
Telephone: (713) 735-8514
Facsimile: (713) 351-4514
Attorney for Clifford Harrison

Heather Hughes
SBOT No. 00796794
952 Echo Lane, Suite 475
Houston, Texas 77024
Telephone: (713) 463-5505
Amicus Attorney for the Minor Children


                                              /s/ David M. Medina
                                              David M. Medina




                                          3
STATE OF TEXAS             §
                           §
COUNTY OF HARRIS           §

                   AFFIDAVIT OF CONNIE V. HARRISON

       BEFORE ME, the undersigned Notary Public for the State of Texas, personally
appeared Connie V. Harrison, known to me to be the person whose name is
subscribed to this instrument, and who by me being duly sworn, did depose and state
as follows:

      1.     My name is Connie V. Harrison. I am over the age of eighteen years, I
am of sound mind, and I have never been convicted of a felony or of any crime of
moral turpitude. I am in all respects competent to make this affidavit.

        2.     I have personal knowledge of all of the facts set forth herein, and they
are all true and correct. I am a party to the underlying suit affecting the parent child
relationship styled Harrison v. Harrison, Cause No., 2006-68864, currently pending
in the 311th Judicial District Civil Court in Harris County, Texas and the Relator in
this Mandamus proceeding. I have personally reviewed the documents filed in the
underlying suit and the documents attached hereto as part of the Record for this
mandamus proceeding.

       3.   True and correct copies of the following documents filed             III   the
underlying suit are attached hereto as part of the Record:

      -Order of Dismissal entered December 15, 2014;

      • Hearing on Motions Transcript dated December 4,2014;

      • Motion for Enforcement of Possession and Access and
      Order to Appear filed on September 2,2014;

      • Motion for Enforcement and Order to Appear filed on
      October 13,2014;
       • First Amended Motion for Enforcement of Possession and
       Access and Order to Appear filed on December 8, 2014; and

       • First Amended Motion for Enforcement and Order to Appear
       filed December 8,2014.


FURTHER THE AFFIANT SAITH NAUGHT.                            r:         I
                                                IP    ~/};        vii
                                            (:ffYUt;;/. ,1W~t1/
                                          CONNIE V. HARRISON

       SUBSCRIBED AND SWORN TO before me by said Connie V. Harrison on
this, the   i.s* day ofJanuary,   2015.     I.. '..     ,,'    >
                                            f{{lU;{      il( fitvv
                                          NOTARY PUBLIC, STATE OF TEXAS




                                            2
                     CASE NO. ______________
__________________________________________________________________

                   IN THE COURT OF APPEALS
            FOR THE FOURTEENTH DISTRICT OF TEXAS

_________________________________________________________________

                    IN RE CONNIE V. HARRISON
__________________________________________________________________

                       RELATOR’S RECORD
__________________________________________________________________
                                  RECORD TABLE OF CONTENTS

Document                                                                                                                 Tab

Order of Dismissal.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Hearing on Motions Transcript . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Motion for Enforcement of Possession and Access and Order to Appear. . . . . . . . 3

Motion for Enforcement and Order to Appear. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

First Amended Motion for Enforcement of Possession and Access and Order to
Appear. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

First Amended Motion for Enforcement and Order to Appear.. . . . . . . . . . . . . . . . 6
TAB 1
                                                            1




 1                      REPORTER'S RECORD
                      VOLUME 1 OF 1 VOLUME
 2              TRIAL COURT CAUSE NO. 2006-68864

 3   IN THE INTEREST OF        ) IN THE DISTRICT COURT
                               )
 4   J.E.L.H., II              )
     AND                       ) HARRIS COUNTY, TEXAS
 5   V.M.H.,                   )
                               )
 6   MINOR CHILDREN            ) 311TH JUDICIAL DISTRICT
 7

 8

 9       _____________________________________________

10

11                     HEARING ON MOTIONS
12       _____________________________________________

13

14

15        On the 4th day of December, 2014, the following

16   proceedings came on to be held in the above-titled
17   and numbered cause before the Honorable Alicia K.

18   Franklin, Judge Presiding, held in Houston, Harris

19   County, Texas.

20        Proceedings reported by computerized stenotype

21   machine.

22
23

24

25




                                       TAB 2
                                                              2
                                           December 4, 2014




 1                        APPEARANCES

 2   PATRICIA A. WICOFF
     SBOT NO. 21422500
 3   AMY HARRIS
     SBOT NO. 24041057
 4   Attorneys-at-Law
     SCHLANGER, SILVER, BARG & PAINE, L.L.P.
 5   109 North Post Oak Lane, Suite 300
     Houston, Texas 77024
 6   Telephone: (713) 785-1700
     Counsel for Clifford Harrison
 7

 8

 9   SARA RAZAVI ZAND
     SBOT NO. 24051233
10   MELISSA A. CASS
     SBOT NO. 24054541
11   Attorneys-at-Law
     2118 Smith Street
12   Houston, Texas 77002
     Telephone: (713) 396-0227
13   Counsel for Connie Vasquez Harrison

14

15   HEATHER HUGHES
     SBOT NO. 00796794
16   Attorney-at-Law
     952 Echo Lane, Suite 475
17   Houston, Texas 77024
     Telephone: (713) 463-5505
18   Amicus Attorney for the Minor Children

19

20

21

22
23

24

25
                                                                3
                                             December 4, 2014




 1                            INDEX

 2                           VOLUME 1

 3                      HEARING ON MOTIONS

 4   December 4, 2014

 5                                                  PAGE   VOL.

 6   Proceedings .................................4        1
 7   Ruling on Mental Health Evaluation ......... 11       1

 8   Ruling on Motion to Dismiss ................ 40       1

 9   Ruling on Possession and Access ............ 52       1

10   Reporter's Certificate ..................... 55       1

11
12

13

14

15

16
17

18

19

20

21

22
23

24

25
                                                                    4
                                                 December 4, 2014




 1                      THE COURT:    We are on the record in

 2   Cause 2006-68864, In the Matter of the Marriage of

 3   Clifford Layne Harrison and Connie Vasquez Harrison,

 4   and In the Interest of J.E.L.H., II, and V.M.H.,

 5   Children.

 6                      Counsel, please make your appearances
 7   for the record.

 8                      MS. WICOFF:    Your Honor, my name is

 9   Patricia A. Wicoff.     I'm here together with Amy

10   Harris.     We represent Cliff Harrison.

11                      MS. HUGHES:    Your Honor, I'm
12   Heather -- I'm sorry.

13                      MS. RAZAVI ZAND:      Your Honor, I'm

14   Sara Razavi Zand here with Melissa Cass today here to

15   represent the Respondent.

16                      MS. HUGHES:    Your Honor, I'm Heather
17   Hughes, the amicus attorney for the children.

18                      THE COURT:    Okay.   And we had a

19   number of things set on the docket this morning, and

20   the first is a -- the first matter we're going to

21   take care of is the motion for the appointment of a

22   mental health evaluator.
23                      And off the record, Ms. Hughes, you

24   were letting me know that Judge Newey had previously

25   granted the motion for the mental health evaluation
                                                                   5
                                                December 4, 2014




 1   to take place of both parties.     However, it failed to

 2   name a evaluator and you-all were instructed to try

 3   to reach a resolution on that; and I'm under the

 4   assumption since we're here today you've been unable

 5   to do so.

 6                    MS. HUGHES:    Correct.     I looked into
 7   one individual, Dr. Peter Simone; and when he got

 8   back to me, he indicated that with the January trial

 9   setting and his schedule that he would not be able to

10   take the assignment commitment.        And, so, then I sent

11   an e-mail and proposed Dr. Adrienne Tinder, who is
12   affiliated with Dr. Silverman and Dr. Laval.        I heard

13   back from Ms. Wicoff.   My recollection was that she

14   did not oppose Dr. Tinder, and I did disclose to

15   everybody that she was related -- or not related, but

16   worked with Dr. Silverman, who is a psychologist who
17   performed the evaluation in the underlying divorce.

18   I just wanted to make sure everyone was aware of

19   that.   I don't recall hearing back from Ms. Harrison;

20   and, so, that's where we are.

21                    And then this morning I have

22   communicated with Dr. Tinder, and she's indicated her
23   availability would be in January to begin the

24   evaluation.

25                    THE COURT:    Okay.     So, to begin in
                                                                   6
                                                December 4, 2014




 1   January?

 2                     MS. HUGHES:    Yes, Your Honor.

 3                     THE COURT:    And we were set for trial

 4   for --

 5                     MS. WICOFF:    We are set

 6   preferentially.
 7                     THE COURT:    What was the date?

 8                     MS. HARRIS:    January 20th.    Pretrial

 9   on January the 9th.

10                     THE COURT:    Okay.

11                     MS. HARRIS:    Which is the date that
12   we got from the Court at the same time that the

13   evaluation was heard.

14                     MS. WICOFF:    Judge, if I may respond

15   when you're -- if Ms. Hughes is done.

16                     MS. HUGHES:    Other than -- and both
17   parties filed respective motions for mental health

18   evaluation.

19                     THE COURT:    Okay.

20                     MS. RAZAVI ZAND:      And, Your Honor,

21   that was actually -- I came on the case approximately

22   36 hours ago.
23                     THE COURT:    Okay.

24                     MS. RAZAVI ZAND:      And that was filed

25   prior to me coming on the case; and it's also my
                                                                  7
                                               December 4, 2014




 1   understanding that at the September 3rd hearing that

 2   Judge Newey did order a psych eval to be done on

 3   everyone, including the kids.     I'm not opposed to any

 4   of that.   I'm not opposed to whoever the amicus wants

 5   to pick, too.    I have no preference.

 6                     THE COURT:    Okay.
 7                     MS. WICOFF:    Judge, I am opposed to

 8   it at this point; and let me explain to the Court

 9   why.

10                     We were set for trial on

11   September 2nd.    When we did not get reached for
12   trial, then Judge Newey said he would go ahead and

13   order the psychiatric.    At that time we were then set

14   for trial January 20th.     That was three months ago.

15   There has been nothing accomplished with regard to

16   that Order, which has never been entered.       We do not
17   have an Order signed.     There has been nothing

18   accomplished with regard to that happening for the

19   last three-month period; and I don't know where the

20   disconnect was, Judge.     I responded to Ms. Hughes as

21   soon as she contacted me.

22                     At this point, Judge, we are now in
23   our fourth trial setting after the remand from the

24   Court of Appeals.    We are now looking at an

25   eight-year-old case to get heard.       Quite frankly,
                                                                    8
                                              December 4, 2014




 1   Judge, both of these children have their own

 2   therapist that Mr. Harrison has arranged for these

 3   children that they are seeing.      The amicus attorney

 4   has talked to at least one of the therapists, that I

 5   am aware of.   As far as I'm concerned, we don't have

 6   a signed Order at this point, Judge.
 7                    This will clearly -- this is an

 8   automatic continuance, is what it really is, Judge.

 9   We don't want this case continued under any scenario;

10   and we are ready, willing and able to withdraw any

11   request for any kind of psychological or psychiatric.
12   Quite frankly, it's my feeling that Ms. Harrison's

13   conduct throughout this past many months is --

14                    MS. RAZAVI ZAND:     Objection to

15   testifying as to facts not in evidence and testifying

16   as the attorney, Your Honor.
17                    THE COURT:    Sustained.

18                    You can rephrase.

19                    MS. WICOFF:    I think, Judge, that we

20   are not going to need a psychiatric in this jury

21   case, quite frankly.   So, I think at this point,

22   Judge, it is too little too late.      I would like for
23   it to have been commenced in September when it was

24   originally ordered.    It didn't happen, but it didn't

25   happen because of anything that Mr. Harrison did.         It
                                                                           9
                                                   December 4, 2014




 1   simply didn't happen.     And to now piggyback and say,

 2   oh, let's get it done in January.           I talked to the

 3   lady this morning and she can do it in January.              No.

 4   It's too late.     This case needs to be concluded.              We

 5   are ready to go forward.

 6                      And the other thing that the Court
 7   needs to know, way back when we tried this case in

 8   2008, I believe --

 9                      MS. HARRIS:     Seven.

10                      MS. WICOFF:     -- '7 or '8, the parties

11   were ordered to go to Mr. -- to Dr. Silverman.              We
12   had to get a motion to compel the attendance of

13   Ms. Harrison to go to Dr. Silverman for the

14   evaluation.     The fact that this woman can do it in

15   January doesn't mean that Ms. Harrison is going to

16   show up.   So, then where are we?         Are we then in the
17   summer?    Are we going to be in the fall?         Are we

18   going to be in 2016?     No.     It's time to get this case

19   done with or without a psychological; and that should

20   have been taken care of three months ago, not today.

21   And that's my position, Judge.

22                      THE COURT:     Okay.     Anything further
23   from anybody?

24                      MS. RAZAVI ZAND:       Your Honor, it's my

25   understanding that the -- and, again, I apologize if
                                                                10
                                             December 4, 2014




 1   I misstate any of the facts since I've only been on

 2   the case for 36 hours; but it's my understanding that

 3   at the time of the psych eval -- the psych eval was

 4   done in '07 with Dr. Silverman, and the children were

 5   not evaluated at the time.     So, there, at minimum,

 6   needs to be some sort of update.     If Dr. Silverman is
 7   going to be considered an expert, his report is so

 8   old that I don't know if it actually pertains to the

 9   parties today.

10                    But, again, Your Honor that wasn't --

11   that wasn't -- that was an order of the Court by
12   Judge Newey, and we have the transcripts where he

13   states that the children need to be re-evaluated

14   because there have been instances where the children

15   have seen some family violence that have gone on.

16                    He's been convicted of family
17   violence.   There's been a finding of family violence

18   in this court.   There's been a second incident of

19   family violence that occurred a couple months ago.

20   So -- in the presence of one of the children.

21                    MS. WICOFF:    Judge, I'm not -- I

22   didn't interrupt opposing counsel when she was
23   testifying, and she did to me; but I will respond

24   that, first of all, there has never been a conviction

25   of family violence against Mr. Harrison.
                                                                    11
                                                 December 4, 2014




 1                      Secondly, he was no-billed on this

 2   last accusation by Ms. Harrison.         These children are

 3   seeing therapists.    Those two therapists can come in

 4   and testify.   We need to get this case over.        It

 5   is -- three months ago had we started this, that

 6   would be one thing; but it didn't happen, and it
 7   didn't happen because of us.      We want to go to trial

 8   in January, Judge.

 9                      THE COURT:    Okay.    With regards to

10   the motion to appoint an evaluator, the Court is

11   going to deny that relief and the Court is
12   superseding any prior Order that, perhaps, was orally

13   rendered and hasn't been reduced to writing ordering

14   the evaluation that is superseded by this Order

15   denying the appointment of the evaluator and also

16   denying a evaluation period.
17                      And then let's move on to the motion

18   for continuance.     And I apologize, but I don't see --

19                      MS. HARRIS:    It's actually not set,

20   Judge.   We had actually conceded to possibly going

21   forward on that this morning.      However,

22   Ms. Harrison's new counsel advised me this morning
23   that they would be passing their continuance.

24                      THE COURT:    Okay.

25                      MS. RAZAVI ZAND:      At this time, Your
                                                                   12
                                                December 4, 2014




 1   Honor, I, like I said, I have 11 boxes that were

 2   delivered to my office; and I'm going to have to

 3   review to see if discovery has been updated and

 4   whatnot.   But as of right now, I'm passing my

 5   client's pro se motion for a continuance.

 6                      THE COURT:    Okay.   Excellent.   I
 7   appreciate that.

 8                      And, so, then my understanding is we

 9   just have the two motions for enforcement.

10                      Now, with regards to the Order on the

11   request for the mental health evaluator, is that
12   something you-all can stand down and handwrite up?

13   Okay.

14                      MS. HUGHES:    Handwrite.

15                      THE COURT:    Okay.   Because I don't

16   want to have to give you an entry date on that and
17   have y'all come back.     So, if we could enter that

18   before the end of the day.

19                      MS. HUGHES:    I also believe my motion

20   to review possession and access was set today.            I

21   called the clerk on Monday to confirm it because it

22   showed up as a docket sheet entry, and it was
23   confirmed because a week before I had been told it

24   was the motion to appoint evaluator had been set.

25   So, I wanted to make sure.       And when I called on
                                                                  13
                                             December 4, 2014




 1   Monday, I was told that, yes, the motion to review

 2   possession and access was set as well; and, so, I

 3   notified the parties of that.

 4                    THE COURT:    I found the motion.     It

 5   was noticed for today because I signed it on November

 6   the 14th and indicated that I signed a notice of
 7   hearing to review possession and access for today --

 8                    MS. HUGHES:    All right.

 9                    THE COURT:    -- set at 9:00 o'clock

10   a.m.   So, we can hear that as well.

11                    Now we have to figure out
12   logistically how we're going to get this done.       It is

13   11:45, and my understanding is you have somewhere

14   else to be as well.

15                    MS. HUGHES:    I left the 312th morning

16   CPS docket with one matter unfinished, and I've got
17   one matter at 1:30 back in the 312th on their

18   afternoon CPS docket.

19                    THE COURT:    Okay.

20                    MS. HUGHES:    May I look at my phone

21   to see if anyone has text me?

22                    THE COURT:    Sure.
23                    MS. HUGHES:    And there's a chance

24   that the morning matter disappears because of a

25   report not being timely filed, but I've not had
                                                                    14
                                                 December 4, 2014




 1   confirmation --

 2                     THE COURT:    And, Victor, what is my

 3   schedule like?

 4                     THE COORDINATOR:      For this afternoon?

 5                     THE COURT:    Uh-huh.

 6                     THE COORDINATOR:      You've got a motion
 7   for new trial that has to go before you.        I don't

 8   expect that to be too long, but that's at 1:30.           I

 9   could be wrong.

10                     THE COURT:    Okay.

11                     MS. WICOFF:    Judge, let me just
12   interject, if I may, that we are set for a motion for

13   revocation of probation on December the 18th.

14   Certainly we could put both of these contempt

15   motions -- have Ms. Harrison sworn to return on the

16   18th and have those heard, these contempts, two
17   contempts heard on the 18th if that will help

18   accommodate the Court.

19                     THE COURT:    Victor?

20                     MS. HUGHES:    I don't anticipate my

21   motion would be very long, Your Honor.

22                     THE COURT:    Okay.     So, we could take
23   care of the possession and access.

24                     We can go off the record.

25                     (Discussion off the record)
                                                                     15
                                                 December 4, 2014




 1                      THE COURT:   Okay.    And if the parties

 2   can stand up at counsel table.      Okay.    Anybody who is

 3   going to testify in this matter, please raise your

 4   right hand.

 5                      (Oath administered)

 6                      THE COURT:   Okay.    You may lower your
 7   right hands.

 8                      And then, ma'am, let me go ahead and

 9   give you some instructions at this time.        Okay?     The

10   rule has been invoked in this matter.        We are having

11   a hearing in which it is expected you may testify.
12   When I place you under the rule, that is severalfold.

13   One, I'm going to excuse you to the hallway.        Okay?

14   And you may not be present in the courtroom while any

15   testimony or any matters are being conducted except

16   for and save for while you are testifying.        Okay?
17   While you are in the hallway, you may not communicate

18   with other witnesses or the parties about matters

19   relevant to the case or matters that you likely would

20   testify about.     If there's breaks and the parties are

21   excused to the hallway, you may exchange

22   pleasantries.     You may talk about the weather,
23   logistical things like arranging rides or things like

24   that.   Okay?    But nothing relevant to the issues that

25   would likely be being discussed here in the
                                                                    16
                                                 December 4, 2014




 1   courtroom.   Okay?

 2                      PROSPECTIVE WITNESS:      I understand.

 3                      THE COURT:    And if you're found to be

 4   in violation of that rule, then I could preclude you

 5   from testifying.     I may strike testimony or I could

 6   actually find you in contempt of court for disobeying
 7   a Court Order.     So, it's best to adhere to the

 8   instructions of the Court.       Okay?

 9                      PROSPECTIVE WITNESS:      I understand.

10   Thank you very much.

11                      THE COURT:    So, you're excused to the
12   hallway at this time.     Thank you, ma'am.

13                      MS. RAZAVI ZAND:      And, Your Honor,

14   for purposes of the record, were the parties sworn in

15   for both enforcements as well?

16                      MS. HARRIS:    Yes, Judge.    We're going
17   to hear them all at the same time.

18                      THE COURT:    I thought what we're

19   hearing is two enforcements and the possession and

20   access.

21                      MS. RAZAVI ZAND:      That's correct.

22                      THE COURT:    Motion for possession and
23   access.   So, yes, the oath that I just administered

24   is for all matters that are being heard right now.

25                      MS. RAZAVI ZAND:      Thank you.
                                                                      17
                                                 December 4, 2014




 1                      THE COURT:     You're welcome.

 2                      So, I have the motion to review

 3   possession and access.     Will you direct me -- the

 4   motion for enforcement, is it the -- is one of them

 5   the one that was filed on October the 13th?

 6                      MS. WICOFF:     It is, Judge.
 7                      THE COURT:     Okay.

 8                      MS. WICOFF:     And the other one was

 9   filed on September the 22nd.        I'm sorry.     2 or 22.

10   I'm sorry.   2.    It is 2, Judge.

11                      MS. HARRIS:     9/2.
12                      MS. WICOFF:     9/2 and the October.

13                      THE COURT:     Okay.   I see it.    Thank

14   you, Ms. Wicoff.     This is a lengthy file.        So, it's a

15   little difficult to find everything all at once.

16                      Okay.   Is there a preference to what
17   order that we're going to hear the --

18                      MS. WICOFF:     I think the enforcements

19   were filed first, Judge.        So, I'd like to move

20   forward on those.

21                      THE COURT:     Okay.   Then, Ms. Wicoff,

22   if you're announcing ready at this time and you're
23   ready to move forward, you may do so.

24                      MS. WICOFF:     I am; and I would call

25   Mr. Harrison as my first witness, Your Honor.
                                                                18
                                             December 4, 2014




 1                   MS. RAZAVI ZAND:     And, Your Honor,

 2   since the parties have already been sworn in, I'd

 3   like to do my oral motion to dismiss for procedural

 4   reasons that need to be heard prior to them actually

 5   starting and after they've been sworn.     So, may I

 6   proceed?
 7                   THE COURT:   You may.

 8                   MS. RAZAVI ZAND:     Thank you.   Would

 9   you like me to do it at the bench, Your Honor, or

10   from a seated position?

11                   THE COURT:   You can do it from a
12   seated position, Counsel.

13                   MS. RAZAVI ZAND:     Your Honor, for the

14   first motion for enforcement that was filed on

15   September 2nd, 2014, if you turn to page 6 of 9,

16   that's where the violations begin.
17                   Your Honor, with regard to Violation

18   Number 1, Violation Number 1 states:     On or about

19   July 28, 2014, Connie Vasquez Harrison failed to

20   comply with the terms of this order by failing to

21   adhere to the permanent injunctions relating to

22   discussing divorce litigation or issues surrounding
23   the litigation with the children.    See a letter from

24   John Ernest Harrison attached hereto Exhibit "C" and

25   is fully incorporated herein for all purposes.
                                                                 19
                                             December 4, 2014




 1                      Your Honor, Violation Number 1 fails

 2   to allege how Connie actually violated the interim

 3   order pursuant to a section of the Texas Family Code

 4   157.002(a)(2).     It doesn't actually state how she

 5   violated the injunction.     The proper way to plead

 6   would actually be that Connie Harrison discussed
 7   litigation with the son on a certain date and failed

 8   to adhere to the permanent injunction as to how she

 9   actually failed.     It's not specific enough pursuant

10   to 157.002(a)(2).     It doesn't say how she actually

11   violated it.
12                      Violation Number 2, Your Honor:     On

13   August 15th Clifford Layne Harrison was denied access

14   to the minor children, John Ernest Harrison and

15   Victoria Madeline Harrison, for his weekend period of

16   possession.
17                      Your Honor, Violation Number 2 also

18   fails to adhere with Section 157.002(a)(2) and

19   Section (c).     It fails to state the actual location

20   of the violation and fails to identify how Connie

21   violated -- I'm sorry -- how the Respondent violated

22   the order.     Section 157.002(a)(2) and (c), the Movant
23   must be able to identify the provisions of the order

24   and that Respondent violated it and specify the date,

25   time, place and manner in which the Respondent
                                                                20
                                             December 4, 2014




 1   actually violated those provisions.

 2                    And if you go to Violation Number 3,

 3   Your Honor:   On August 27th, 2014, Clifford Layne

 4   Harrison was denied access to the minor children,

 5   John Ernest Harrison and Victoria Madeline Harrison,

 6   at the time the children were dismissed from school
 7   for the Thursday overnight period of possession and

 8   weekend extended by the holiday.

 9                    Again, Your Honor, Violation Number 3

10   doesn't state how the violation was -- how it was

11   actually violated.   It fails to identify how the
12   Respondent violated the order.     Your Honor, it fails

13   to state the location of the violation and fails to

14   actually state what Respondent failed to do.

15                    Also, Your Honor, August 27th, 2014,

16   which is the date that they pled, is actually a
17   Wednesday and not a Thursday.    It's not his actual

18   period of possession under the order.

19                    Violation Number 4 states that Connie

20   Vasquez Harrison has intentionally and willfully

21   failed to adhere to the Court's order pertaining to

22   the children's enrollment in school.     Connie Vasquez
23   has facilitated the enrollment of John Ernest

24   Harrison in a school other than Grady Middle School.

25                    Again, Your Honor, the underlying
                                                               21
                                            December 4, 2014




 1   order on Violation Number 4 is not specific enough to

 2   state that Connie is enjoined from doing so or -- I'm

 3   sorry -- Respondent.   The language of the Petition

 4   does not specify or identify how Respondent actually

 5   violated the order.    It's also not specific enough to

 6   identify the actual violation with regard to that,
 7   Your Honor.

 8                   If you go to Section 10, Number 10,

 9   page 6 of 9, it states:   Movant requests that

10   Respondent be held in contempt, jailed and fined for

11   the violations alleged above.
12                   Number 11 states that Movant

13   believes, based on Respondent's conduct, the repeated

14   and ongoing history of Respondent's conduct and the

15   history of the willful failure to comply with the

16   court orders, that Respondent will continue to fail
17   to comply with the orders of the court.    Therefore,

18   Movant requests that Respondent be held in contempt,

19   jailed and fined for each failure to comply with the

20   order of the court from the date of this filing to

21   the date of the hearing on this motion.

22                   Movant requests that Respondent be
23   confined in the county jail for 90 days.

24                   Your Honor, Sections 10 through 12 do

25   not state whether they are seeking civil contempt or
                                                                  22
                                               December 4, 2014




 1   criminal contempt.   It doesn't state the amount of

 2   the fine.   It doesn't state whether what the jail

 3   time that they're asking for is going to be

 4   concurrent or consecutive.    There are several

 5   violations in here, Your Honor.       Nothing in this

 6   Petition puts my client on notice of her right to
 7   invoke a jury trial on all the violations.

 8                    Your Honor, with regard to

 9   Enforcement Number 2 that was filed on

10   September 13th, 2014, Violation Number 1 is set forth

11   on page 2 -- I'm sorry -- it was filed October 13th,
12   2014.   Do you have that in front of you?

13                    THE COURT:   I do.     Thank you.

14                    MS. RAZAVI ZAND:      May I proceed?

15                    THE COURT:   You may.

16                    MS. RAZAVI ZAND:      Okay.   Violation
17   Number 1:   On September 15th, 2014, Connie Vasquez

18   Harrison intentionally and knowingly appeared at the

19   Boy Scout meeting wherein John Harrison was in

20   attendance and spoke with both John Harrison and

21   Victoria Harrison, including taking Victoria Harrison

22   into the women's restroom to have a private
23   conversation with her.

24                    Your Honor, with regard to Violation

25   Number 1, Your Honor, pursuant to Section -- Texas
                                                               23
                                            December 4, 2014




 1   Family Code 157.002(a)(2) and (c), it fails to state

 2   the place, time and manner of her violation.     It

 3   states that she intentionally and knowingly -- she

 4   intentionally and knowingly appeared at the Boy Scout

 5   meeting; but, Your Honor, as far as the actual

 6   element of willful, it's not specific enough to put
 7   my client on notice with regard to the actual

 8   violation.

 9                   Violation Number 2:    On

10   September 22nd, 2014, Connie Vasquez Harrison

11   intentionally and knowingly appeared at the Boy Scout
12   meeting wherein John Harrison was in attendance and

13   spoke with John Harrison and gave John Harrison a

14   letter to give to Victoria Harrison.

15                   Again, Your Honor, it does not state

16   the place and manner of her violation pursuant to
17   Texas Family Code Section 157.002(a)(2) and (c).

18                   Violation Number 3 states:     On or

19   about October 8th, 2014, Connie Vasquez Harrison

20   communicated with John Harrison in writing.

21                   Again, Your Honor, it does not state

22   place and the manner of Respondent's violation in
23   Violation Number 3 pursuant to Texas Family Code

24   Section 157.002(a)(2) and (c).

25                   With regard to Violation Number 4:
                                                                24
                                             December 4, 2014




 1   On or about October 10th, Connie Vasquez communicated

 2   with Victoria Harrison in writing.

 3                    Again, Your Honor, this does not

 4   adhere to Texas Family Code Section 157.002(a)(2) and

 5   (c) since it states to -- it fails to state the place

 6   and manner of her actual violation.
 7                    Going to Number 8:    Movant requests

 8   that Respondent be held in contempt, jailed and

 9   fined, for the violations alleged above.

10                    Number 9:    Movant believes, based on

11   Respondent's conduct, the repeated and ongoing
12   history of Respondent's conduct and the history of

13   the willful failure to comply with the Court orders

14   that Respondent will continue to fail to comply with

15   the Court orders -- with the orders of the Court.

16   Therefore, Movant requests that Respondent be held in
17   contempt, jailed and fined for each failure to comply

18   with the order of the Court from the date of this

19   filing to the date of the hearing on this motion.

20                    Number 10:    Movant requests that

21   Respondent be confined in county jail for 90 days.

22   In a parentheses it states 120 days.
23                    Your Honor, again, this motion fails

24   to state whether Movant is seeking criminal or civil

25   contempt.   It fails to state how much the fine is for
                                                                25
                                             December 4, 2014




 1   for each violation.     It does not state whether jail

 2   time is concurrent or consecutive for these

 3   violations.     Again, my client has not been put on

 4   notice of her right to be able to invoke a jury

 5   trial, if necessary.

 6                      Your Honor, with regard to Number 10,
 7   it states that they're seeking jail -- county jail

 8   time for 90 days, but in parentheses it actually says

 9   120 days.

10                      So, again, my client is not put on

11   notice with regard to the amount of jail time and
12   whether it's consecutive or running concurrent so

13   that she knows if she has the right to invoke a jury

14   trial.

15                      Your Honor, with regard to

16   Enforcement Number 2, the underlying order is
17   actually not specific enough to state whether if

18   Ms. Vasquez -- if Ms. Harrison is actually found to

19   have engaged in this behavior whether the underlying

20   order is actually specific enough because it does not

21   state that Ms. Harrison doesn't have any contact with

22   the children.     It doesn't state that at all.   And,
23   therefore, we can't know if she actually violated the

24   order; and, again, her right to a jury trial, we

25   don't know if it's been invoked or not.
                                                                    26
                                                 December 4, 2014




 1                      So, I ask that my motion to dismiss

 2   be granted on both enforcements at this time.

 3                      THE COURT:    Okay.   Ms. Wicoff?

 4                      MS. WICOFF:    May I respond?

 5                      THE COURT:    You may.

 6                      MS. WICOFF:    Your Honor, very
 7   clearly -- and I will take the first enforcement, I

 8   will take is the one that was filed in September,

 9   September 2nd.     Very clearly we set out verbatim

10   exactly which order we believe that she has, in fact,

11   violated.    Commencing on page 2, Number 9, the
12   interim order April 10, 2014 which provides to

13   Mr. Harrison very specifically the periods -- first

14   of all, the permanent injunction as is set out

15   verbatim on page 4 from the order that the Court

16   finds that because of the conduct of Clifford
17   Harrison and Connie Vasquez Harrison a permanent

18   injunction against him should be granted as

19   appropriate relief because that's no adequate remedy

20   at law.     And it says very clearly, Judge, that the

21   violation that we were contending that she has

22   violated is discussing the divorce litigation or any
23   issues surrounding this litigation with the parties'

24   children, the parties children.

25                      Then, Judge, we go further on to
                                                                  27
                                               December 4, 2014




 1   recite verbatim on page 5 the exact order that Judge

 2   Tom Stansbury rendered wherein he said it is ordered

 3   that in the event the children do not attend First

 4   Baptist Academy, then, and in that event, the

 5   children shall attend the public schools to which

 6   Clifford Layne Harrison's residence is zoned, i.e.,
 7   Briargrove Elementary and Grady Middle School.

 8                     We then go on, Judge.     On the

 9   Violation Number 1, we have incorporated Exhibit "C"

10   which clearly puts Ms. Harrison on notice of the

11   violation that she has engaged in by communicating
12   with the child.   It is incorporated.      She could not

13   be not on notice with this having been incorporated

14   and her served with that document, Judge.

15                     Violation Number 2, I have no

16   understanding as to why she thinks she is not on
17   notice that she has violated the order that is set

18   out.

19                     MS. RAZAVI ZAND:   Objection as to,

20   Your Honor, that the attorney is testifying as to

21   facts not in evidence at this time.       This is

22   argument, not evidence -- I'm sorry -- argument, not
23   testimony.

24                     THE COURT:   It is overruled.

25                     You may continue, Ms. Wicoff.
                                                                28
                                             December 4, 2014




 1                     MS. WICOFF:   Judge, on Violation

 2   Number 2, August 15th, once again, Judge, we set out

 3   verbatim the weekend visitation that he was entitled

 4   to under the underlying order.     She is notified on

 5   the date that she violated that specific order.

 6                     We are withdrawing Violation Number
 7   3, Judge, because, in fact, we have August 27th in

 8   there as opposed to August 28th.     That is simply an

 9   incorrect date.

10                     Then on Violation Number 4, Judge,

11   the -- she has intent -- she enrolled the children in
12   a school other than that designated by Mr. Harrison.

13   She has been put on notice that this is the violation

14   that she violated.   She knows how she violated that

15   violation for all -- for that provision.

16                     Judge, additionally, on each and
17   every one of these what opposing counsel is arguing

18   is not exactly what is said in the Family Code.       It

19   says very clearly that if applicable the time of each

20   occasion of Respondent's failure to comply.     To the

21   best of my knowledge, we have put in here when she

22   has failed to comply.
23                     So, Judge, for all of those reasons,

24   none of the argument of opposing counsel is relevant

25   with regard to a dismissal.     It will go to the weight
                                                                 29
                                              December 4, 2014




 1   and not to the underlying validity of the contempt

 2   itself.

 3                   Judge, with regard to October 13th --

 4                   MS. RAZAVI ZAND:    If I may, Your

 5   Honor, would it behoove --

 6                   MS. WICOFF:    Judge, could I just get
 7   through my argument --

 8                   THE COURT:    Hold on.

 9                   MS. WICOFF:    -- please?

10                   THE COURT:    I don't know what she's

11   requesting.
12                   MS. RAZAVI ZAND:    Would it behoove --

13   would it be beneficial if we argue this enforce --

14   the first enforcement first and then go to the second

15   and I can counter her argument, or would you like me

16   to wait?
17                   THE COURT:    I would like you to wait

18   because you set it up as far as arguing both.       So,

19   I'm going to allow Ms. Wicoff to respond --

20                   MS. RAZAVI ZAND:    Thank you.

21                   THE COURT:    -- to both and then you

22   can reply --
23                   MS. RAZAVI ZAND:    Thank you.

24                   THE COURT:    -- to her response.

25                   MS. WICOFF:    Judge, on the second
                                                                 30
                                             December 4, 2014




 1   enforcement we make it very clear that it -- when

 2   each one of these violations took place.    The dates

 3   are in there.   We have -- we set forth the order that

 4   it is ordered that Connie Vasquez Harrison shall not

 5   have any periods of possession and/or access to the

 6   children until further order of the Court or by
 7   written agreement of the parties and attorneys.

 8                    Each and every date that she violated

 9   that is reflected in here, and we have reflected

10   where she violated it or how she violated it.      She is

11   on ample notice of exactly what she did in not
12   following these Court's orders.

13                    THE COURT:    And with regards,

14   Ms. Wicoff, to counsel's argument regarding Number 2

15   that was filed on October 13th, 2014 wherein she

16   states that her client is not on notice as far as
17   what jail time you're requesting.

18                    MS. WICOFF:    Well, Judge, certainly

19   there is a typographical error in there and certainly

20   we would waive any 120-day request and would ask for

21   the lesser amount.

22                    Additionally, Judge, the argument
23   that she doesn't know whether it is consecutive or

24   concurrent really is a disingenuous argument.      Had we

25   wanted these to run back to back, believe me, Judge,
                                                                 31
                                              December 4, 2014




 1   we would have set that forth.   It says very clearly

 2   in the first contempt, it says Movant requests the

 3   Respondent be confined in the county jail for 90

 4   days, not 90 days per violation.      Ninety days.

 5                    Additionally, Judge, the same

 6   language is used in the second contempt; and as I
 7   say, we are not seeking 120 days.      We are seeking 90

 8   days.   So, certainly she knew that we were requesting

 9   at least 90 days; and we are waiving the 120 days.

10                    THE COURT:   Okay.    Your response?

11                    MS. RAZAVI ZAND:     Your Honor, as far
12   as -- let me go back to Enforcement Number 1.

13                    I think that Ms. Wicoff actually

14   confused my argument on Violation Number 1.

15   Specifically, it's not pled properly.      To put her on

16   notice is what she failed to do.      It states in
17   Violation Number 1 that she failed to adhere to the

18   permanent injunctions relating to discussing the

19   divorce litigation.

20                    The proper way to plead it, Your

21   Honor, is that Connie Harrison discussed litigation

22   with the son on a date certain, not that she failed
23   to adhere to a permanent injunction.      Because it has

24   to actually state what she did to -- that what she

25   actually did that -- that she didn't actually adhere
                                                                   32
                                                December 4, 2014




 1   to the permanent injunction.

 2                      As far as Violation Number 2, Your

 3   Honor, on August 15th Clifford Layne was denied

 4   access to the minor children.     Again, it doesn't

 5   state here how Respondent actually violated the

 6   order.   The language -- there's supposed to be
 7   surrender language in here.     The proper way to plead

 8   it, Your Honor, would be that Clifford -- that Connie

 9   Vasquez Harrison failed to surrender the children on

10   this date at this time that actually adheres to the

11   order.   It doesn't state that what -- what she
12   actually did here.    It only states that he was just

13   denied access to the children.

14                      Violation Number 3, again, that --

15   they withdrew that violation.

16                      THE COURT:   Correct.
17                      MS. RAZAVI ZAND:   And as far as

18   Violation 4, again, Your Honor, that violation is not

19   specific enough.

20                      But, in totality, my client's due

21   process would be violated if we moved forward on this

22   motion because the order has to state if the jail
23   time is going to be concurrent or consecutive.        It

24   has to state a fine amount.     If the fine amount is

25   over $500, my client's right to a jury trial would be
                                                                  33
                                             December 4, 2014




 1   invoked.    At this time, I don't know whether I can or

 2   can't invoke her right to a jury trial.

 3                      The same thing with -- with the

 4   motion for enforcement, the second one that was filed

 5   in October 13th, 2014.     It's the same thing, Your

 6   Honor.     There is no fine amount in there.   It doesn't
 7   state that it's -- the jail time, if the jail time is

 8   consecutive or concurrent.     It has to state that.

 9   It's a requirement to state that, to put the

10   Respondent on notice.

11                      With regard to Ms. Wicoff's stating
12   that it's a typographical error, there cannot be

13   typographical errors in a motion for enforcement.

14   It's a quasi criminal proceeding, Your Honor.        These

15   types of things get appealed immediately for failures

16   to have this stuff in the actual motion.
17                      They must plead with specificity, and

18   they don't actually state in both enforcements

19   whether the contempt that they are seeking is civil

20   or criminal.    And, Your Honor, that does make a

21   difference because, again, her right to a jury trial

22   would be invoked.     And for civil contempt she can
23   actually stay in jail for a lot longer than that with

24   regard versus a criminal contempt.

25                      So, at this time, again, I reiterate
                                                                       34
                                                    December 4, 2014




 1   that Ms. Wicoff cannot cure any defects on an oral

 2   motion.    If she has any defects in the pleadings,

 3   they have to be repled.     My client has to be

 4   re-served again.     She cannot cure her defects on an

 5   oral motion and on an oral motion to dismiss.

 6                      So, again, Your Honor, I reiterate
 7   that with the Court's request that the -- my motion

 8   to dismiss be granted on both enforcements.

 9                      THE COURT:    Okay.    Ms. Wicoff?

10                      MS. WICOFF:    Your Honor, if I may

11   just close.
12                      What she is arguing is special

13   exceptions, and she has no special exceptions filed.

14                      MS. RAZAVI ZAND:      Your Honor, you

15   actually do not have to file special exceptions on a

16   motion for enforcement.     In fact, you can actually
17   waive your special exceptions to do a motion to

18   dismiss.     You do not -- you absolutely do not -- if

19   you'd like me to find the section of the Code --

20                      THE COURT:    I would because this

21   entire time I've been sitting here thinking just

22   that, that why wasn't this raised on special
23   exception.     However, I realize you were retained 36

24   hours ago.     So, I thought perhaps that was why --

25                      MS. RAZAVI ZAND:      No.
                                                                  35
                                               December 4, 2014




 1                    THE COURT:   -- they had not been

 2   raised.

 3                    MS. RAZAVI ZAND:      The reason why

 4   special exceptions were not filed, Your Honor, is

 5   because that gives them an opportunity to replead.

 6   That's me telling them how to practice law, Your
 7   Honor; and it allows them to replead and re-serve my

 8   client without having to do a special exceptions.

 9   You can do a motion to dismiss the entire proceeding,

10   and double jeopardy attaches after the clients --

11   after the parties have been sworn in.
12                    And if the Court can give me a

13   moment, if you'd like me to find that section.

14                    THE COURT:   Sure.

15                    MS. RAZAVI ZAND:      Oh, and, Your

16   Honor, actually, I'm sorry, special exceptions falls
17   under Civil Procedure Rule 191.       There are two

18   separate sections for special exceptions.       One in

19   family law.   One in civil law.     In family law, Your

20   Honor, it's a -- it's a may provision.       In civil law

21   it's a shall provision wherein you are required to

22   file a special exception and if you don't, it's
23   waived.   In family law you are not required to file

24   it along with -- I have copies of a case, Your Honor.

25   I don't know if you want to take a moment to review,
                                                                     36
                                               December 4, 2014




 1   and I can provide it to opposing counsel as well.

 2   You do not waive defects in pleading even up until

 3   appeal at this point.

 4                   THE COURT:     Thank you.

 5                   MS. RAZAVI ZAND:       Your Honor, it may

 6   help if you turn to the second to the last page.          The
 7   first paragraph starts with "Thus," and just let me

 8   know when you're ready.

 9                   THE COURT:     The first paragraph

10   starts with what?

11                   MS. WICOFF:     The second to the last
12   page?

13                   MS. RAZAVI ZAND:       The second to the

14   last page -- I'm sorry -- page 6 from the front.

15                   THE COURT:     Okay.

16                   MS. RAZAVI ZAND:       I'm sorry.   The
17   pages aren't numbered, Your Honor.

18                   THE COURT:     No problem.    I'm there.

19                   MS. RAZAVI ZAND:       The first paragraph

20   starts with "Thus."     The second paragraph says:

21   Further, the Texas Family Code does not require a

22   special exceptions or other objections as a predicate
23   for a complaint about inadequate notice, rather it

24   requires that a specific type of notice be given in

25   enforcement and contempt motions.      While Section
                                                                     37
                                                  December 4, 2014




 1   14.311(f) -- and, Your Honor, that section has now

 2   been recodified in Texas Family Code Section 157.064

 3   which is this special exceptions section.         While

 4   Section 14.311(f) does state that an alleged

 5   contemnor may file special exceptions to a motion to

 6   enforce, it does not require it, unlike Texas Rules
 7   of Civil Procedure 90, which does require an

 8   objection to preserve pleading defects for an appeal.

 9                      So, it's not required by the Court,

10   Your Honor.

11                      MS. WICOFF:    Judge, but more
12   importantly, what happened here was this gentleman --

13   it's a child support.

14                      THE COURT:    Right.

15                      MS. WICOFF:    And what happened was

16   this gentleman was served with an enforcement that
17   said see attached Exhibit "A" and Exhibit "A" wasn't

18   attached.     That couldn't have been cured.

19                      So, for those reasons, Judge, I just

20   don't think this is -- this is not anything close to

21   what we are dealing with today.

22                      MS. RAZAVI ZAND:       Your Honor, that's
23   a codified section of -- it's a codified section of

24   the Code.     You are absolutely not required to file

25   special exceptions to a motion for enforcement.           You
                                                                     38
                                                  December 4, 2014




 1   do not waive it.    You don't even waive it if you

 2   don't file it on appeal.

 3                      And with regard to whether it's a

 4   child support enforcement case or whether it's a

 5   possession and access case or injunction case for

 6   purposes of the motion for enforcement, they're all
 7   motions for enforcement.

 8                      And, Your Honor, I even have a CLE

 9   that was done by Judge Rick Ramos at the time present

10   with me here today that he also states in his CLE

11   with all the Judges at the Texas Family Conference
12   you do not have to file special exceptions prior to

13   that.

14                      MS. WICOFF:    With all due respect.

15                      THE COURT:    Hold on one second.

16                      Ms. Hughes?
17                      MS. WICOFF:    I'm sorry.

18                      MS. HUGHES:    Section 157.064 of the

19   Family Code is what addresses the special exceptions.

20                      THE COURT:    157 what?

21                      MS. HUGHES:    .064.   And it just

22   discusses if they do and if one is sustained.
23                      MS. WICOFF:    It certainly doesn't

24   apply to a request that it be dismissed, Judge.          She

25   is on ample notice of every violation that we have
                                                                  39
                                               December 4, 2014




 1   set forth.

 2                    MS. RAZAVI ZAND:      And, Your Honor,

 3   that's the first prong of my argument.

 4                    The second prong of my argument was

 5   that she is not put on notice with regard to whether

 6   her right to a jury trial has been invoked.      Those
 7   are her due process rights.     She needs to know if

 8   she's going to be jailed for a consecutive amount of

 9   time or a -- for the jail time to run concurrently.

10   The fine isn't even listed in the motion, Your Honor,

11   on top of the fact that the second enforcement says
12   she's going to be jailed for either 90 days but in

13   parentheses says 120 days.     You can't cure those

14   types of defects on an oral motion.

15                    MS. WICOFF:    Judge, if we had wanted

16   to have 90 days per occurrence, it would say per
17   occurrence.   It very specifically says 90 days.         I

18   don't know what is not understood about that specific

19   term.   It's a disingenuous argument, Your Honor.

20                    THE COURT:    Okay.   Anything further?

21                    MS. RAZAVI ZAND:      She hasn't listed

22   it as civil or criminal contempt, Your Honor.       If
23   they do actually run concurrent -- I'm sorry --

24   consecutively, Your Honor, my client's rights to a

25   jury trial would be invoked.
                                                                  40
                                               December 4, 2014




 1                     THE COURT:    Okay.   After having heard

 2   the oral argument before me, the Court is going to

 3   deny the request to dismiss this action.      However,

 4   the Court, having heard your argument, perceives your

 5   argument to be a special exceptions that we are now

 6   having a hearing on; and with regards to the
 7   exceptions that you have made, this is the following

 8   ruling of the Court:    With regards to Violation 1 --

 9                     MS. WICOFF:    I'm sorry.   Which

10   contempt are we on, Judge?

11                     THE COURT:    We are on -- I apologize.
12   Somehow one of the contempts has moved and is hiding

13   from me.    It is the -- I don't know where the other

14   one went.

15                     I'm reviewing the one that is

16   September 2nd, 2014.    And with regards to the
17   pleadings as to regards to Violation Number 1, the

18   Court will sustain the special exception and request

19   that, Ms. Wicoff, that you replead Violation 1 to

20   state specifically what she failed to do.

21                     With regards to Violation 2, the

22   Court again will sustain that; and if you'd replead
23   stating what she failed to do.

24                     With regards to Violation 3, you've

25   passed that.
                                                               41
                                            December 4, 2014




 1                   With regards to Violation 4 -- and if

 2   you, obviously, if you reassert 3, then in your --

 3                   MS. WICOFF:    And we will.

 4                   THE COURT:    -- your new pleadings and

 5   you will likely want to consult with opposing counsel

 6   before you-all come back down of any issues with
 7   that.

 8                   With regards to 4, the Court is going

 9   to deny that special exception.

10                   With regards to the special exception

11   asking for a specificity as to whether or not the
12   contempt sought is civil or criminal, that will be

13   sustained.

14                   With regards to the request for any

15   fine amount if requesting a fine, that is sustained.

16                   With regards to indicating whether or
17   not it's consecutive or concurrent, if you're asking

18   for more than -- if you're asking for jail time to be

19   ordered by this Court on more than one violation,

20   then the Court is sustaining that, and you do need to

21   tell me whether or not it is consecutive or

22   concurrent.
23                   MS. WICOFF:    All right, Judge.

24                   THE COURT:    With regards to -- and

25   that's everything regarding the first motion for
                                                                   42
                                                December 4, 2014




 1   enforcement.

 2                      And I apologize, Ms. Wicoff, can you

 3   give me the date of the second one again?

 4                      MS. HARRIS:    10/13.

 5                      MS. WICOFF:    10/13, Your Honor.

 6                      THE COURT:    I have three motions
 7   open.     So, one of them somehow got lost.

 8                      Okay.   Now back on 10/13/2014, with

 9   regards to the oral motion regarding this pleading

10   that -- to dismiss this cause of action, that is

11   denied.
12                      The Court, however, will interpret

13   your argument to be a special exception; and the

14   Court will make the following rulings on your special

15   exceptions.

16                      With regards to Violation 1, the
17   Court will grant the special exception to Violation 1

18   as to -- as to the lack of including willfulness in

19   the violation.     With regards to -- and also to the

20   place.    You need to include the place of the

21   violation.     With regards -- with more specificity.

22                      With regards to Violation 2, that is
23   sustained as to the place of the violation and also

24   including willfulness.

25                      With regards to 3, is 3 the --
                                                                  43
                                              December 4, 2014




 1                    MS. WICOFF:    It's the communication

 2   in writing, Judge.

 3                    THE COURT:    And you've attached the

 4   writing; correct?

 5                    MS. WICOFF:    I'm sorry?

 6                    THE COURT:    And you attached the
 7   writing, Ms. Wicoff?

 8                    MS. WICOFF:    We did not attach the

 9   writing.   We're going to use it as an exhibit, Your

10   Honor.

11                    THE COURT:    Okay.   So then with
12   regards to 3, it is sustained as to place,

13   willfulness and also -- place and willfulness.

14                    With regards to 4, same thing.       So 3

15   and 4 are the same.

16                    Then with regards to the special
17   exception as to specifying whether it's civil or

18   criminal contempt, that's sustained.

19                    If there is a fine being requested,

20   list the fine amount.   That's sustained.

21                    And if the jail time in this one, if

22   you're only requesting the 90 days, then the numeric
23   value that's listed needs to reflect the written

24   value; and also again let me know whether it's

25   consecutive or concurrent and also let the Respondent
                                                                  44
                                               December 4, 2014




 1   know whether it's consecutive or concurrent if

 2   it's -- you are requesting jail time for more than

 3   one violation.

 4                    Okay.    With that being said, now we

 5   have --

 6                    Let's go off the record.
 7                    (Discussion off the record)

 8                    THE COURT:    Ms. Harrison, can you

 9   come on up?

10                    MS. HARRISON:     Oh, certainly.

11                    THE COURT:    Thank you.
12                    (Whereupon the witness was sworn to

13                    re-appear by the clerk)

14                    THE COURT:    And, Ms. Harrison, when

15   she says "no notices," that means from this Court.

16   That doesn't mean -- perhaps you and your attorney
17   may have your own communications, but just to be

18   clear, the Court is not going to send you any further

19   notice of this hearing.

20                    MS. HARRISON:     Oh, sure.

21                    THE COURT:    Okay?

22                    Okay.    Then with that being said,
23   let's go ahead and address the possession and access.

24                    So, that's your motion?

25                    MS. HUGHES:     It is.
                                                                   45
                                               December 4, 2014




 1                     THE COURT:    So, you may proceed with

 2   that and call your first witness if you're ready at

 3   this time.

 4                     MS. HUGHES:    Your Honor, mine is more

 5   a -- just a presentation to the Court, if that's

 6   okay.
 7                     THE COURT:    Okay.   Sure.

 8                     MS. HUGHES:    As this Court's aware,

 9   on September 3rd it entered orders that denied the

10   mom, Ms. Harrison, any possession and access with

11   both children.    It's my understanding that there have
12   been several brief encounters.      I've met with the

13   children, I think, at least twice now since that

14   order was entered.   They would like to visit with

15   their mother.    My concern is I've not had the

16   opportunity to meet with Ms. Harrison to figure out
17   what's been going on the last several months, dating

18   back to July when there was an incident.        So, at this

19   time I would be requesting supervised possession and

20   access for the mom and the children until we figure

21   out what's been going on.

22                     THE COURT:    Okay.   And have you
23   talked with the parties about what you -- how you

24   think that that could accommodate their schedules?

25                     MS. HUGHES:    There's a gentleman,
                                                                   46
                                                December 4, 2014




 1   David Tristan --

 2                      THE COURT:    Okay.

 3                      MS. HUGHES:    -- who I've used a

 4   handful of times on various cases.       He's usually

 5   fairly flexible.    Obviously I think second and fourth

 6   weekends are maybe more free time with that
 7   scheduling, and my experience has been he will do the

 8   visits anywhere except for a parent's home.         So,

 9   whether it be a movie theater, the zoo, the

10   Children's Museum, the mall.      His cost, if I can look

11   at my phone briefly, Your Honor --
12                      THE COURT:    Sure.

13                      MS. HUGHES:    -- is $50 per hour with

14   a two-hour minimum.

15                      THE COURT:    Does that include all

16   costs?   Sometimes there's travel fees and so forth in
17   addition to that.

18                      MS. HUGHES:    That's all that he

19   indicated when I requested what the cost was.

20                      THE COURT:    Okay.   Anything further,

21   Ms. Hughes?

22                      MS. HUGHES:    No, Your Honor.
23                      THE COURT:    Okay.   Ms. Wicoff?

24                      MS. WICOFF:    Yes.

25                      Your Honor, we -- as I understand it,
                                                                47
                                             December 4, 2014




 1   the reason Ms. Hughes hasn't been able to meet with

 2   Ms. Harrison is not because Ms. Hughes has not

 3   requested it, but that Ms. Harrison has not made

 4   herself available throughout this entire period of

 5   time.

 6                      Additionally, Judge, we really are
 7   not comfortable with Ms. Harrison having access at

 8   this time.   I do not know Mr. Tristan.    I will rely

 9   on Ms. Hughes' position; but certainly, Judge,

10   this -- the ruling that Judge Newey put into effect

11   was after we retrieved the children through a habeas
12   corpus.   I'm very, very concerned about Ms. Harrison

13   making comments; and had you seen the exhibits today,

14   you would understand what my concerns are with regard

15   to her comments.    I would hope that this gentleman

16   has the ability and is absolutely authorized if the
17   Court orders any periods of access; and if they do, I

18   would ask that it be limited to a two-hour period on

19   a second and a fourth weekend.

20                      But if the Court orders any periods

21   of access, certainly this cost must be borne entirely

22   by Ms. Harrison.    She created this issue.   She is
23   responsible for it, and she should be paying for it.

24   She is an attorney.    She is not indigent.   She has

25   hired private counsel for this hearing; and, so,
                                                                  48
                                               December 4, 2014




 1   Judge, I would -- I would defer.       But I honestly am

 2   not comfortable at this time, Judge, with

 3   Ms. Harrison having access; and certainly if there is

 4   any, it must be supervised and it needs to be paid

 5   for by Ms. Harrison.

 6                    THE COURT:    Okay.
 7                    MS. RAZAVI ZAND:      Your Honor, at the

 8   hearing -- prior to the September 3rd hearing my

 9   client has had custody of these children.       In fact,

10   she had sole custody for a period of time due to a

11   conviction of family violence; and that was a finding
12   in this court.   In the summer of 2014 there was

13   another incident of family violence in front of the

14   children -- in front of one of the children.       The

15   reason why they -- Mr. Harrison got custody was not

16   on the basis of a hearing.     It was a default that my
17   client didn't show up to.     And in that transcript,

18   the transcript, it specifically says that she's not

19   here at the hearing and that's why he's granting the

20   request that they are asking for.

21                    My client has not shown to be any

22   danger to the children.     She's been the primary
23   caretaker of the children.

24                    With regard to funds, Your Honor, my

25   client does tutoring.     Mr. Harrison has shut out my
                                                                      49
                                               December 4, 2014




 1   client from any access to any finds.        She paid me

 2   with a credit card on a friend's card, and she does

 3   not have the money to litigate this case the way

 4   Mr. Harrison has done.     He has spent hundreds of

 5   thousands of dollars to litigate this case; and he,

 6   in essence, is using the fact that he has access to
 7   millions of dollars to relitigate issue after issue

 8   after issue and bombarding her with litigation.           It's

 9   an abuse of the process, Your Honor.

10                      So, as far as supervised visits, my

11   client cannot afford supervised visits, to have
12   continuing supervised visitation.      The hearing that

13   they had, there was no showing that they met any

14   burden that custody should have been switched at the

15   time.     It was only based on a default.

16                      THE COURT:    Ms. Hughes?
17                      MS. HUGHES:    Thank you.

18                      With respect to Mr. Tristan, he

19   monitors the visits within line of sight, within

20   verbal.     There's no whispers or private

21   communications permitted.

22                      Judge, my concern is if visits don't
23   occur, then I'm going to reurge the designation of a

24   mental health evaluation because I don't know that

25   you can go into a trial without parents, a parent,
                                                                    50
                                                 December 4, 2014




 1   not having had any access to children which would

 2   then be four and a half, five -- five months and

 3   not -- I don't know how you can have a trial in that

 4   capacity.     So, if the Court's inclined to deny it,

 5   I'm going to reurge; and if I have to file

 6   appropriate motions, I will, on the mental health
 7   evaluation.

 8                      THE COURT:    Okay.   Ms. Wicoff?

 9                      MS. WICOFF:    Judge, if I may just

10   state, first of all -- and I cannot let what opposing

11   counsel who has been on the case for 36 years -- 36
12   months -- days --

13                      MS. RAZAVI ZAND:      Hours.

14                      MS. WICOFF:    -- hours, I guess, as

15   opposed to the case that I've been on for eight

16   years, I cannot let her misstatements go by.
17                      Her suggestion that Mr. Harrison has

18   millions is so ludicrous I can't -- I can barely

19   contain myself.     The gentleman owes our firm

20   $180,000.     I am here because I believe in his cause

21   and because I will work with him until the end of the

22   earth to do what I think is appropriate.
23                      Ms. Harrison has caused since we had

24   a Mediated Settlement Agreement that she violated in

25   January that resulted in Mr. Harrison incurring
                                                                   51
                                                December 4, 2014




 1   $98,000 in fees since January, it is her doing.        She

 2   is a licensed lawyer.     I don't care whether she

 3   tutors or whatever else she does.       She has the

 4   ability to do something other than create total

 5   unequivocated havoc in this litigation.

 6                      And if she wants to see these
 7   children after what she did -- and they say it was a

 8   default.     She was sworn to return.     She elected not

 9   to show up.     So, Judge, the reality of it is I

10   apologize to opposing counsel, but she doesn't know

11   what she's talking about.     That's the bottom line.
12   The fact is she didn't appear.        She had the ability

13   to appear.     She had an attorney there who told the

14   Court -- and it's in the transcript -- that he had

15   not been authorized by Ms. Harrison to say anything.

16                      So, Judge, if she wants to see the
17   children, she needs to come up with the funds to do

18   so.

19                      MS. RAZAVI ZAND:     And with regards to

20   my client not showing to that hearing, Your Honor,

21   that was on the advice of a criminal defense

22   attorney.     For whatever reason, her attorney at the
23   time advised her to go to a criminal defense attorney

24   on a motion for enforcement; and that criminal

25   defense attorney advised her not to show to that
                                                                 52
                                              December 4, 2014




 1   trial occurrence.

 2                   THE COURT:    Okay.

 3                   MS. RAZAVI ZAND:      Don't ask me why.

 4                   THE COURT:    After having heard the

 5   argument before me on Ms. Hughes' motion for

 6   possession and access, the Court will grant
 7   supervised possession and access to occur according

 8   to Mr. Tristan's availability on the second and

 9   fourth Saturdays of each month through the trial

10   setting in January.   And the periods will be for two

11   hours, and Mr. Tristan will have the ability to
12   terminate the period of possession and access if he

13   feels that the visitation is inappropriate or the

14   actions during the visitation are inappropriate.

15                   Accordingly, Mr. Harrison, you're

16   ordered to comply with and cooperate with
17   Mr. Tristan's availability and scheduling and to make

18   the children available on those Saturdays as

19   designated by Mr. Tristan.

20                   MS. HUGHES:    And, Your Honor, to

21   clarify, you said on the second and fourth Saturdays,

22   but do you mean --
23                   THE COURT:    Correct.

24                   MS. HUGHES:    -- the Saturdays that

25   follow the second and fourth Fridays?
                                                                     53
                                                  December 4, 2014




 1                      THE COURT:    Yes.

 2                      MS. HUGHES:    Okay.     I just wanted

 3   to --

 4                      THE COURT:    Yes.

 5                      MS. HUGHES:    It's a little dicey.

 6                      THE COURT:    I'm being lazy.
 7                      MS. HUGHES:    No, you're not.

 8                      THE COURT:    But, yes.

 9                      MS. WICOFF:    And the costs, Your

10   Honor?

11                      THE COURT:    Yes.     And the costs are
12   going to be bore by the -- by Ms. Harrison

13   100 percent, and they will be payable to Mr. Tristan

14   according to his instructions.          If he requests to be

15   paid at the beginning of each visitation, then you're

16   going to have to adhere to whatever instructions he
17   provides to you.     If he wants payment in money order,

18   down to the finite details, those will be pursuant to

19   his instructions.

20                      Anything further?

21                      MS. RAZAVI ZAND:       Nothing further,

22   Your Honor.
23                      THE COURT:    Ms. Hughes?

24                      MS. HUGHES:    No, Your Honor.     I think

25   that addresses it.
                                                                 54
                                              December 4, 2014




 1                    MS. WICOFF:    I believe that's it,

 2   Judge, yes.

 3                    THE COURT:    Okay.   Then you-all are

 4   excused.   Thank you for working through your lunch

 5   hour so I could get y'all heard.

 6                    (Conclusion of proceedings)
 7

 8

 9

10

11
12

13

14

15

16
17

18

19

20

21

22
23

24

25
                                                                55
                                           December 4, 2014




 1   STATE OF TEXAS

 2   COUNTY OF HARRIS

 3        I, Marilee M. Anderson, Official Court Reporter

 4   in and for the 311th District Court of Harris County,

 5   State of Texas, do hereby certify that the above and

 6   foregoing contains a true and correct transcription
 7   of all portions of evidence and other proceedings

 8   requested in writing by counsel for the parties to be

 9   included in this volume of the Reporter's Record in

10   the above-styled and numbered cause, all of which

11   occurred in open court or in chambers and were
12   reported by me.

13        I further certify that this Reporter's Record of

14   the proceedings truly and correctly reflects the

15   exhibits, if any, offered by the respective parties.

16        I further certify that the total cost for the
17   preparation of this Reporter's Record is $           and

18   was paid/will be paid by                               .

19             WITNESS MY HAND this the ____________ day of
     __________________________, 2014.
20

21

22                              Marilee M. Anderson, CSR
                                Texas CSR 3271
23                              Official Court Reporter
                                311th District Court
24                              1115 Congress, 7th Floor
                                Houston, Texas 77002
25                              Telephone: (713) 755-2966
                                Expiration: 12/31/2014
                                                                 9/2/2014 1:29:30 PM
                                           Chris Daniel - District Clerk Harris County
                                                               Envelope No. 2346571
                                                                     By: Anais Aguirre




                                               k
                                            ler
                                         tC
                                     ric
                                  ist
                              lD
                           nie
                         Da
                      is
                      hr
                    C
                 of
                 e
             ffic
           yO
        op
       C
   ial
  fic
  of
Un




                         TAB #3
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  C
                                     hr
                                       is
                                          Da
                                             nie
                                                lD
                                                   ist
                                                      rict
                                                          C
                                                            ler
                                                               k
Un
  of
     fic
        ial
           C
              op
                yO
                   ffic
                       e
                          of
                            C
                               hr
                                 is
                                    Da
                                       nie
                                          lD
                                             ist
                                                ric
                                                    tC
                                                       ler
                                                          k
Un
  of
     fic
        ial
           C
              op
                yO
                   ffic
                       e
                          of
                            C
                               hr
                                 is
                                    Da
                                       nie
                                          lD
                                             ist
                                                ric
                                                    tC
                                                       ler
                                                          k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  C
                                     hr
                                       is
                                          Da
                                             nie
                                                lD
                                                   ist
                                                      ric
                                                          tC
                                                             ler
                                                                k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  C
                                     hr
                                       is
                                          Da
                                             nie
                                                lD
                                                   ist
                                                      ric
                                                          tC
                                                             ler
                                                                k
Un
  of
    fic
       ial
             C
               op
                  yO
                     ffic
                         e
                            of
                              C
                                 hr
                                   is
                                      Da
                                         nie
                                            lD
                                               ist
                                                  ric
                                                      tC
                                                         ler
                                                            k
Un
  of
    fic
       ial
             C
               op
                  yO
                     ffic
                         e
                            of
                              C
                                 hr
                                   is
                                      Da
                                         nie
                                            lD
                                               ist
                                                  ric
                                                      tC
                                                         ler
                                                            k
TAB #4
                                                                                                   12/8/20144:45:58    PM
                                                                               Chris Daniel - District Clerk Harris County
                                                                                                   Envelope No. 3416430
                                                                                                     By: rochele Howard
                                                                                             Filed: 12/8/20144:45:58 PM
                                       CAUSENO. 2006-68864

 IN THE MATIER OF                              §                      IN THE DISTRICTCOURT OF
 THE MARRIAGE OF                               §
                                               §
 CLIFFORDLAYNE HARRISON                        §
 AND                                           §
 CONNIE VASQUEZ HARRISON                       §                      HARRIS COUNTY, T E X A S
                                               §
AND IN THE INTERESTOF                          §
JOHN ERNESTLEEHARRISON, II AND                 §
VICTORIA MADELINE HARRISON                     §
CHILDREN                                       §                      311TH JUDICIAL DISTRICT

             FIRSTAMENDED MOTION FOR ENFORCEMENTOF POSSESIONAND ACCESS
                                AND ORDERTO APPEAR


       COMES NOW, CLIFFORD LAYNE HARRISON, Movant in the above entitled and
numbered cause and files this First Amended Motion for Enforcement of Possession and Access
and Order to Appear.

        1.    Discovery in this case is intended to be conducted under level 2 of rule 190 of
the Texas Rules of Civil Procedure.

       2.      Movant, CLIFFORDLAYNE HARRISON is the father and temporary sole managing
conservator of the two children subjects of this suit.

       The last three numbers of CLIFFORD LAYNE HARRISON's Texas driver's license number
are 572. The last three numbers of CLIFFORD LAYNE HARRISON's Federal Social Security
number are 717.

       3.       The two children subjects of this suit are:

       Name:           JOHN ERNESTLEEHARRISON, II
       Sex:            Male
       Birth date:     September 2, 2000

       Name:           VICTORIA MADELINE HARRISON
       Sex:            Female
       Birth date:     July 27, 2004

       4.      This Court has continuing, exclusive jurisdiction   of this case as a result of prior
proceedings.




       1
                                                                                           Page 1 of 10

                                                TAB #5
           5.     The parties entitled to notice are as follows:

       Respondent, CONNIE VASQUEZ HARRISON, is the mother and temporary                 possessory
conservator of the two minor children subjects of this suit.

       Respondent was administered the oath by the Court and ORDERED to re-appear on
December 18, 2014 at 9:00 a.m., to respond to (Petitioner's) First Amended Motion for
Enforcement of Possession or Access and Order to Appear, and notice of this amended
enforcement action to Respondent shall be pursuant to Rule 21a of the Texas Rules of Civil
Procedure, by and through her attorney of record, Sara Razavi Zand, 2118 Smith St., Houston,
Texas 77002.

           6.     Case History-

        This divorce action was filed in 2006. After numerous continuances, resets, and
 Respondent's changes in counsel (approximately 9 at the time of trial), this case was tried to a
jury beginning in March 2010 and ending in April 2010.

       The Court signed a decree in June 2010.

           Respondent appealed the final order in September 2010.

        In December 2012, the 14th Court of Appeals reversed and remanded the case to the
trial court for a new trial, with the exception that the 14th Court of Appeals affirmed the
divorce between the parties as of June 2010.

        Again, this case was preferentially    set for trial a number of times in 2013 and into the
beginning of 2014.

        Pursuant to court order, the parties participated in mediation and signed a mediated
settlement agreement in January 2014.

      In April 2014, the Court signed an order to comport with the mediated settlement
agreement.

       7.     This matter has resulted in multiple orders and a mediated settlement
agreement, therefore Movant lists the orders and the agreement affecting this Motion for
Enforcement in chronological order:

       a.        The "Interim Agreed Order" (April 10, 2014 - present)

        On April 10, 2014 in Cause No. 2006-68864, styled "In the Matter of the Marriage of
Clifford Layne Harrison and Connie Vasquez Harrison," In the 311th District Court of Harris
County, this Court Signed an Interim Agreed Order on Parent-Child Issues (a copy is attached



840266.1                                                                                 Page of10
hereto as Exhibit A and is incorporated by referenced as if fully set forth herein) that states in
relevant part as follows:

Pages 6-7, 24

           "Possessionand Access

           1.     Modified Possession Order

                   IT IS ORDERED that each conservator shall comply with all terms and
           conditions of this Modified Possession Order. IT IS ORDERED that this Modified
           Possession Order is effective immediately and applies to all periods of possession
           occurring on and after the date the Court signs this Modified Possession Order. IT IS,
           THEREFORE,ORDERED:

                  (a)    Definitions

                           1.    In this Modified Possession Order "school" means the primary or
                  secondary school in which the child is enrolled or, if the child is not enrolled in
                  a primary or secondary school, the public school district in which the child
                  primarily resides.

                         2.     In this Modified Possession Order "child" includes each child,
                 whether one or more, who is a subject of this suit while that child is under the
                 age of eighteen years and not otherwise emancipated.

                 (b)     Mutual Agreement or Specified Terms for Possession

                         IT IS ORDEREDthat the conservators shall have possession of the child
                 at times mutually agreed to in advance by the parties, and, in the absence of
                 mutual agreement, IT IS ORDEREDthat the conservators shall have possession
                 of the child under the specified terms set out in this Modified Possession
                 Order.

                 (c)     Parents Who Reside 100 Miles or Less Apart

                        Except as otherwise expressly provided in this Modified Possession
                 Order, when CLIFFORD LAYNE HARRISON resides 100 miles or less from the
                 primary residence of the child, CLIFFORDLAYNE HARRISON shall have the right
                 to possession of the child as follows:

                         1.     Weekends -

                         On weekends that occur during the regular school term, beginning at



840266.1                                                                                  Page 3 of 10
           the time the child's school is dismissed, on the first, third, and fifth Friday of
           each month and ending at the time the child's school resumes after the
           weekend.

                  On weekends that do not occur during the regular school term,
           beginning at 6:00 p.m., on the first, third, and fifth Friday of each month and
           ending at 6:00 p.m. on the following Sunday.

                  2.      Weekend Possession Extended by a Holiday-

                   Except as otherwise expressly provided in this Modified Possession
           Order, if a weekend period of possession by CLIFFORDLAYNE HARRISON begins
           on a student holiday or a teacher in-service day that falls on a Friday during the
           regular school term; as determined by the school in which the child is enrolled,
           or a federal, state, or local holiday that falls on a Friday during the summer
           months when school is not in session, that weekend period of possession shall
           begin at the time the child's school is dismissed on the Thursday immediately
           preceding the student holiday or teacher in-service day and 6:00 p.m. on the
           Thursday immediately preceding the federal, state, or local holiday during the
           summer months.

                   Except as otherwise expressly provided in this Modified Possession
           Order, if a weekend period of possession by CLIFFORDLAYNE HARRISON ends
           on or is immediately followed by a student holiday or a teacher in-service day
           that falls on a Monday during the regular school term, as determined by the
           school in which the child is enrolled, or a federal, state, or local holiday that
           falls on a Monday during the summer months when school is not in session,
           that weekend period of possession shall end at 6:00 p.m. on that Monday.

                   3.     Mondays - On Mondays following the 1st and 3rd Fridays of each
           month during the regular school term, beginning at the time the child's school
           is dismissed and ending at the time the child's school resumes on the following
           Tuesday.

                   4.    Thursdays - On Thursdays of each week during the regular school
           term, beginning at the time the child is dismissed from school and ending at
           the time the child is returned to school after that Thursday.




           Permanent Injunctions as to Persons

                The Court finds that, because of the conduct of CLIFFORD LAYNE
           HARRISON and CONNIE VASQUEZ HARRISON, a permanent injunction against


840266.1                                                                          Page 4 of 10
                     them should be granted as appropriate     relief because there is no adequate
                     remedy at law.

                             The permanent injunction granted below shall be effective immediately
                     and shall be binding on CLIFFORD LAYNE HARRISON and CONNIE VASQUEZ
                     HARRISON; on their agents, servants, employees, and attorneys; and on those
                     persons in active concert or participation with them who receive actual notice
                     of this order by personal service or otherwise.

                          IT IS ORDERED AND DECREEDthat CLIFFORD LAYNE HARRISON and
                     CONNIE VASQUEZ HARRISON are permanently enjoined from:




                           2.      Discussing this divorce litigation, or any issues surrounding   this
                                   litigation with the parties' children; and"

           b.     The "Additionai Temporary Orders" (May 30, 2014 - present)

         On May 30, 2014 in Cause No. 2006-68864, styled "In          the Matter of the Marriage of
Clifford Layne Harrison and Connie Vasquez Harrison," In the           311th District Court of Harris
County, this Court signed Additional Temporary Orders (a copy         is attached hereto as Exhibit B
and is incorporated by referenced as if fully set forth herein)       that states in relevant part as
follows:

           Pages 2

           "Order of the Court

                    The Court, having heard the evidence and argument        of counset makes the
           following order:

                  IT IS ORDEREDthat CLIFFORDLAYNE HARRISON shall have the right to pursue
                  enrolling the children into First Baptist Academy which pursuit shall be
                  uninterrupted by CONNIE VASQUEZHARRISON.

                  IT IS ORDEREDthat CONNIE VASQUEZHARRISON is immediately enjoined from
                  communicating in any manner with any teacher or other personnel at First
                  Baptist Academy until further order of this Court.

                 IT IS ORDERED that in the event the children do not attend First Baptist
                 Academy then, and in that event, the children shall attend the public schools to
                 which CLIFFORD LAYNE HARRISON's residence is zoned, te, Briargrove
                 Elementary and Grady Middle School."


840266.1                                                                                   Page 5 of 10
       Movant        was the    Petitioner   and Respondent     was the     Respondent   in the   prior
proceedings.

           8.      Violations

                  Respondent has failed to comply with the orders described above as follows:

                  Relating to the terms and I)rovisfons of the interim Agreed Order -

                    Violation No.1:      On or about July 28, 2014, CONNIE VASQUEZ HARRISON
           willfully and intentionally violated the order of this Court wherein the parties are
           permanently enjoined from "Discussing this divorce litigation,              or any issues
           surrounding this litigation with the parties' children" when she communicated with
           JOHN ERNEST LEE HARRISON, 1/ regarding aspects of the litigation between the parties and
           speciftcallv by providing to JOHN ERNEST LEE HARRISON, If copies of witness statements
           for the child to review, all as is reflected in the attached Exhibit C which is incorporated
           herein and is specifically set forth as follows:

                  "Dear Dad

                   The reason that , have not called or texted is because of what happened last
           Sunday after Ihad left/or camp when you came to the house. Because 0/ what happened
           Victoria is traumatized and Mommy is very hurt and has had to go to the doctor many
           times. } haveread witness statements and know what happened. I need more time to
           think about what happened be/ore I go over there again and I don't want Victoria to go
           over there without me and noting like this can ever again you can never hurt mommy
           again.

                  From
                  John

                  July 28, 2014. (highlighting added)

                   Violation No.2: On August 15, 2014, at 6:00 p.m., CLIFFORDLAYNE HARRISON
           arrived at the residence of CONNIEVASQUEZHARRISON,9627 Judalon, Houston, Texas to
           pick up JOHN ERNEST LEE HARRISON, II and VICTORIA MADELINE HARRISON, for his
           weekend period of possession and was denied such right to pick up the children by
           CONNIE VASQUEZ HARRISON. CONNIE VASQUEZ HARRISON violated the order of the
           Court by intentionally and willfully failing to surrender the children CLIFFORD LAYNE
           HARRISONat the time and place he was entitled to possession, that being at 6:00 p.m. on
           August 15, 2014 at the residence of CONNIEVASQUEZHARRISON.




840266.1                                                                                   Page 6 of 10




                                                        ~--~--~---~-----------------
                Violation No.3:     On August 28, 2014, CLIFFORD LAYNE HARRISON arrived at
        Briargrove Elementary at 6145 San Felipe, Houston, Texas, at approximately 2:45 p.rn., at
        the time the child's school is regularly dismissed, and was denied his designated period of
        possession and access with VICTORIA MADELINE HARRISON as a result of the willful and
        intentional violation of CONNIE VASQUEZ HARRISON. Thereafter, on August 28, 2014,
        CLIFFORDLAYNE HARRISON arrived at Grady Middle Schaal, 5215 San Felipe, Houston,
        Texas, at approximately 3:30 p.m., at the time the child's school is regularly dismissed, and
        was denied his designated period of possession and access with JOHN ERNEST LEE
        HARRISON, 1/ as a result of the willful and intentional violation of CONNIE VASQUEZ
        HARRISON. CONNIE VASQUEZ HARRISON willfully and intentionally violated the order
        of this Court by failing to surrender both children to' CLIFFORDLAYNE HARRISON at the
        children's respective schools an August 28, 2014; thereby denying CLIFFORD LAYNE
        HARRISON the right to pick up the children fram school and exercising his designated
        periods of possession and access with the children.

               Relating to the terms and I;1;rovisionsof the Additional Temporary Orders

               Violation No.4: CONNIEVASQUEZHARRISONhas intentionally and willfully failed
       to adhere to the court's order pertaining to' the children's enrallment in schoo I. On or
       about August 11, 2014, CONNIE VASQUEZ HARRISON intentionally and willfully violated
       the order of this Court by enrolling JOHN ERNEST LEE HARRISON, II in Spring Branch Middle
       School. This Court specifically ordered that JOHN ERNEST LEE HARRISON, /I be enrolled in
       the school zoned far CLIFFORDLAYNE HARRISON's residence, that being Grady Middle
       School within the Houston Independent School District. CONNIE VASQUEZ HARRISON,
       withaut the agreement, consent or knawiedge of CLIFFORD LAYNEHARRISON, or further
       order of the Court enrolled JOHN ERNEST LEE HARRISON, 1/ in Spring Branch Middle
       Schaal, in the Spring Branch Independent School district, and not Grady Middle School,
       which is a vialation of this Court's order.

       9.      Criminal Contempt

        Mavant requests that far each violation alleged above, Respondent be found and held in
criminal contempt, confined in the county jail of Harris Caunty, Texas for a perlod of 120 days
far each separate violation, and that each periad of canfinement run cancurrently.

         Movant Request that for each vialation alleged above, Respondent be found and held in
criminal contempt, and fined a monetary penalty far each separate violatian, not to exceed a
total of $500.

       10.     Mavant requests that, if the Court finds that any part of the order sought to' be
enforced is not specific enough to be enforced by contempt, the Court enter a clarifying order
more clearly specifying the duties imposed on Respondent and giving Respondent a reasonable
time within which to camply.




                                                                                             7of10
         11.    On repeated occasions, Respondent has failed to comply with the order of the
Court by failing to surrender or return the children to CLIFFORD LAYNE HARRISON, or
intentionally interfering with designated periods of possession and access with the children and
CLIFFORD LAYNE HARRISON as ordered.

         Specifically, Movant has previously filed enforcement actions against CONNIE VASQUEZ
HARRISON for similar conduct of denying periods of possession and access to the children. The
two (2) prior actions were brought on or about November 15, 2011 and on August 28, 2012.
Further, a third enforcement is set to be heard on September 3, 2014. The filing of this
enforcement action will be CLIFFORD LAYNE HARRISON's fourth request for enforcement due
to CONNIE VASQUEZ HARRISON's failure to follow this Court's orders and the intentional,
willful denial of access between Movant and the children.

         12.    It was necessary to secure the services of Patricia A. Wicoff and Amy R. Harris,
 licensed attorneys, and the law firm of Schlanger, Silver, Borg & Paine, LLP, to enforce and
protect the rights of Clifford layne Harrison and the children the subject of this suit.
 Respondent should be ordered to pay reasonable attorney's fees, expenses, and costs, and a
judgment should be rendered in favor of the attorney and against Respondent and be ordered
paid directly to the undersigned attorney, who may enforce the judgment in the attorney's own
name. Enforcement of the order is necessary to ensure the children's physical or emotional
health or welfare. The attorney's fees and costs should be enforced by any means available for
the enforcement of child support including contempt but not including income withholding.
Movant requests post judgment interest as allowed by law.

        Movant prays that Respondent be held in criminal contempt and punished as requested,
that the Court clarify any part of its prior order found not to be specific enough to be enforced
by contempt, for attorney's fees, expenses, costs, and interest, and for all further relief
authorized by law.
                                               Respectfully submitted,




                                                    PATRICIAA. WICOFF
                                                    State Bar No. 21422500
                                                    AMY R. HARRIS
                                                    State Bar No. 24041057
                                                    Attorneys for Petitioner, Cliff Harrison
                                             109 North Post Oak lane, Suite 300
                                            Houston, Texas 77024
                                            Telephone:      (713) 735-8514
                                            Facsimile:      (713) 351-4514
                                            pwicoff@ssbplaw.com (Non-service emails)
                                            aharris@ssbplaw.com (Non-service emails)
                                            famlawservice@ssbplaw.com (EmaiJservice only)



840266.1                                                                              Page 8 of 10
                                     Certificate of Service

       I certify that a true copy of the above was served on each attorney of record or party in
accordance with Rule 21a of the Texas Rules of Civil Procedure on December 8,2014:

           Ms. Sara Razavi Zand
           LAW OFFICE OF SARA RAZAVI RAND                     via electronic mail
           2118 Smith St.
           Houston, Texas 77002




                                            Patricia A. Wicoff
                                            Amy R. Harris
                                            Attorneys for Petitioner




840266.1                                                                             Page 9 of 10
                                                                          .......•...•.. ..,
                                                                              Chris Danle'
                                                                             Dlatrlct Clerk
                                                                             APR 10
                                       CAUSENO. 2006-68864

 IN THE MAnER OF                               I
 THE MARRIAGE OF                               I
                                               §
 CUFfORO LAYNE HARRISON                        §
 AND                                           I
 CONNIE VASQUEZHARRISOII                       I                      HARRIS COUNTY, T EXA S
                                               I
AND IN THE INTEREST OF                         I
JOHN ERNEST LEE HARRISON, II AND               §
VlCfOlUA           HARRISON                    I
                               IA/             I                      311TH JUDICIALDISTRICr

                   l~
                           J


                               MREEDOD,E!'; ON PAREftT-a,tUOI5SUES                                  b.

            On January 29f2014t dtepartieSttl           J!lto,,! ..~.tectSettlement~Aareement··'
-r8Olvitl.panmr-ddlcniiUii"'.;"ffi'efiiirift          case. AlthO•• tile .amant Is effedIve
beglnni •• n•• .., 29, 20141 and.aUbe        Incorporated Into the partie( fl.naJorder folio_I a
flnat trial on the divlston of propertj, tltls agreement shalllJe ttlf~            on Its own terms·
unleS$.modlfted.

       Therefore, this aareed order on parent-ch1ld Issues Is submitted to the Court for
consideration and entry.



       Petitioner, aJFFORD lAYNE HARRISON, did not appear In person but has aareed to the
terlN of this order IS evidenced bV Petitioner's slpature II1d that of his attorneys, PatrJda A.
Wlcoff and Amy R. Harris.

        Respondent, CONNIE VASQUEZHARRISON,dJd not IJ)pear In person but has agreed to
the terms of this order as evidenced by Respondent's sIInature and that of her attorney,
Christopher W. Martin.

        The Amicus Attorney, Heather Hushes, did not .ppeellr but has agreed to the terms of
this order as evidenced by her sl••• ture.

JllI'IMJIctlon

       The CCJUrt after examining the record and the apement of the parties and beatinS the
evidence and argument of counSl~ finds that all necessary prerequlsJtes of the law have been
lepUV satisfied and that the Court has Jurisdiction of this case and of all the parties.

71923!J.1                                                                                     P.lof25


                                                   EXHIBIT A
ChHd,."
       The following ordeB are for the safety and welfare and In the best Interest of the
folioMns children:

                Name:          JOHN ERNEST LEE HARRJSON, "
                Sex:            MtIe
                Birth date:     September 2, 2000
                Home state:     Texas

                Name:           VICTORIA MADELINE HARRISON
                Se,,:           Female
                BIrth elate:    JulV 27, 2004
                Home state:     Texas



        rr IS ORDERm that CUffORD LAYNE HARRISON and CDNNlE VASQUEZ HARRISON are
appointed Joint Managing Conservators of JOHN ERNEST LEE HARRISON, II and VICTORIA
MADELINE HARRISON.

Iflghts ofPqr!lJt CoIUI!IV!ItDt! etAiI TImes
      IT IS ORDERED that, at all times, ClFFORD LAYNE HARRISON and CONNIE VASQUEZ
HARRISON, as parent joint manaams conservators, shaJJ each have the foJlowina rIIhts:

        1.    the rflht to receive information from Inv other conservator of the dlUdran
concern.n. the health, education, and welfare of the children;

        2.    the right to confer with the other parent to the extent possible before maldn, a
decision concernfngthe health, education, and welfare of the children;

        3.      the rlaht of access to medlca~ dental, psycholoalcal, and educational records of
the children;

        4.      the light to consult with a physician, dentist, or psycholoaJst of the dliidreni

        5.     the risht to consult with school offIdaJs concemtn8 the cblldren's welfare and
educational status, Jncludlng schoot activities;

       6.       the right to attend school actlvftles;

       7.       the rraht to be designated on the children's records as a person to be notified In
719239.1
   case of an emergency;

         8.   the rllht to consent to medical, dental, and surlleal treatment durJn& an
  emerpncv involvtna an Immediate danaer to the health and safety of the children; and

          9.     the ri&ht to manage the estates of the children to the extent the estates have
   been created by the parent or the parent's family.



         IT IS ORDERED that, at all times, CUFFORD lAYNE HARRISON and CONNIEVASQUEZ
   HARRISON, as parent Joint managlns conservators, shall each have the foIlowIn&duties:

           1.     the duty to Inform the other conservator of the children In a timely manner of
  significant infonnatJon concemlnl the health, education, and welfare oftha children; and

              2.    the dutyto Informthe other anatDtar~Qf.the...ddldren.,I·ttt..~ot
,'.". resIdes wlthfOTiUiiit BtTitfaijS;'m'iiriii;-;r lntndsto mat1V a peI$On whothe ~
      knOW$isrq"rldasa       •• offeader undermapter Q of the Code ofQ1mJnal Prot:eduM otis
      Qlnutly charpd with an offense for Ytilidi on conviction the penon would be required to
      •.••• erundw that chapter. If IS OlIlERiD.that this information .shIft be tendered In the form
  of a notice made as soon 85 Practicable" but not late, than the fortieth day after the date the
  conservator of the chtldren beams to resfde with the person or on the tenth day al'terthe date
  tbe marriageOCCUtS, as appropriate. IT IS eROdED that the notk:e must fndudta description
  of the offense that Is the bMb of the person's requtrement to ._ •• a sex offender or of
  tlJeoffeme with which the jflt$Qt\ is dtaqed. WMfIIN9; A fdIMIVIIQI r.PMIBD.al
  maMifllllWl.aMat;:lMl'MllD.IWIQBff                         lHI9MlBYAmBFWmllCMDI
  TH§14ang.
  Iwa_lIIII!fIo(f'II!Id~"'.lKfIIlIgff'lllRltlr
          ITIS ORDEREDthat, durinltheJr periods of possessfon tUFFORD LA.E HARRISONand
  CONNIE "ASQUEZ HARRISON,as parent Joint manallnl conservators, sha" each have the
  following rlgh1sand duties:

             1.   the duty of care, control, protection, and reasonable discipline of the children;

             2.   the duty to support the chOdr.n, Includ'ng providfnl the children with dothlns,
  food. shelter, and medical and dental care not .nvoMnl an invasive procedure;

             3.   the f18htto consent for the childrento medical and dental care not tnvolvina an
  Invasive procedure; and

          4.      the rlsht to dIrect the moral and reValoustralnln, of the children.
  119239.1                                                                                 '.30125
       IT IS ORDERED that CONNIE VASQUEZHARRISON, as a parent joint man'llns
conservator, shall have the foRowlng rf&htsand duty:

       1.       the excluslve rlSht to desisnate the primary residence of the children within
Harris CDunty, Texas;

       2.     the Joint right, subject to the 881'eement of the other party, to consent to
medical, denta~ Ind sqtlll treatment InvaMnl invasive procedures:

        IT IS OROERED that Dr. Nicholas Undsay shall remain the children's primary care
pedlatrldan.

       3.     the joint rlsht, subJect to the .,reement of the other party, to consent to
psychiatric and psychol~gi~l..~tm~J.JJ.tthe ..chlldren .and·tn -the event the parties cannot
agree then the 'ChIldren's primary care pediatriclln, Dr. NIcholas Undsity, shall make the tlnal
dedslon;

       4.      the exduslve right to receive and give. receipt for periodic payments for the
support of the chHdren and to hold or diSburse these fuRdsfor the benefit of the children;

        5.     the joint rlsht, subject to the agreement of the other party, to represent the
chUdren In lepl action and to make ather declsfons of subJtantialleaal sllnlficance conc:emin8
the children;

       6.        the Joint right. subject • the aareement of 1he other party, to consent to
",am.       and to enJfstment Inthe armed forces oftfte United States;

       7.      the exclusive rlaht to make decIsions concerning 1ha chftdren's education,
subject to the following provision reprdlna Second Baptist School;

        IT 15 ORDEREDthat JOHN ERNEST LEE HARRISON, 1/ and VICTORIA MAOEUNE HARRISON
shalf continue to attend Second Baptist School 15 long 15 QJFFORD lAYNE HARRISONpays the
annual tuition, Incrud'nlother required costs, for the children to attend.

        8.     except as provided by section 264.0111of the Texas FamilyCode, the Joint rlaht,
subject to the agreement of the other party, to the services and eamlnas of tite children;

        9.      except when a 8uardJan of the chHdren's este_ or • guardian or attorney ad
litem has been appointed for the chUdren, the Joint ,lSht, subject to the aareement of the other
party, to act as an aaent of the chHdren In relation to the children's estates If the chlldren's
action is required by a state, the United states, or a foreign government; and
719239.1                                                                             Pap 4 0125
II,.,gmI        DutIa fllClJFFOBD lAl'lIEHNlBJSQN
       ITISORDEREDthat ClIFfORDlAYNE HARRISON,as a parent temporary joint manallna
conservator, shall have the following rtchts and duty:

       1.      the iolnt rfaht, subject to the a.,.eement of the other party, to consent to
medical, dental, and surglcaI treatment Involvinginvasive procedures;

           rr   IS ORDEREDthat Dr. Nicholas Undsay shaJl remain the children's primary care
pediatrician.

       2.     the joint rIsbt,subjett to tile apement    of the other party, to consent to
,sychfltrfcand ~okJ.caI       treatment of the children and fnthe event the parties cannot
a.ee tbenthe children's primary are pediatrfdan, Dr. Hiett•• Undsay. shaH make the final
decision;
           3.      the                            apementd th"~~;U;~;";;rtV~~;;
                         Jointricht;iUbj8i:f tO~the                       r~~~~";h~"'"
children In lepl action and to make other dedsJons of substantial lepl sfsnlftcance cancern'n!
the children;

       4.     the joint "&ht, subject to the agreement of the other party, to consent to
marriage Ind to enlistment in the armed forces afthe United States:

        S.     except as pravlded by section 264.OlU of the Texas FamUyCode, the lolnt rfght"
subject to the apement of the other party, to the services and eamfnp afthe children;

        6.     except when., cuardlan of the chUdrenls estates or a auardfan or attorney ad
'ltem has been appointed far 1M chUdren, the joint rfpt, subject to the agreement ofthe other
party, to act as an aaent of the children In relation to the chlIdren's estates if the children's
adlon is required by a state, the United states, or a forelan sovemmenti and

        The Coun finds that, In accordance with sedfon 153.081 of the Texas FamilyCode, It fs
the pubUe polley of TeXIS to assure that children WIllhave frequent and contfnulna contact wfth
parents who have shown the ability to let In the best interest of the .lId,.to provide a safe,
stable, and nonViolent environment for the child, and to encourage parents to share In the
rlihts and duties of raising their child after the parents hM separated o.r d'.!wId theIr
miff;._ iT IS ORDEREDthat the prJmarv residence of the children shall be HIff'Is County,
Texas, and the parties shaH not remove the children from Hanis CoIntvl Tmcu for the purpose
of chanalnS the primary residence of the children until modified by further arder of the court of
continufnajurlsdictlon or by Wlftten asreament slaned bvthe parties and tiled with tile court.




119239.1                                                                              P.eSof25




                                        -------
        IT IS FURTHERORDEREDthat CONNI£ VASQUEZ HARRISON shall have the exclusive
risht to designate the children's primary residence within Harris County, Texas.

        IT 15 FURTtfER ORDERED that this pDlflPhlc restrlctfon on the residence of the
children shall be lifted If CUFFORDLAYNEHARRISONwishes to move outsIde of Harris County,
Texas.



           1.     ModijIed PossessIon order

                   IT '5 ORDEREDthat each conservator shall £amply with all terms and conditions
           of this Modified Possession Order. ITIS ORD£REDthat this Modified Possession Order Is

           date the Court _5
           effective Immedlate'yand appftu to aI!periods of possession oecum,. on al'ld Ifter the
                                this Modified Possession Order. IT 1$,THEREFORE,ORDERED:



                          1.      In thIs Modlfted Possession Order IIschool" means the primary or
                  secondary school In which the cblld Is enrolled or, if the child Is not enrolled in a
                  primary or secondary schooL the public school district In which the child
                  primarily resides.

                          2.     rn this Modmed Possession Order ItchUd" Indudes each chtld,
                                                                                         '5
                  whether one or more, who is • subject of this suit white that child under the
                  ase of eighteen years and not otherwise emanc;lpated.

                  (bJ    Mutual Aareement or Specified Terms for Possession

                         IT ISORDEREDthat the conservators shan have possession oftlte child at
                  times mutuallY .greed to In advance by the parties, and, In the absence of
                  mutual agreement, IT ISORDEREDthat the conservators shall have possessfon of
                  the chUd under the spedfted terms set out In this Modified Possession Order.

                  (e)    'arents Who Reside100 Miles or LessApart

                        Except IS otherwise expressly provided In this Modified Possession
                 Order, when QJFFORD lAYNE HARRISON resfdes 100 miles or less from the
                 prJmarv residence of the child, CUFFORDlAYNE HARRISON shall have the risht
                 to possession of the child as follows:

                         1.      Weekends-

                         On weekends that occur durin. the rqular schaol term, beamnilll at the
119239.1                                                                                      P.6af2S
            time th&dtnd-ls-sdtOGllSdlsmi5Sd, on the f.rit, third, and-fifth Frida-j of each
            month and ending at the time the chQdlsschool resumes after the weekend.

                    On weekends that do not occur during the rel'''ar schoDI term, beglnnlnl
            at 6:00 p.m., on the flrst8 third, and flftII Friday of each month and ending at 6:00
            p.m. on the foJJowinlSunday.

                    2.     Weekend Possession Extended by a HoIIday-

                   Except as otherwise expressly provided in this Modified Possession
            Order, if a weaJcend period of possession by CLIFFORD LAYNE HARRISONIle&Ins
            on a student hobdayor a teadterln ..leNice day thlt falls; on a Friday "riAl the
            t",     schoolterm,. determined by thesdlooJ In whiCh the dtlld Is enroftd,
            or a federa.l, sta~ or 10=1 hellda-I t.•••t falls on •• Frida'; durlnl lite summer
            months when sdloolls not In __     , that weekend period of posseSSion shall
            besin at the time the mIld's sdt-is dismlsHd On the 1'humlay immediately
            precedinathe..•
                         ~~.~~.J~r             ..~J~!"~,.4~YJ~rnt             G~,R·md,a:tthe.
           'TlMSday Imm•• latel, pfecedina the federal, state, or Iocalhotklay dun ••• the
             summer months.
                    Except as otherwise expressly provided In this Modified P05Sl!ssion
            Order, If a weekend period of possession by a.IFFORD LAYNE HARRISON ends
            on or Is Immedlatel, followed by II ltUdentholid'ay or ••teacher .~             day
            that falls on •• Monday dudnsthe r.tar schaol tenn, •• chrtermlneclby tile
            sdtool In whidt the dtfld Is enrolled, or it federa~ state, or (_.holiday that fan,
            on Ii Monday GiBing the summer months when sdtcot Is not In sessIon, that
            weekend period. ofposse$$ion.sbaU _at 6:00p.m.on that Monday.

                    B.    Mondays - On Mondavs folJowlna the 1st and ard Fridays of each
            month durinl the reaul. sthoot term, begInning at the time the chlldls school is
            dismissed and endlnl at the time the dlilers school resumes on the followIng
           Tuesday.

                  4.      Thursdays- On Thursdavs of 81th week durinl the regular .school
           term, bellnnl", at the time the child Is dismissed from school and ending at the
           time the child Is returned to school tt\e fallewlns ••••rnilli."'''' """of ~~.

                   5.     Spring Vacation In Even-Numbered Years - In even-numbered
           years, bqlnnlng at the time the child's school Is dismissed for the school·s sprins
           vacation and endlnl at &:00 p.m. on the day before school resumes after that
           vacatIon.




719239.1                                                                              ' ••• 7of25
                  6.      Extended Summer Possession by CUfFORD lAYNE HARRISON -

                   With WrMeti Notice by Aprill. .• tf a.rmJRD LAYWIHMRfSON _-
           CONNIE VASQUEZ MRtUSON written notlceby Aprfl1 of a yur speclfylna an
           extended plt'ksG Of' •• lads of summit' possession for that year, CUFfQRD
           LA_HARRISON $balihave posessJon of the chUd for thll'tV daV$ be.nlnl M
           earBer thin the day after thethlkt's atboolls dlsmlssed for the sumn'ler vaQJtlon
           and· e.,dlng DOlatar than seven days before school resumes It the_         of the
           IUmmll' vacattonlft that year, to be exerasedln no more thin two sepame
           periods of It leut ••• consecutive days each ••with each period of ~ton
           bealnAfnaand emllnl at ,:CO p.man each appI.alhre .,.specIfied In the
           written notice. Tltese periods of posse$sioJt sbalbegln and end at ':00 p.m. on
           each a_table ctav.

                  Without Written Notice by Aprd 1 ••If CUFfClO LAYNE IIARRfSON does
           notal-    CO,.. VASQUEZIfARRISONwritten notice by AprU l. of a yelr
           spedfVIne an exten~ perlod.OI' parted,of summer p'-on·for that year,
           QlFfOftO LAYNE HARR1SON shall have possasfon oftha chlld for thirty.
           ~tive       days In that yearbqlnnlnl at 6:OOp,m. on July 1_ end •.•••at 1:00
           p.m.onJulv a1.
                                      M.~\
                   NotwltbJtandJn, tht4T1tursay perlGds ofposs85lion durina thereplar
           school term. the weetcend perIods of poumlon ORDSIED for CUffORD
           lAYNE tfARRlSON, it Is expressly OIUlllED that CONNIE VASQUU HARRISON
           shall have a superior rfaMof possemon of the ddtct as W..(W$!

                   1.    Sprinl Vacatfonfn OdHumbertdYears ••In odcklumber. years,
           beginnlna It the time the thM·s _cd Is dismissed for tfte scPool's .sprina
           vacation and endfng at 6:00 p.m. on. the cia, before school...,,,.    •••• that
           vacatton.

                   2.     Summer Weekend Posse.ssfon. by CONNIE VASQUEZ HARRISON -
           ,fCONflEVASQUUNARIUSONgi.             CUFFORD LAYNE HARRISON written notice
           D, AprIlS of a yearl CONNIEVASQUEZ HARRISONshall have possession of the
           dtiWon .ny one weekend _innfn& at 6:00 p.m. on Friday and ending at 6:00
           p.m. on tile foIlowfnlSUnday durlns: any one period of the extended summer
           posseHfcm byCUFFOlD lAYNEHAIR50Nin that year, provided that CONNIE
           VASQUEZ HAlfUSON pkk$ up the child from QJFFORD lAYNE HARRISON and
           returns the dtild to that same place and that the weekend so designated does
           not Interfere with fathers Dav possession.

                   3.     Extended Summer Possessfon by CONNIE VASQUEZHA.I5ON ·If
           CONNIEVASQUEZ HARRISON lives QlFfORD LAYNEHMRISON written notIce
           by AprfilS of a year or lIVes CUFfORD LAYNE HARRISON fourteen days· written
719239.1                                                                         pqe 8of25
           notke em     Of   .r  AprIl 16 of· a year, CON. YASQUG HARIUSON may
           cr._e        OM~.       bqtnnins.no Grftertha" the davaftetthe chUd·,school
           IS drsmlaad for the summer vacatiOn and endlnt no laterthu sewn days Wore
           sdaool resumes at the· end of the iUmmer vacatfon, durinl which an otherwise
           scheduled weekend period of possession by CLIFfORD lAYNE HAMISON shall
           not take place In that year, provided that the weekend so destsnated does not
           Interfere with aJFFORD lAYNE HARRISON's period or pertods of extended
           summer possession or with Father's Day possession.

           (d)     Parents Who Reside More Than 100 Miles Apart

                   Except as othelWtse expressly provided in this Madlfled Possession
           Order, when QJFFORD lAYNE HARRISON resides more than 100 mUes from the
           residence of the dliId~ aJFFORD LAYNEHAIllSON shall have the
           possession of the child as follows:
                                                                                  to ".,.t
                    1.     W.~, UnJe$5....CUFfOROlA.E·HARftISQN ·eledJthe
           alternative period of 'WH1cend ~                  describedJn. the next .~
           CUFFORDIAYNEHAIRISCH ••• have Ute rlIbt to po._ion                  of the child 1m
           weekends that occur durma the regular sd1ooItenn, bqJnnlna at the tlmetfle
           child's school Is dismissed, on theftrst, 1tIfrdt artd _FrIday afeadl manth and
           ending at the time the c:hlld's _oot re.sumes after the weekend, and on
           weekends that do not occur durfna the •.•• ar school term,begiftmna· at 6~
           p.m. on the first, third and fifth Friday of,*" month and tmclnl at 6:00 p.m. on
           the following Sunday.

                   A!ternlte WeekendPusesslon • In lieu of the weekend possession
           descr1bedirl theforqoma ••••      '11,GIfFORD lAYNE HARRISONshall have the
           riaht topo$$8iSlon at the chUd not more than one weekend per month of
           CUFFORD lAYNE tfAI'fRISON's choIce hqlnnlnsat 6:1)0p.tn. on the.., idloof
           reteMS for the weekend and endInc at 6:00 p.m. en the .dJy before sel.eel
           •••• mes after the weekend. CUFfORD lAYNe tfAI'fRISON ma, efea: an eption
           for tfds alternativeperlod of weetcendpoassJon by giving written notice to
           CONNIEVASQUBffAMlSON within nfnety·daysafter the parties balfn to resfde
           more than 100 miles apart. If ClIffORD LAYNEHAlRIION makes 'dB electton,
           CUFFOI'IDIAYNE HARIUSON shall slve cotaIJE VASQUEZ HAINSON fou •.•••
           dayt written Of' telephonic notice preceding I des!l!1ated weekend.       The
           Wllkends chosen shaH not confUtt with tmt. provisions ••••••.•••nl Christmas,
           ThanlcssMtl& the child'sbtrtbday~and Mothers Dav possession below.

                   2.        Weekend Possession Extended by a Hollday-

                  Except as otherwfse expressly provided In this ModIr.ed Possession
           Order, If a weekend period of possession bv QlFFORD LAYNE HARRISON bealns
719239.1                                                                          ,.9   of 25
            on a student holiday or a teacher In-service day that falls on a Friday durlna the
            relular schoal term, 15 determIned bVthe school In which tile child Is enrolled,
            or a federal, state, or local holiday during the summer months when school Is
            not In session, that weekend period of possession shall be&ln at the time the
            ehners school is dismissed on the Thursday Immediately precedln. the student
            holiday or teacher in-servlce day and 6:00 p.m. on the Thund8V Immediately
            precedlnlthe fad••.••, state, or local hc'llday durin. the summer months

                    Except IS otherwise expressly provided In this Modified Possession
            Order, If a weekend period of possession by QJFFORDlAYNE HARRISON ends
            on or Is immediately followed by a student holiday or a teacher iNtrvlce dav
            that falls on a Monday during the reaular school term# IS determined by the
            school In which the c:MIdIs enrolled, or a federal, statt, or focal hotidavthat falls
            on e Monday durin, the summer month$' wilen sdloolls not In lI$S.an, that
            weekend period of possession shall end at 6:00 p.m. on that Monday.

                   S. .Sprf~Va~!lI         •.•~~J~~,-~@tY, V!M'I,lt.!l~1J8aUi!CJO,p.m. on
            the day the child Is.dimdssed from sd100l for the schoollssprlns vacation and
            endlna at 8:00 p.m. on the day before school resumes after that vacation.

                    4.     Extended Summer PossessionbyaJFFORD lAYNE HARRISON-

                    With WlItten Notice by AprIl 1 .• If QJFFORO LAYNEHARIISON gives
            CONNIE VASQUEZ HARRISONwritten notice by AprU 1 of a year spedfy1ns an
            extended period or periods of summer possession for that: year, QJFFORO
            LAYNE HARRISON shaii have possession oftha child for forty-two days bealnnlns
            no earlier than the day after the chId's sdtooJ Is dlsmfssed for the summer
            VKiltJon and endfna no later than seven days before schooll1lSUmes at the end
            of the summer vacation In that year, to be exercised In no more than two
            separate periods of at least seven eonsetUtive days each, with each period of
            posseSSion beatnnlns and endlnl It 6:00 p.m. on each appUcabJe day, as
            specified In the wrJtten notice. These periods of possession shall belln and end
            at 6:00 p.m. on each applicable day.

                    Without Written Notice by April 1 .. If QlFFORD LAYNEHARRISONdoes
            not live CONNIE VASQUEZ HARRISON written notice by April 1 of • vear
            speclfyfnl an extended period or periods of summer possession for that year,
            CUFFORD lAYNE HARRISON shall have posse.sslon of the child for forty ..two
            consecutive days baslnnJn, at 6:00 p.m. on June 15 and endlnl at &:00 p.m. on
            July 27 of that year.

                  Notwithstanding the weekend periods of possession ORDERED for
            QJFFORD lAYNE HARRISON,It Is expressly ORDERED that CONNIE VASQUEZ
            HARRISONshall have a superior risht of possesslon of the child IS fallows:
1192119.1                                                                           ,.lOof25
                  1.     SUmmer Weekend PossessiDn by CONNiE VASQUEZ HARRISON -
           "CONNIE VASQUEZ HARRISON JIves CLIFFORD lAYNE HARRISON written notice
           by April1S of a year, CONNIE VASQUEZ HARRISON sharr have possession of the
           cNld on any one weekend bqinolftl_ 6:00 p.m. on Friday and ending at 6:00
           p.m. on the foUowlnl Sunday dud •• ·anyone .perlod of poues.s1on by QlFFORD
           LAYNE HARRISON durin. CUfFORD IAYNI HAMlSON', •• nded summer
           possession !n that year, provldlid that If it pedod of possession by QlFFORD
           lAYNE HARRISON In tb.t year exceeds tbbty davsfc::oNNllVASQUEZHAlRlSON
           may have possession of the cNtd under _ terms of this provision on any two
           nonconseQltlve weekends durinl that ,ad_ pmvItied that CONNIE
           VASQUEZ HARRISON pldes up the chid from CUFFOU lAYNE HARRISON and
           returns the child to that same place and that the weekend so desJ&niilted does
           not Interfere with Father's DaVpossession.

                   2.     ExtendedSummer P-.fcm hyCO,.NlI VASQUEZ HARRISON -If
           CONNIEVAlQUEZHAI~I~gA~,IAYNEIIM8IION·wrltten                                notICe    -
           by AprIllS of it veaf, CONNE VASQUlZHARllSON1M, des•• e twenty-one
           davs .,.,nning noHtUer than the day after the thners ,choal Is dismissed for
           the summer vacation and endinl no fate, than seven days before school resumes
           at the end of the summer vacation In that year, to be exercised In no more than
           two separate periods of at feast SMn coftsetQtfVe days ealth, durJn8 which
           CUFFORDlAYNE HARRISON shin not hMp.ouesslOnoftbe             ,JIIId, provided that
           the period or periods so desfanated do not interfere with CUFFORD LA'lNE

           Day possession. These periods of~on
           each .ppllcable day.
                                                        shaff   ,.0
           HARRISON·s period or periods of extended summer PO$sessiolli or with Father's
                                                                      and end at 6:00 p.m. on

           te)    HoUdays Unaffected by Distance

                                the weekend and Thursday periods of possession of
                  NotwJthstandlna
           CUFFORD LAYNE HARRISON, CONNIE VASQUEZ HARRISON and aJFFORD
           LAYNE HARRISONshall have the rJ&ht to possession of the c:Nld as follows:

                  1.    ChristmasHolIdays In Ev•.•• umbe•.•d Years .• In even-numbered
           ,ean,CON.'E YASQUEZffAlllSON shift havetherisht        to possession of the
           ddld beam' ••• the ame the mId's schoo' ISdlsml$Sed for tne Christmas
           sdtooJ vacation and eRdln& at 9:00 p.m. on Der:amber 26, anet Q.IFfORD lAYNE
           HARRISON shall have the rfsht to possession of the child beslnnfna at 9:00 p.m.
           on December 26 and end.ns at the time school resumes after that Christmas
           Khool vacatlM.
                   2.    Christmas Holidays In Odd·Numbered Vears • In Gdd-numbered
           years, GIFFORD LAYNEHARRISON shall have the riBht to possessron of the child
719239.1                                                                          Pap 11 of 25
           be&lnnlng It the time the child's schoor Is dismissed for the Christmas school
           vacation and endlns at 9:00 p.m. en December 26, and CONtilE VASQUEZ
           HARRISON shall have the riaht to pDSsesslon of the child bealnnln8 at 9:00 p.m.
           on December 26 and ending at the time school resumes after that Christmas
           school vacation.

                  3.      ThankslMna In Even-Numbered Years· In eVerHlumbered years,
           a.tFFORD LAYNE HARRISON shill have the right to possession of the child
           beslnnfna at the time the chlld·s school is dismissed for the Thanksgivinl holidaV
           and endlna at 6:00 p.m. on the Sundav followll1l Thanksgiving.

                    4.     thlmksaiVlnlin Odd-Numbered Years - In odd-numbered years.
           CONNie VASQUEZtfAIRIS()N sha" have the ri&ht to possession of the child
           besL.,nina at the time th. dtiId's schooj Is dismissed for the ThankssMns hoUday
           and endlns at 6:00 p.m. an the Sunday following Thanksgivln,.

                    5.    (II    General Terms and Conditions

        Except IS otherwise expressly provided In this Modified Possession
Order, the terms and conditions of possession of the child that apply reprdless
of the distance between the residence of a parent and the chid are as follows:

       1.     SuiTeitder of Child by CONNIE VASQUEZ HARRISON • CONNIE
VASQUEZ 1lANUS0N Is ORDERED to surrender the mifd to aJFIORD lAYNE
HARRISON It the be&innlnl of each period of aJFFORD LAYNE HARRISON's
possession It the residence of CONNIEVASQUEZ HARRISON or Second Baptist
School when applicable.

        If I period of possession by aJFFORD lAYNE HARR'SON begins at the
time the chUd'sschool Is dismissed, CONNIEVASQUEZ HAMISOH JsORDERED to
surrender the child to CUFFORDlAYNE HARRISONat the bealnninl of each such
period of pos~.at        the school In which the child is enrolled. If the child is
not tn school, CLIFFORDlAYNE HARRISON shall pick up the child at the
residence of CONNIE VASQUEZ HARRISON at 6:00 p.m., and CONNIEVASQUEZ
HARRiSONis ORDEREDto surrender the child to QJFfORD lAYNE HARRISON at
the residence of CONNIE VASQUEZ HARRISON at 6:00 p.m. under these
circumstances.

      2.    Surrender of ChIld by CLIfFORD IA_E HARRISON • CUFfDRD
lAYNE HARRISON Is ORDERED to surrender the child to CONNIE VASQUEZ
HARRISONat the residence Of~..      . .•••  HARIISON or Second Baptist
Schoolwhen appbbleet the e ..Weach periodof~fon.
                                    ~"        VAI~I
        If a period of possession by CUFFORDlAYNE HAIlNSON ends at the time
the dtUcrs'schooI resumes, QlFFORD &AYNE HARRISON is ORDERED to
surrender the child to CXJNNIEVASClUEZ HAllRISON at the end of each such
period of possession at the sdloolln which the dlild is enroBed or, Ifthe child Is
not In school, It the residence of CONNIE VASQUEZ HARRISON It 6:00 p.m.

        3.     Retum of Child by CUFFORD lAYNE HAMISON .•aJFFORD ",YNE
HARRISON Is ORDEREDto return the child to the restdence of CONNIE VASQUEZ
HARRISON or the school as desfpated In the possessfon order at the end of
each period of possession. However, It Is ORDERED that, I QIFFORD lAYNE
HARRISON moves outside of Hlrrls County, Texas, aJFFORD LA_E HARRISON
shalf surrender the child to CONNIE VASQUEZ HARRISON at the residence of
CONNIE VASQUEZ HARRISON at the end of each period of possession or at the
children's school If the period of possesslon ends at the time school resumes.


                                                                      PIliJl!Uof15
                         4.    Return ofChifd bVCONNIE VASQUEZ HARRlSON • CONNIE
                  VASQUEZ HARRISON Is ORDEREDto retum the cNl.d to CUFfORD lAYNE
                  HARftlSON1·jfCUffORD tAYNE HARmSON is entitled to possession or the entfd!
                  at the end meith    of CONNIE VASQUEZ HARRtSONtsexctusive periods; of
                  possession, at the place desIgnated In this Modified PQssessfon Order.

                          5.     Personal Effects· Each conservator Is ORDEREOto return with the
                  child the personal effects that the child brought at the beginning of the period of
                  posse$SJon'~jAh!L                   ..;o.fk. tJ,JJ
                        6,     Des,gna~n of Competent Adult - Each conservator may deslgnate
                  any competentadu,;I;;  pk:k UP and rMurn the chUd, as appUcabfe. IT 1$
                  ORDEREDthat a conservator or a designated competent adult be present when
                  the chUdis picked up or returned.                          ~       4- ~ tAJJ
                         7.      InablJityto Exercise Possession· Each conservator 15 ORDEREDto
                  alve notice to the person in possession of the child on each occasion that the
                  conservator wlJl be unable to exercise that conservator's right of possession for
                  any specffled period.

                          8.      Written Notice - Written notfce, includin, notite provided bV
                  electronic mail or facsimile} shall be deemed te -have been timely made If
                  received or, If applicable, postrnarked before or at the time tbat notice Is due.

                         9.    Notice to School and (.oft"'1£ VASQuez HARRISON· If CUFFORD
                  LAVNEHARRISON's time of possession of the thlld ends at the time school
                  resumes and for any reason the child Is not or witi not bel'eturned to schoof,
                  CUffORD LAYNEHARRtSONshal' immedIately notify the school and CONN'!
                  VASQUEZ HARRISON that the chUrl wUI natba or hitS not been returned to
                  smool.

           This concludes the Modified Possesslon Order.

           2.     Duration

               The periods of possession ORDEREDabove apply to each child the subjett of this
       suft while that thUd is under the age of eighteen yeal'Sand not othetWlse emancipated.

Child Support

        IT IS ORDERED that CUFFORD LAYNE HARRISON Is obngated to pay and shalf pay to
CONNIE VASQUEZ HARRISON child support of Two Thpusand One Hundred Thirty-Seven and
50/100 ($2,137.50), with the first payment being due and payable on February 1,2014 and a
like pavment beIng due and pavabre on the 1st day of each month thereafter until the first
719239.1                                                                                   Page 14 of 25
month fotrowinl the date of the earliest occurrence of one of the events speclfted below:

        1.     any thUd reaches the ase of ellhteen years or graduates from hlah schoor,
whichever occurs later, subJKt to the provisions for support beyond the •••. of .Ishteen years
set out below;

           2.    any child marries;

           3.    any chId dies;

        4.      the child enlists In the armed forces of the United States and bealns active
service as defined by section 101 of title 10 of the United States COde;or

           S.    any chlld's disabilities are otherwise removed for general purposes.

       Ttlemftel, CUFfORD lAM           HAMISON il ORDIRm to pay to CONNlI VASQUEZ
HARRfSON.d1lldwp~.!f!mfffJ)IU_d,SeYtn.Hundted:ren                 and No/100 00JJars f$1,71fUll)
.ptir .month, due and ,ayablecm the 1st ctavof Ute first montllimmediately foflowtns the date of
the earliest .~           of one of the events lPeclfied above for the child ami 1Db sum of
$1,710.00 due and payab. On the ltt day of each month thereafter unti. the next oecurreace
of one oflne events spedtled _vefor·""· child.

           Withholding frpm lamina

        IT II OII.lEM!D that any employer of CUITOID lAYNE HARRISONshaH be ORDEREDto
witN-.ofd from -ninIS for chid support. fmm the disposable eaminas of CLIFFORDLAYNE
HAMfSONfor the JUpport of JOHN ERNEST LEE HARRISON, II and VICTORIA MADEUNE
HARRISON.



empJoyersftaU constltute it aedit     .ft.
      IT IS FUImIIR ORDERED thatd amounts withheld from the dfsposabm .earnfppof
CUFfOlD lAYNE ffAlRlSONby the emptover and pald In accordanr.e w\th the   to that       «,•.
                                              the thUd supPort,*IlIation. Payment of the full
amount of thld support ORDEREDpakt .., thJs. orderthrouth the .tneans of wltbhoklinl from
eamlnas shall dfscharae the mUd support obfiaatlon. If the amount wlth""d'frome~        and
credited qatnst the mlf support oblfldon Is less than 100 petcentofthe amount ORDERED
to be paid by this order,. tint balance due remafns an obIipUon of CURORD lAYNE ffAIRfSON.
and It .s hereWORDERED that CUffOftD lAYNE HARRISON PlY the bafatt.ce due dfrettlyto the
state disbursement unltspedfled baIow.

       On this date the Court authorized the Issuance of an Incoma WIthhold'"' for Support.

       Pavment
       IT 15ORDEREDthat al' payments shaD be made through the state disbursement unit at
719239.1                                                                                 'ase 15 0'25
' ••   Child Support Disbursement Umt# P.o. lOx 659791,$8n Antonio,""      78265-9111, and
thereafter pftlmptly MmMedtc    COMfiEVASQUez HARRISON for the luppottof the children.
IT IS ORDEREDthat: eath party shaH pa,1 when due, all feu dtarpcf to that party by the state
disbursement unit and any other qenq statutOJ1Iyauthorfted to dtarp. fee.

       Chaou af EmPlpyqumt
       IT IS FURTHER OIlDEIED that CI.JFfORD LAYNE HARRISONshaD notify this Court and
CONNIE VASClUEZ HARRISON by us, certified mall, return recnlpt requested, of Iny chlnae of
address and of any termination of employment. thIS notice shalf be aMn no later than seven
days after the change of add_ or thetelmination of employment. this notice or •
subsequent notice shaR also provide the current address of a.IFFORD LAYN! HARRISON and
the name and address of his current employer, whenever that information becomes avallabre.

       Clerk's Dutlls

        rr IS OR~Jh~         9.11the_requlSt,of .·prosecutinl attorney" the title N-D BleilCy, the
friend of th'e court, a domestic relations off1ce,CONNIE VASQUEZ 1fARR1SON, Q.lFFORD lAYNE
lIAIRISON, or an attorney representinu CONNIE VASQUEZ HARRI50N or afFFORD lAYNE
ItA.llSONlme derk of this Court shall cause a c:ertifted copy of the Income WIthholding for
SUpport to be delhl_d teany employer.

       SUspension pf WltbhpJdlM from Eamlnp

        111eCOurt findsthat: pd cause exists that no orf$!'" to vNJi'.oJdfnlm laminlS for child
support should be detlvered to an, empfoyer of CUfFORD LAYNE HAMfSDN as tons as no
delinquency or other vie'." of thls chUdsupport order cecum and 1$ lema as the Offiee of the
Attorney General Chltd Support Division Is not providing services to CONNIE VASQUEZ
HARRISOptFortne purpose of this provision, a delinquency has oa:urred Jf tuFFORPJAYNE
MMIISON _ been inartaaf$ for In amount due fOr more than thIrty days or the amount of
the amtarages equals or Is peater than the ilmou:1t due for Ii one·month period. f a
deUnquency or otherwoJatioD OCCUfS or if the Offtce of the Attornev General Chftd SUpport
Division betlns provIdina services to COINIE VASQUIl. MMRISON, the clerk shall deliver the
order to wtthhold earnings as providedab •••

        ACCORD_LV,. rr 15OIOERID that, as long as no dellnquenty or other vIoIat2on of this
child support order .GCQ11'$ aM elens as the Offlce of the Attorney General Child Support
DMsfon Is not proVkUnl sa'*- to CONNIEVASQUU lfAmnSON, aUpayments snalt &emade
through the state dl$bursement unit and thereafter prompttv remitted to CONNI! VASQUEZ
HMRfSON for the support of the chIldren. Ifa dellnquet'lCf or other violation occurs Dr If the
Offk:e of the Attorney General tblkI Support OMslon beglnsprovJeI", services to COfINIE
VASQUEZ HARRISON,all payments sh.' be made lnaccordaRC8 with the order to withhold
eamlnp IS provided above.


                                                                                     '.160125
OtIrer ChIld Relllted Ptolllsitml

           Tutoring Expenses-

                    The partfes qree,andfT ISTHEMfORI OIIDERED that If ttttorins IIrecommend
           for  JOHN ERNEST tEl HAMISON, II and/or VICTORIAMAOII.INE HARRISON by the
           chldren"s teacher ••CUFFOROLAYNE HARRISON shall be responsible for 10094 of lbe
           .tQJt$ assoc.tated with time tutoMJ eJCpenses.


He""..     CaN

        1.     IT IS ORDEREDthat CUFFORD LAYNE HARRISON and CONNIE VASQUEZ
HARRISON shall each provide medical support for each child as set out In this order as
addftlonal thUd support for as fons as the Court may order CLIFFORDLAYNEHARRISONand
CONNIE VASQuez HARRISONto provide support for the child under sections 154.001 and
154.002 of the Texas Famllv Code. Besfnnln. on the day CLIFFORDLAYNE HARRISONand
CONNIE VASQUEZ KAIl"~"'$        .a.c;tualor potential obUptlon to support a child under secttons
154.001 and 154.002 of the Family Code terminates, rr IS ORDEREDthat CUFFORDLAYNE
HARRISONand CONME VASQUEZHARRISON are dlscharpd from the obllptlons set forth In
this medfcal support order with respect to that child, except for any fanure bV a parent to funv
complv with those obllptions before that date.

           2.     Definitions·

        "Health 'nsurance" mHM .ranee coverage that provIdes baste heafth.ore and
dental HNtcei, indudiq USlIalphysldan services,offb viSits, hospitalization, amllahomory,
X-ray, and elMflencv services. that mav be provfded tJlR)U8h a health maintenance
orpnlZat1on or other prMtI or pubUtorpnlutioRt other than medical _'ance under
chapter 32 of the '_Ifuman   Resources Code.
       "ReilSOnablecost means the totlf cost of health Insurance ~for
                           ll
                                                                            all chit••• for
whim CUF'OID LAYffI MAllISON Jsrap_We under a medica' support order that does not
•••.•. 9 percent of CI.IFFOftO lA.I ffARRISON'$ annual resources, as described by seetlOn
154.0I2tb) of the Tws family Code.

        "a.onabfe and neceary heafth..caree~              not patd by Insuranceud fncurred bv
or on behal of a chlfcr i~           Without limitation, anv mpaymentsfor' offke Wits .Of"
pNSCrfption cfNp, tile yeari, dlductlbfe, If any, and medical, ~,      pre$CrlptJon 4ru& mental
health-care se",kes/denta', eye eare. ophthlfmofosa', and orthodontlc·charps.            These
reasonable a.nd~rv         heartDoteexpenses do not Include expenses for travel to and from
thehealttw:are prqWter or for nonprescription medfcatJon.



719239.1                                                                           Pqe17 afZS
        "Furnish" means:

                 ••     to hand deliver the document by a person 'ishteen years of.    or older
                        either to the recipient or to a person who Is ei&hteen years of ap or
                        older and permanently resides with the redplent;

                 b.     to deliver the document to the recipient by certtfled   malt return receipt
                        requested, to the recipient's last known maUlngor resIdence address; or

                 c.     to deliver the document to the recipient at the recipient's last mown
                        maning or residence address usln, any person or entity whose prlndpal
                        business Is that of a courier or delverer of papers or documents either
                        WIthinor outslde the United State$.

        3.       FindIngs on Health Insurance Availahnlty- Havlna considered tbe cost,
accesslbllltv, and quaJ1tyof heaJth Insurance cover.ge available to the parties, the coun finds:

      Health Insurance Is Ivallable or Is In effect for the children throuah CUFFORD lAYNE
HARRISON's employment or membership In a union, trade associatlonl or other orpnlzation at
II reasonable   cost.
        IT IS FURTHER FOUND ifill the following orders regarding healthinsurance cards ilnd any other forms necessary for use af the insurance within 10 davs of the
Signing of this order. CUFfORDLAYNEHARRISONis ORDEREDto provide, wJthJnthree days of
receipt bV him, to CONNIE VASQUEZ HARRISON any insurance check.$. other payments, or
explanations of benefits felatios to any medical expenses for the children that CONNIE
VASQUEZ HARRISON paJd or incurred.

       Pursuant to section 1504.051 of 1he Texas Insurance Code, II' 'S ORD£R£D that if
CLIFFORD LAYNE HARRISON is eligible for dependent health tOverale hut 'ans to applv to
obtain coverage for the chUdren, the Insurer shall enroll the children an application of CONNIE
VASQUEZ HARRlSON or others as authorized by law.

         Pursuant to section lS4.183(e) of the Texas FamllvCode, the reasonable and necessary
health-care expenses of the children that are not reimbursed bVhealth Jnsurance are allocated
as fonows: CONNIE VASQUQ HARRISON Is ORDERED to pay thirty (3094) percent and
CLIFFORD LAYNE HARRISON Is ORDERED to pav seventy (70") percent of Ute unrelmbursed
health-care e)(penses If, at the time the expenses are Incurred, Ct.tFfORDLAYNE HARRISON Is
providing health Insurance as ORDERED.

        The party who Incurs a health-care expense on behalf of a child Is ORDEREDto submit
to the other partvail forms, receipts, biUs, statementsl and explanations of benefits reflecting
the uninsured portion of the healthobligation of either party to make payment. Excepting emergency bealth •.care eKPenses
Incurred on behalf of the children, If a party incurs health-eare expenses for the children using
"out-of-netwQrk" health~care proylders or servIces, or fails to follow the healtb insurance
company procedures or requirements, that party shall pay all such heafth-care expenses
tncurred absent (1) written asreement of the parties allocatina such health·care expenses or (2)
further order of the Court.

         '1.    Claims •.E.1fcept as provJded in this parasraph, the party who is not carrying the
health Insurance policy covering the children ;s ORDEREDto furnish to the party carrying the
policV, withinflfteen davs of receiving ttu!ml any and all forms, receipts, bills, and statements
reflectlna the heaJ~care expenses the p.arty not carrying the policy incurs on behalf of the
ehlldren. In attordance with section 1204,25.1 and lS04.05S{a) of the Texas Insurance Codel IT
IS OROEREDthat the party who is not carrying the health insurance pOlicy coveri"S the
chndrent at that partvts. opttonf mil' file soy ciaims. for health-care expenses directly with the
insfJrance carrier with and from whom cO\Ierage is provided for the benefit of the children and
receive payments directly from the insurance company. Further, for the sole purpose of section
1204.251 of the Texas Insurance Code, CONNIEVASQUEZHARRISONIs de$lgnated the
managing conservator or possessory conservator of the children.

        The pa.rty whofs carrying the health insurance potitv covering the children Is ORDERED
to submit. all forms required bV the Insurance compaoy forpavment or refmbursement of
healtfN:are eJCpenses incurred bV either party on behalf of a thUd to the insurance carrier
within .flfteen days of that party'sreceMng any form. receipt, bill, or statement refied:ina the
exp~nse$.

         8.     Constructive Trust for Payments Received ~IT is ORDEREDthat any Insurance
payments received by a party from the health {n$uram:e camer as reimbursement for health-
care expenses incurred by or on behalf of a .mild shall betong to the party who paid thDse
expenses. IT IS FURTHERoaOERED tbat the party reteivfng the Insurance payments is
desij'jnated a constructive trustee toretelve any insumn~ checks or payments for hearth-care
expenses Paid by the other party, and the party tarrying the policy shall endorse and forward
the ehecks Of payments, along with any explanatIon of benefits received, to the other party
wlthinthree davs of receiving them.




719239.1                                                                             Paae20of2S
           No Credit for Iftform,lf!ayments

        IT IS ORDEREDthat the chird support as prescribed In this decree shall he exduslve1v
dlseharpd    in the manner ordered Ind that any direct payments made by a.IFfORD LAVNE
HARRISON to CONNIE VASQUEZ HARRISONor any expendftureslncurred by CUFFORDLAYNE
HARRISON durin. aJFFORD lAYNE HARRISON's periods of possession of or access to the
children, as prescrlbedln this decree, for food, dothln&. lifts, travel, shelter, or entertainment
are deemed In addition to and not fn (feu of the support ontered in this detree.

       suppon as OhU.on of Estate
        IT IS ORDEREDthat the provrslons for child support in this decree shall be In obligation
of the estate of CUFFOROLAYNE HARRISONand shall not terminate on the death of CUFFORD
LAYNE HARRISON. Payments ,ecalved far the benefit of the dd'dre~ fncludlng paymeots from
the.SOdal 5ec:urltyAdrrtitlf~ ••••~, .Departmeatof.Veterans Affairsar other pemmental'·           ... -
agency or life Insur8llC8proceeds, annuity payments .•trust dl$trthuttons" or retlrement survivor
benefits, shall be a credit against this Dbllsadon. Any remaining.balance of the cMd ~          '5
an oblilition of CUFFORDtAYltE HARRISON#$. astat ••

       Iprmlnation pf Orde[Son 8Imaala.       of Parties but Hoton Death of ObIf&U

       The provisions of this decree relltlnl to current child support terminate on the
remarrlase of CUFFORDlAYNE HARRISONto CONNIEVASQUEZHARRISON unless iI nonplrent
or agency has been appointed conservator of the dllfdren under chapter 153 of the Texas
Family Code. An obllptfon to pay chftd SUPport under this dKrH does not terminate em the
death of CONNIE VASQUEZ HARRISON but tantinues as an obllptton to JOHN ERNEST IS
HARRISON, II and VICTORIA MAOEUNEHARRlS(JN.




        Each partv Is ORDERED to Inform the other party wlthln elaht (8) hours of any medical
condltfon of the children requiriRlsursicailntervention. hospitalization, or both.

       Within 10 days after the COurt sips this final order, each party is ORDEREDto execute -

       1.      all necessary releases pursuant to the Health Insurance PortabtHtV and
Accountability Act (HIPAA) and 45 C.F.R. section 164.508 to permit the other conservator to
obtain health·care Information !'e8ardfl1l the children; and

        2.    for all health-care providers of the chndren, an authortzatlo" for disclosure of
protected health Information to the other conservator pursuant to the HIPAA and 45 C.F.R.
sectfon 164.508.
719239.1                                                                              .....21of25
        Each party Is further ORDEREDto designate the other conservator 15 a person to whom
protected health Information rsprdlna the children may be disclosed whenever the partv
executes an authorization for disclosure of protected health Information pursuant to the HfPAA
and 4S C.F.R.section 164.508.



         The information required for each party by section 105.006(1) of lbs Texas Family Code
Is as follows:

Name: CUFfORD lAYNE HARRISON
           Social Security number:       'IOOOC-xx·S717
           TX Driver's license number:   xxxxxS72
           (ment ,.dance add,.:          5364 CedarCreek, Houston, Texas
           MaHlnladdrfli$=               1415 Loulsiana, Suite 3700, Houston, Texas 77002
           Home telephone number:        281••~..g169
           Name of employer:             HarriSOn, Bettis & Staff, IJ.P
           Addressofemploym_t:           1415 l.oulsJ_ .•Suite 3700, Houston, Texas 77002
           Wark tel_ortV number.         118-143--1900

Name: CONNIE VASQUEZ HARRISON
           SOdat Security numher:JOIXI·        ••. 4374
           lXOtI"ersk.nsenumbet: ~
           Current tes1dence address: 51'13Woodway Or., Stt.       156,   Houston, reDS 77057
           MalUna address:               5773 Woodway Dr., Ste.lS6, Houston, Texas 71051
           Ifome telephone number.       711-960-1717
           Name of employer;             PI/A
           Mdress of employment:         NtA
           Work telephone number:        N/A




719239.1                                                                                 Pl&e22DfZS
           tatU.m~ Il." PW     gRDERDEXUI £1Y8T m.P.BfMQ! MQ!Q:ntD
                             TO QIlYIUI
PAm. DJI ,CUlL MR D:i ST6UrAUIBm! MtH nI QUWfiE lime BmUUIR
!r!fa.Aml .1 BOULt1mf41lHG YJ1GATJSJj10 £Imam.        PBPIB, ICVQlIY§
Q2lH!4rIOfC;QY8IA 6 ••  QfCQIJiMetMAY Ii 2YII$!IIDIY CQlBNwlltm JAIL
fOIW!.IO 1'1_.6·" m YE.IQ ,. g W!                 Y.lUlJSW·, MP 6.MQt«X
IYPiMllMfQR eAJM§!T Of 6l!QlNlYlOOAfl) 'QUIT t;;QJD.
        NIl••   IIB.lfESCllbg "PJIlVivillill.dull WbIUMggtJSl-JI)eU!1t Ix
                                  .,_1·'.18..
r,glstem; 9t ft!1HJ!d.miJI •. m.tum •                             19
                                              .BRtD abiD be mn .U!I.•Q:wt1 III
dJUUdu 1$911·If 1b.«mm9:tlMtlD snm tgltmc'llk If. C91Ut IF Uta1s.ltruar
Ii'lI'l Ja JB II•. I.~
                                   ,t.
gr:tfffld Mltdftt_ ••• ,,114 atl tire"          ""i.9·
                                                 IIMI11JH& NItta mall.
                                 £91Yoftbe.D8'mltfitlt' '-lIitItrv* ~ ••
                         ~LlIIIIBI
5IlY_ &ldi9FL··~ e·D,891ROIZ.4Yatn,IuulIDl ..gze

      1Q]lg IQ/u"XeWi gf.fmQf IBfiIAam: uw; mUfM.V!JIg BWQNfA£
IffQBIlIQ IN~Qlq ltillDM$ Qf my Cl.lIQRJ 55f1Q tNmi· QJg& A £fK.£
QffaB WW BILl. Q! lIft:riIID Qf A(;QY8I QBQE8    MOM. QffJm*& .Blg MI
ImLER m ItIi APpU,GMtI .•1MMYm AiM!II[ MIX ClAIM, GMt gam~
IE§YRJNjlHiQlf.qn GOOpfA[fH aQi. e._Ii Il1E seCftOf I. QFf!filfi
.mmg IN nQBQN§llt.t DBM& Of HR_           I'MI B§AII TQ QI.U2CYmmY. tW%
eiUGII WUQKHQWII&YraGe Slit ~MOOM!                AID. II1AI 1·lfNA!JQQB1m
LQtBB IN EfFIQ C.QI\t&1US af1QffIdi I1MT M6VI,i PYNl8!W·I1£QNEJllMINI II
WbfQSM LOH§MlWO·&f§AW4fJ.1ggfMf&fQj 41 ug,a.
     WABMNS910 fARW: fA'WB~ 12 guy A ,own: QIlPM .fQ8 gull w.reoBI 9ft
fORmUg_of       DB~QS$Io t\gtLOMAY BgylI IIfllfJIHB L.tDMD 19.filfSKl
UQlgg. iN~LUml§mmMfI II CQ!JJI.A EllDrBRecmairler MAlIieYNIttlR
IY CQNfIB,MEHI II 31b FQ8Y£TQ •• MOIDJiI.4 Bli OF UP 10 Sg.FQBMQI
~Hl!Am& ANOa· MRNII.JUOOMlNI FQ82AWm OF6tm.BHit$ rIm; Mil coylt
cosys,
         f!f.WBftDf" r.wx 10 Me 6 S;61WSUf!Q8I I!QMWIQ JlI Pj.Atg,Afio !lJli
MAlMIl ""'fUR        I! 'COUI! ADDEDMAlIISILT(8M !MrlIHAI       McmtJtIi mmrr
fOR MlsItHi IHE e6lMElT·

         fAI.WU gEA rMlXIQr6Y     WIW iYfP9RI QQ§tf9I JUJJJf!DCfflII§TJ:tAlrABlX
~~g               pgmlorsm DBAgz)$ m A..~          .• IINML 1'( 62M1Y 19 &,LQW
~A             QFORmmm A QULR goQlOlJU11lfYESlURi 10 mXmUBT::QBDEBiQ
Q:!J.LRIJUQBII2ItlAI     egn.
119239.1                                                               Pqe Z3of 25
IWmtment ,,,junctlons •• to "",.,.

       The Court finds that, because of the conduct of CUFfORO lAYNE HARRISONand
CONNIE VASQUEZ HARRISON, a pennanent Injunction aplnst them should be .,anted as
appropriate relief because there Is no adequate remedy at law,

        lbe permanent inJundion granted below shan be effective Immedlatelv Ind shall be
binding on CUFFORD LAYNE HARRISON and CONNIEVASQUEZHARRISON; on their agents,
servant5, employees, and attorneys; and on thasa persons In active concert or partlc1pation
with them who receive actual notIce of this order by personal Sf.NIce or otherwlse.

      IT IS ORDERED AND DECREeD that CUfFORD LAYNE HARRISON and CONNIEVASQUEZ
HARR.50N are permanentfy enjoined frcm:

       1.             Maklne dfspa••                           remarks about tlte other JartY or the ether PartYs family
                      wlthlnUleprese~.~~~!!@!lf'lDL,.,,~.-                        .
                     D~I.dfvOrce          Itfption, Or any iSsulisurroundfnlthlsl~                              withthe
                     partles' chJldnm;and

           a.         $leepln. with the children while the children are In that party's possessIon
                      except when either party It travelln, wlth the children.



       The partles .sree and rr ISTHEREFOREORDEREDthat aJFFORO lAYNEHARRISON shall
be responsible for 10095of the remalnfnl outstandlnl attorneys fees owed to the Amicus
Attomey, Heether HUJJhes.




SIGNED on       -"""""4~··•'..fH~IoL.i;l••••••.•..••L...•
                                                    Q.......   __        -...J~.




719289.1                                                                                                     ,.240f25




                                                                                                                           --------
APPROVED M TO fORM ONLY:




            atfldaltoff                               Christopher W. MartlQ
       State Bar No. 21422500                         Slate Bar No.
       Amy R. He"is                                   Attorney for Respondent
       State Bar No. 24041057                  808 Travis St., 20th Floor
       Attorneys for Petitioner                Houston,Texas 77002
109 North Post Oak Lane,Suite 300              Telephone: (713) 632·1700
Houston, Texas 77024                           FaalmU.:        (713)222-0101
Telephone:     (713) 735-8514                  mart'n4Pmdjwlaw.com
facsimile:     (713)351~14
pwftoffltssbp' •• com (Non....w:eema.)
itharrls.ssbplaw.com (Non-servJceemIJf$,
flm'awsefVtce.ssbfll~!~     (~mm'"•.•• only)


8y:_~t¥:i
       State Bar No. 00796794
       Amicus Attorney
952 Echo lane. SUite475
K~on,Texa577024
Telephone:    (713) 463-5505
Facsimile: (713)463-5213
hhuahas4Phmhugheslaw.com




719235'-1                                                                       '.250125
APPROYED AS TO FORM ONLY:

                                                      Mortln, Dfs/ere, Jefferson & Wisdom


          Patricia A.                                 ~:'-----------------------
                                                           Christopher W. Martin
          State Bar No. 21422500                             State Bar No. 13057620
          Amy R. Harris                                      Attorney for Respondent
          State Bar No. 24041057                      808 Ttavis St., 20th Floor
        Attorneys for Petitioner                      Houston. Texas 71002 _
109 North Post Oak Lane, Suite 300                    Telephone:       (7t3) 632·1700
Houston, Texas 77024                                  Facsimile:       (713) 222-0101
Telephone:      (713) 735-8514                        martln@mdjwlaw.com
facsimile:      (713)351-4514
pwlcoff@ssbplaw.com (Non-service emails)
aharris@ssbplaw.com (Non-service emails)
famlawservice@lssbplaw.com     (Emall service only)




          Heather M. Hu
          State Bar No. 00796794
          Amicus Attorney
952 Echo Lane, Suite 475
Houston, Texas 77024
Telephone!    (713) 463-S505
Facsimile:    (713) 463-5213
hhughes@hmhugheslaw.com




7631071                                                                                 Paae30f3
                       · ,- .•••
                     ;t.-.
             ..•.,,····0'
                   •-            U&b-'

          '* ~    .• , ."',.,.""I(.t',
                          -~._,    , ~- .•'--*..
                                    -*.
         ,
          ~..
         ~ ~l
             -~....
              ~&
                     A
                     ,-~.
                             '. "';,..
                                  ...•
                                      ".
                                  i!!.'
                                                    -.A.
                                                  ~~.




        :.($..f..~.•..• '7.': •..!...
        !;~9:-~
          ".',-;    ','----','.'
                         ----:~:,:..••
                                    :
         •
         *'
                   --~---"- -
                  ,__*,
          •••. ';;.I~•••.
            ••..V:,__   ,,4. _
                              _,'
                                         ,'-
                                               *~.__
                                               7F t
                                ,,' •• ', ',',_,' •
             •• 'It).# .••••••••• ,          _'.-••
                                                   f
                                                ,"'"",.f1   •



                   •                                                                                     FILED
                                                                                        Chris Daniel
                                                                                            District Clerk
                                                                                            JlIN •.2D1~
                                                                               1ime:,-, --:r:::i

                                         CAUSE NO. 2OQ6.Q864                    ""-   ---

    IN THE MATTER OF                             f                      IN THE DISTRICT COURT OF /           I"j)
    THE MARRIAGE OF                              t                                                       . r·3
                                                 t
                                                 t
    CLIFFORD lAYNE HARRISON
    AND                                          i                                                        T"n'lA
    CONNIE VASQUEZ HARRISON                      t                      HARRIS COUNIYt T £ XA S

    AND IN nte INTEREST OF
                                                 t
                                                 t
                                                                                                             l1)
    JOHN ERNEST LEE HARRISON, II AND             t
    VICTORIA MADEUNE HARRISON                    §
    atlLOREN                                     t                      '11TH JUDICIAl DISTRICT

                                   ADDmoNAI.     TEMPORARY ORDERS

          On the 27th and 30th days of May, 2014, the Court consIdered the Erneraency Motion
    to ModIfythe Currently Controllin. order for the Minor Children SubJects of this SUit.

    AppeatrllJceJ

            Petitioner, CUFFORD lAYNE HARRISON, appeared in person and through attorney of
    record. Patricia A. Wicoff,and announced ready.

            Respondent, CONNIE VASQUEZ HARRISON, appeared In person and throup                attorney of
    record, Christopher W. Martin, and announced ready.

           Also appearins was Heather Hughes, appointed by the Court as amrcus attorney to assIst
    the Court In protectl"' the best Interests of the children the subject of this suit.

    Jurlldktlon

           The Court, after examining the record. and hearinB the evidence and argument of
    counsel. finds that all necessary prerequisites of the taw have been leplly satisfied and that this
    Coun has jurisdiction of this case and of all the parties.

    CIIMen

           The followlnl orders are for the safety and welfare and In the best Interest of the parties
    two (2) children, as follows:

                    Name:         JOHN ERNEST LEE HARRISON, II
                    Sex:          Male
                    BIrth date:   September 2, 2000
    763107.1                                                                                       Pqe1of3


                                                      EXHIBIT B
•




                    Home state:        Texas

                    Name:              Victoria Madeline Harrison
                    Sex:               Female
                    8lrthdate:         July 27. 2004
                    Home state:        Texas




             The Court, having heard the evidence and argument of counsel, makes the following
    order:


    ~.""""'
             •••   ' •••         _hal •••••.•
                                      •••••••• --
                                                  MlRediltal{\   &i."_ ...•.••.
                                                             •••HW."IIl. __
                                                                           ."....
                                                                              ••••
                                                                                         Is &tiff"
                                                                                         IO!III ••
    "'1 cftlrfsEfHtrt.
          ITIS ORDEREDthat CUFFORDlAYNEHARRISON shell have the rlaht to pursue enrolli",
    the chHdren Into First Baptist Academv which pursuit shaii be uninterrupted by CONNIE
    VASQUEZ HARRISON.

             IT IS ORDERED that CONNIE VASQUEZ HARRISON 15 Immediately enjoined from
    communlcateng in any manner with any teachers or other personnel It first Baptist Academy
    until further order of this Court.

           IT IS ORDERED that In the event the children do not attend first Baptist Academv then.
    and in that event, the children shalf attend the pubbc: schoofs to which CLIFFORDLAYNE
    HARRISON'sresidence Is zoned, Ie, BrlarSrove Elementary and Gradv Middle School.

             Siped this     c3() ~          of May, 2014.




    7&3107.1                                                                            h8e2ofS
                -.>'-.:   --




i
\



    EXHIBIT C
NOTICE:          THIS DOCUMENT CONTAINS SENSITIVE DATA


                                        CAUSE NO. 2006-68864

IN THE MATTER OF                                 §                        IN THE DISTRICT COURT OF
THE MARRIAGE OF                                  §
                                                 §
CLIFFORD LAYNE HARRISON                          §
AND                                              §
CONNIE VASQUEZ HARRISON                          §                       HARRIS COUNTY, T E X A S
                                                 §
AND IN THE INTEREST OF                           §
JOHN ERNEST lEE HARRISON, II AND                 §
VICTORIA MADELINE HARRISON                       §
CHILDREN                                         §                       311TH JUDICIAL DISTRICT

               FIRST AMENDED MOTION        FOR ENFORCEMENT AND ORDER TO APPEAR


      COMES NOW, CLIFFORD LAYNE HARRISON, Movant in the above entitled and
numbered cause and files this First Amended Motion for Enforcement and Order to Appear.

       1.     Discovery in this case is intended to be conducted          under level 2 of rule 190 of
the Texas Rules of Civil Procedure.

       2.      Movant, CLIFFORD LAYNE HARRISON is the father and temporary sole managing
conservator of the two children subjects of this suit.

       The last three numbers of CLIFFORD LAYNE HARRISON's Texas driver's.license number
are 572. The last three numbers of CLIFFORD LAYNE HARRISON's Federal Social Security
number are 717.

       3.        The two children subjects of this suit are:

       Name:             JOHN ERNEST lEE HARRISON, II
       Sex:              Male
       Birth date:       September 2, 2000

       Name:            VICTORIA MADELINE HARRISON
       Sex:             Female
       Birth date:      July 27, 2004

       4.        This Court has continuing,   exclusive jurisdiction   of this case as a result of prior
proceedings.

       5.        The parties entitled to notice are as follows:


                                                                                             Page 1 of 6



                                                         TAB #6
       Respondent, CONNIE VASQUEZ HARRISON, is the mother               and temporary     possessory
conservator of the two minor children subjects of this suit.

        Respondent was administered the oath by the Court and ORDERED to re-appear on
December 18, 2014 at 9:00 a.m., to respond to (Petitioner's) First Amended Motion for
Enforcement, and notice of this amended enforcement action to Respondent shall be pursuant
to Rule 21a of the Texas Rules of Civil Procedure, by and through her attorney of record, Sara
Razavi Zand, 2118 Smith St., Houston, Texas 77002.

           6.   On September    3, 2014 in Cause No. 2006-68864,          styled "In the Matter of the
Marriage of Clifford Layne Harrison and Connie Vasquez Harrison," In the 311th District Court of
Harris County, this Court signed ORDER GRANTING PETITIONER'S MOTION FOR TEMPORARY
ORDERSON PARENT-CHILDISSUES,(a copy is attached hereto as Exhibit A and is incorporated by
referenced as if fully set forth herein) that states in relevant part as follows:

       lilT IS ORDERED that CONNIE VASQUEZ HARRISON shall not have any periods of
possession and/or access to the children until further order of the Court or by written
agreement of the parties and attorneys."

           7.   Violations

                Respondent has failed to comply with the orders described above as follows:

                 Violation No.1:   On September 15, 2014, at approximately 7:00 p.m., CONNIE
       VASQUEZ HARRISON willfully and intentionally appeared at JOHN ERNEST LEE HARRISON,
       II's regularly weekly scheduled boy scout meeting, located at Second Baptist School, 6410
       Woodway, Houston, Texas 77057, wherein JOHN ERNEST LEE HARRISON, /I and VICTORIA
       MADELINE HARRISON were both in attendance.                Thereafter, CONNIE VASQUEZ
       HARRISON violated the Court's order by willfully and intentionally accessing and
       communicating with both JOHN ERNEST LEE HARRISON, II and VICTORIA MADELINE
       HARRISON. CONNIE VASQUEZ HARRISON further violated the order of the Court by
       willfully and intentionally removing VICTORIA MADELINE HARRISON from the common
       area of the meeting, away from the possession of CLIFFORD LAYNE HARRISON, and
       secreting VICTORIA MADELINE HARRISON in the women's restroom and commenced
       private communications.

                 Violation No.2:     On September 22, 2014, at approximately 7:00 p.m., CONNIE
       VASQUEZ HARRISON willfully and intentionally appeared at JOHN ERNEST LEE HARRISON,
       II's regularly weekly scheduled boy scout meeting, located at Second Baptist School, 6410
       Woodway, Houston, Texas 77057, wherein JOHN ERNEST LEE HARRISON, II was in
       attendance.       Thereafter, CONNIE VASQUEZ HARRISON violated the Court's order by
       willfully and intentionally     accessing and communicating     with JOHN ERNEST LEE
       HARRISON, II. CONNIE VASQUEZ HARRISON further violated the order of the Court by
       willfully and intentionally providing JOHN ERNEST LEE HARRISON, 1/ with a written letter

840217.1                                                                                   Page2 of6
           to be delivered to VICTORIA MADELINE HARRISON;

                   Violation No.3: Between the time period of September 22, 2014 and October 8,
           2014, CONNIE VASQUEZ HARRISON willfully and intentionally accessed and
           communicated with JOHN ERNEST LEE HARRISON, II in writing; the letter, (a copy is
           attached hereto as Exhibit B and is incorporated by referenced as if fully set forth herein),
           states as follows:

                  "To John
                  From Mommy
                  Thank you Tate!

                  Hi MiAmor,

                  Just a quick note to tell you how much I love you &. miss your.

                  I am sooo sorry that Dad is keeping us a part. I really don't understand &. I, of
                  course, know that you dont understand either why dad would do this to us but
                  we will survive. And we have to come out the stronger and not let these sad
                  times conquer us.

                  I pray for your &. Victoria several times a day. I pray for you to retain your
                  strength in Jesusand in Our Holy Father.

                  I hope you are praying everyday. Thank you for taking care of Victoria she
                  loves you so much. Pleasecontinue to show her lots of love and give outward
                  protection to her, always protect her. Pleasedo not leave her alone, please.

                  I hope you are going sailing on Sat. you would love it, but then think of VM
                  being without you.

                  1m keeping busy with work, the house and all. Te Amo y to Adoro III

                                                                 Mommy"

                   Violation No.4: Between the time period of September 22, 2014 and October 10,
           2014, CONNIE VASQUEZ HARRISON willfully and intentionally accessed and
           communicated with VICTORIA MADELINE HARRISON in writing; the letter, (a copy is
           attached hereto as Exhibit C and is incorporated by referenced as if fully set forth herein)
           states as follows:

                  "Hi Beautiful Queen Princess

                  Just a quick note to you to tell you I really miss my googlibear.

840217.1                                                                                      Page3 of6
                 I am soooo sad ® that Daddy is keeping me & you apart BUT I promise that will
                 change and you will be with Moma Bear soon.
                 t pray for you and John to remain strong in Our Holy Father while away. Do you
                 feel Jesus' protection over you and HIS angels loving you as much as mommy
                 loves you. Pray & talk to the Lord.

                 I am praying that school at Briargrove is a little better Oreo & Cookie really miss
                 you and John a lot. Cookie just got a short hair cut and still jumps on Oreo all the
                 time. They also miss Rascal a lot.

                 I think of you all the time. What you are reading, what t.v. shows you are
                 watching, what healthy food you are eating -> Right.

                 I'm keeping busy with work, the house and the doggies. May you have a very
                 blessed week. Remember Psalm 23 ''The Lord is my shepherd ••., you know the
                 whole psalm you are so brilliant.

                 How much does Mommy love you. Te Amo

                                                               Mommy"

           Criminal Contempt

       8.      Movant requests that for each violation alleged above, Respondent be found
and held in criminal contempt, confined in the county jail of Harris County, Texas for a period
of 120 days for each separate violation, and that each period of confinement run concurrently.

       9.      Movant Request that for each violation alleged above, Respondent be found and
held in criminal contempt, and fined a monetary penalty for each separate violation, not to
exceed a total find of $500.

        10.    Movant requests that, if the Court finds that any part of the order sought to be
enforced is not specific enough to be enforced by contempt, the Court enter a clarifying order
more clearly specifying the duties imposed on Respondent and giving Respondent a reasonable
time within which to comply.

        11.     It was necessary to secure the services of Patricia A. Wicoff and Amy R. Harris,
licensed attorneys, and the law firm of Schlanger, Silver, Borg & Paine, LLP, to enforce and
protect the rights of Clifford layne Harrison and the children the subject of this suit.
Respondent should be ordered to pay reasonable attorney's fees, expenses, and costs, and a
judgment should be rendered in favor of the attorney and against Respondent and be ordered
paid directly to the undersigned attorney, who may enforce the judgment in the attorney's own
 name. Enforcement of the order is necessary to ensure the children's physical or emotional

840217.1                                                                                   Page4 of6
the enforcement of child support including contempt but not including income withholding.
Movant requests post judgment interest as allowed by law.

        Movant prays that Respondent be held in criminal contempt and punished as requested,
that the Court clarify any part of its prior order found not to be specific enough to be enforced
by contempt, for attorney's fees, expenses, costs, and interest, and for all further relief
authorized by law.

                                             Respectfully submitted,

                                             Schlange.4 ~!lver'lBarg & ~aine, LLP
                                             By:      (y~1jl{~(~;~)
                                                                /' ;
                                                     PATRICIAA. WICOFF
                                                     State Bar No. 21422500
                                                     AMY R. HARRIS
                                                     State Bar No. 24041057
                                                     Attorneys for Petitioner, Cliff Harrison
                                             109 North Post Oak lane, Suite 300
                                             Houston, Texas 77024
                                             Telephone:      (713) 735-8514
                                             Facsimile:      (713) 351-4514
                                             pwicoff@ssbplaw.com
                                             aharris@ssbplaw.com
                                             famlawservice@ssbplaw.com                           )



                                      Certificate of Service

       I certify that a true copy of the above was served on each attorney of record or party in
accordance with Rule 21a ofthe Texas Rules of Civil Procedure on December 8, 2014:

           Ms. Sara Razavi Zand
           LAW OFFICE OF SARA RAZAVI RAND                      via electronic mail
           2118 Smith St.
           Houston, Texas 77002




                                             Patricia A. Wicoff
                                             Amy R. Harris
                                             Attorneys for Petitioner




840217.1                                                                                  Page 5 of6
                                                                                                  p·lO
                                     CAUSENO.2~                                             1'1"0 \)(
IN THE MATTER OF                             §                     IN THE DISTRICT COURT OF       (:l')
THE MARRIAGE OF                              §
                                             §
CLIFFORDLAYNE HARRISON                       §
AND                                          §
CONNIE VASQUEZ HARRISON                      §                    HARRIS COUNTY, T E X A S
                                             §
AND IN THE INTERESTOF                        §
JOHN ERNESTLEEHARRISON, II AND               §
VICTORIA MADEUNE HARRISON                    §
CHILDREN                                     §

                           ORDER GRANTING PETITIONER'SMOTION FOR
                          TEMPORARY ORDERSON PARENT-CHILD ISSUES

       On September 3, 2014, the Court heard Petitioner's Motion for Temporary Orders on
Parent-Child Issues.

Appearances

        Petitioner, CLIFFORD LAYNE HARRISON, did appear in person and through his attorneys
of record, Patricia A. wicoff and Amy R. Harris and announced ready.

       Respondent, CONNIE VASQUEZ HARRISON, did not appear in person although duly
served with notice and had previously been sworn in by this Court tp reappear on this date.
Respondent's attorney of record, Christopher W. Martin, did appear.

           The Amicus Attorney, Heather Hughes, did appear in person and announced ready.

Jurisdiction

         The Court, after examining the record and the agreement of the parties and hearing the
evidence and argument of counsel, finds that all necessary prerequisites of the law have been
legally satisfied and that the Court has jurisdiction of this case and of all the parties.

Children

        The following    orders are for the safety and welfare and In the best Interest of the
following children:




                                                 EXHIBIT A
799999.1                                                                              Page 10f4
                 Name:         JOHN ERNESTLEEHARRISON, II
                 Sex:          Male
                 Birth date;   September 2, 2000
                 Home state:   Texas

                 Name:         VICTORIA MADELINE HARRISON
                 Sex!          Female
                 Birth date:   July 27, 2004
                 Home state:   Texas

 Conservatorship

           IT IS ORDEREDthat CONNIE VASQUEZ HARRISONis Immediately, instanter removed as
 a   joint managing conservator of JOHN ERNEST LEE HARRISON, II and VICTORIA MADELINE
 HARRISON.

        IT IS FURTHER ORDEREDthat CLIFFORDLAYNE HARRISON is immediately, instanter
 appointed the temporary sole managing conservator of JOHN ERNEST LEE HARRISON, II and
 VICTORIA MADELINE HARRISON, pursuant to Texas Family Code Sec. 153.132, and as further
 provided for in the attached Exhibit A.

         IT IS ORDEREDthat CLIFFORDLAYNE HARRISON is to be listed on any and all school
 records for the children and CLIFFORDLAYNE HARRISON shall be the sole contact person for
 the children until further order of this Court.

 Possession and Access

           IT IS ORDEREDthat CLIFFORDLAYNE HARRISONhas the exclusive right to all periods of
 possession and access with the children.

       IT IS FURTHER ORDEREDthat CONNIE VASQUEZ HARRISON shall not have any periods
of possession and/or access to the children until further order of the Court or by written
agreement of the parties and attorneys.

Child Support

         IT IS ORDERED that CLIFFORD LAVNE HARRISON's obligation to pay child support to
CONNIE VASQUEZ HARRISON for the benefit of the children is immediately terminated,
effective on this the 3rd day of September, 2014.




799999.1
                                                                                    Page2of4




                                                   -------------------
Temporary InJunctlon


        IT IS ORDERED that CLIFFORD lAYNE HARRISON is enjoined from:

        1.        Allowing the children to remain within the presence of Heather Fitzsimmons,
                  subject to the further recommendation of the AMICUS attorney or by further
                  order of the Court.

Additional    AMICUS Provisions

       IT IS ORDERED that Heather M. Hughes, the Court appointed AMICUS attorney for the
minor children shall have unlimited accessto the children, including but not limited to meeting
with the children at their respective schools, reviewing or obtaining the children's school
records, the children's medical records, communicating with the children's teachers, therapists,
counselors, doctors.

           IT IS FURTHER ORDERED that the consent of either parent is NOT required to give any
school where the children are enrolled in permission to speak with the AMICUS and the
children, at school or to review or obtain the children's records.

Date   0/ Order

SIGNEDon ---.~-.-                 r---"--. "--'.;...
                           ..- ....•            .. ~ . .:...:.._....;;:;2;;....._~--',=20=1:...:,4,




APPROVED ASTO FORMONLY:

                                                                                       Martin, Disiere, Jefferson   & Wisdom

                                                                        By:
       Patricia A. Wlcoff                             Christopher W. Martin
                                                                              ----------------------------
       State Bar No. 21422500                         State Bar No.
       Amy R. Harris                                  Attorney for Respondent
       State Bar No. 24041057                  808 Travis se, 20th Floor
       Attorneys for Petitioner                Houston, Texas 77002
109 North Post Oak lane, Suite 300             Telephone:      (713) 632-1700
Houston, Texas 77024                           Facsimile:      (713) 222-0101
Telephone:      (713) 735·8514                 martin@mdjwlaw.com
Facsimile:      (713) 351-4514
pwicoff@ssbplaw,com (Non-service emails)
aharris@ssbplaw.com (Non-service emails)
famlawservice@ssbplaw.com (Email service only)

799999.1
Law Ofllce       0/ HeQth~r M. Hughes

By: --H-~C-t~he~r:;;"'M=.",,"~.J..U~g
                               --=;--=5 :..(.J   _

       State Bar No. 00796794
       Amicus Attorney
952 Echo lane, Suite 475
Houston, Texas 77024
Telephone:     (713) 463-5505
Facsimile:     {713}463-5213
hhughes@Omhugheslaw.com




799999.1                                             Page4of4
FAMILY CODE CHAPTER 153. CONSERVATORSHIP,   POSSESSION, AND   see:   Page 14 of65


           conviction the person would be required to register

            The notice required to be made under Subsection (b)
made        n as practicable but not later than the 40th day
date the       rvator of the child begins to reside with the          or
the 10th          r the date the marriage occurs, as appropr         The
notice must           a description of the offense that is            of
the person's req        nt to register as a sex offender        the
offense with which       person is charged.
       (d)                 commits an offense             rvator fails
to provide notice in                                       (b) and (c).
An offense under this

Added by Acts 1995, 74th        ch. 751, Sec.                1, 1995.
Amended by Acts 1999, 76th        ch. 330,      I, eff. Sept. 1, 1999i
Acts 2003, 78th Leg., ch. 1036,               Sept. 1, 2003.


                                              JOINT MANAGING CONSERVATOR

       Sec. 153.131-                           TO BE APPOINTED MANAGING
CONSERVATOR.    (a) Subject to                n in Section 153.004,
unless the court finds that                     e parent or parents would
not be in the best interes                        e the appointment would
significantly impair the       d's physical hea
development, a parent        be appointed        -.-_.
                                                   __=ing conservator or
both parents shall b                                               of the
child.
       (b)              ttable presumption that the                of the
parents of             joint managing conservators is
interest of      child. A finding of a history of famil
                arents of a child removes the presumption


         Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20,
        by Acts 1995, 74th Leg., ch. 751, Sec. 32, eff. Sept.
       Acts 1997, 75th Leg'l ch. 1193, Sec. 20, eff. Sept. 1,


      Sec. 153.132. RIGHTS AND DUTIES OF PARENT APPOINTED SOLE
         CONSERVATOR.                         order, a parent
                                                      ••
         FAMILY CODE CHAPTER 153. CONSERVATORSHIP, POSSESSION, AND    xcc.,   Page 15 of 65


               appointed as sole managing conservator of a child has the rights
         and duties provided by Subchapter B and the following exclusive rights:
                     (1) the right to designate the primary residence of the
         childi
                       (2)    the right to consent to medical, dental, and surgical
         treatment involving invasive procedures;
                    (3) the right to consent to psychiatric and psychological
         treatment;
                    (4) the right to receive and give receipt for periodic
,i
 I       payments for the support of the child and to hold or disburse' these
         funds for the benefit of the child;
                    (5) the right to represent the child in legal action and
         to make other decisions of substantial legal significance concerning
         the child;
                     (6) the right to consent to marriage and to enlistment in
         the armed forces of the United States;
                     (7) the right to make decisions concerning the child's
         education;
 -,
                     (8) the right to the services and earnings of the child;
",   ,
         and
                     (9) except when a guardian of the child's estate or a
         guardian or attorney ad litem has been appointed for the child, the
         right to act as an agent of the child in relation to the child's
         estate if the child's action is required by a state, the United
         States, or a foreign government~

                             1995, 74th Leg., ch. 20, Sec. I, eff.
                               1995, 74th Leg., ch. 751, Sec.
         1995;                    8th Leg., ch. 1036,                    1, 2003.
         Amended.\Qy:
            .,'
                   I




         I


                    ."-..- ..
                   '---~"-               ~_"'b.,.~




                 ~-,-"       -   _ ..~
                                     -      .   -~-~




--
             EXHIBIT B
    I
-
                                       4J~
    ~


    i     -;k- tx                          jJ~
              crt          a      rUe-;u;:(Z ;U
        AF. .P-            tftI ~.              J
        J{N/rJJ   -:            ~Z~~
                       .
     1            ~                                 I7lrL    Cf'        .
    .;.       tlf~              s«:         J                  /r~




    IPJdf          k uM                   ~PId          ~

    .~            fI1~                 -F~                  ~
        ;/J£ N/rna?n                1.hv              cJ2fl/L
              ~             ~           CUTAB #7